EXHIBIT 10.1

 

PEMCO AVIATION GROUP, INC.

 

$5,000,000

Senior Secured Notes due 2007

 

--------------------------------------------------------------------------------

 

PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------

 

Dated as of February 15, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         

Page

--------------------------------------------------------------------------------

Section 1.    Authorization of Notes    1 Section 2.    Sale and Purchase of
Notes    1 2.01    Purchase Price    1 2.02    Security Interest    1 Section 3.
   Closing; Fees    1 3.01    Closing    1 3.02    Expenses    2 3.03   
Obligation of the Purchaser    2 Section 4.    Prepayment of Notes; Payments;
Taxes    2 4.01    Optional Redemption of Notes.    2 4.02    Redemption
Procedure    2 4.03    Net Payments; Taxes    3 Section 5.    Conditions to
Purchaser’s Obligations    3 5.01    Execution of Notes    3 5.02    Fees,
Expenses, Etc.    4 5.03    Other Required Documents    4 5.04    Certain Events
Required for Closing    4 5.05    Legal Matters    5 Section 6.    Conditions to
the Company’s Obligations    5 6.01    Sale of Notes    5 6.02   
Representations and Warranties of the Purchaser    5 Section 7.   
Representations, Warranties and Agreements of the Company    5 7.01    Existence
   5 7.02    Authority    6 7.03    Owners    6 7.04    Name    6 7.05   
Consents or Approvals    6 7.06    Violations or Actions Pending    6 7.07   
Subsidiaries and Affiliates    7 7.08    Existing Indebtedness    7 7.09    Tax
Returns    7 7.10    Financial Statements; Material Adverse Change    7 7.11   
Real Property Locations    8 7.12    Title    8 7.13    Permitted Exceptions   
8 7.14    Single Tax Lot; Subdivision    8 7.15    Special Assessments    8

 

-i-



--------------------------------------------------------------------------------

7.16    Flood Zone    8 7.17    Condition of Improvements    8 7.18    No
Condemnation    8 7.19    No Labor or Materialmen Claims    9 7.20    No
Purchase Options    9 7.21    Boundary Lines    9 7.22    Forfeiture    9 7.23
   Solvency    9 7.24    ERISA    9 7.25    Priority of Liens    9 7.26   
Patents, Trademarks, Copyrights, Etc.    10 7.27    Accuracy of Documents    10
7.28    Environmental Matters    10 7.29    Restrictions and Covenants Affecting
the Mortgaged Property    11 7.30    Condemnation    11 7.31    Mortgaged
Property Documents    11 7.32    Full Disclosure    11 7.33    Regulated
Industries    11 7.34    Insurance    11 7.35    Margin Regulations    12 7.36
   Labor Matters    12 7.37    Compliance with Laws    12 7.38    Transactions
with Affiliates    13 7.39    Deposit Accounts    13 7.40    Anti-Money
Laundering    13 7.41    The Security Documents    13 7.42    Continuing
Effectiveness    14 Section 8.    Representations and Warranties of the
Purchaser    14 8.01    Purchaser Intent    14 8.02    Status of Purchaser    14
8.03    Source of Funds    14 8.04    Authorization; No Contravention    14 8.05
   Binding Effect    14 8.06    No Legal Bar    15 8.07    Broker’s, Finder’s or
Similar Fees    15 8.08    Governmental Authorization    15 Section 9.   
Affirmative Covenants    15 9.01    Performance of Obligations    15 9.02    Use
of Proceeds    15 9.03    Financial Statements    15 9.04    Fees and Expenses
   17 9.05    Access to Collateral    17 9.06    Reappraisal of Mortgaged
Property    17 9.07    Certification    17

 

-ii-



--------------------------------------------------------------------------------

9.08    Inspection, Audit    18 9.09    Records    18 9.10    Income Tax Returns
   18 9.11    Taxes    18 9.12    Indebtedness    18 9.13    Notification of
Default    18 9.14    Account, Inventory    18 9.15    ERISA Matters    19 9.16
   Maintenance of Mortgaged Property    19 9.17    Title Policy    19 9.18   
Mortgage    19 9.19    Board of Directors Meeting    19 9.20    Corporate
Existence    19 9.21    Good Standing    19 9.22    Financial Covenants    20
9.23    Insurance and Condemnation Covenants    20 9.24    Mortgaged Property
Document Covenants    24 9.25    Escrow Deposits    24 9.26    General Covenants
and Agreements Pertaining to the Collateral    25 9.27    Collection of
Accounts; Segregation of Proceeds, Etc.    27 9.28    Collection Methods    27
9.29    Verification of Accounts    27 9.30    Notice Regarding Disputed
Accounts    27 9.31    Records, Schedules and Assignments    28 9.32   
Visitation    28 9.33    Use of Tangible Property    28 9.34    Collateral
Evidenced by Instruments or Documents    28 9.35    Maintaining Bank Accounts   
28 9.36    Filing Fees and Taxes    29 9.37    Underlying Documentation    29
9.38    Further Assurances    29 9.39    Exceptions Pertaining to Wachovia Swap
Documents    30 9.40    Pledged Securities    30 9.41    Compliance with Laws,
etc.    32 9.42    Account Control Agreements    34 9.43    Liens on Patents   
34 Section 10.    Collateral Security    34 Section 11.    Negative Covenants   
34 11.01    Merger or Liquidation    34 11.02    Prohibited Transactions    34
11.03    No Acquisition    34 11.04    Creation or Acquisition of Affiliate   
35 11.05    No Liability as Guarantor    35 11.06    No Liens    35

 

-iii-



--------------------------------------------------------------------------------

11.07    No Issuance or Redemption of Equity Interests    35 11.08    No
Amendment of Organizational Documents    35 11.09    No Purchase of Margin Stock
   35 11.10    Hazardous Materials    35 11.11    Permitted Line of Business   
35 11.12    No Declaration of Dividends    35 11.13    No Investment    35 11.14
   No Indebtedness    35 11.15    No Agreement Regarding Existing Indebtedness
   36 11.16    Capital Expenditures    36 11.17    Affiliate Transactions    36
11.18    Assigned Agreements    36 11.19    ERISA    37 Section 12.    Events of
Default    37 12.01    Events of Default    37 12.02    Acceleration    40 12.03
   General Remedies    40 12.04    Additional Rights and Remedies    41 12.05   
Right of Set-Off    44 12.06    No Limitation on Rights and Remedies    44 12.07
   Application of Proceeds    45 12.08    Attorney-in-Fact    45 12.09   
Default Costs    46 Section 13.    Definitions    46 13.01    Defined Terms   
46 Section 14.    Guarantees    68 14.01    The Guarantee    68 14.02   
Obligations Unconditional    69 14.03    Reinstatement    70 14.04   
Subrogation; Subordination    70 14.05    Remedies    71 14.06    Instrument for
the Payment of Money    71 14.07    Continuing Guarantee    71 14.08    General
Limitation on Guarantee Obligations    71 Section 15.    Miscellaneous    71
15.01    Payment of Expenses, Etc.    71 15.02    Right of Setoff    72 15.03   
Notices    73 15.04    Benefit of Agreement    73 15.05    No Waiver; Remedies
Cumulative    73 15.06    Calculations; Computations    74 15.07    GOVERNING
LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL    74 15.08   
Counterparts    75 15.09    Headings Descriptive    75 15.10    Amendment or
Waiver; Etc.    75 15.11    Survival    75 15.12    Confidentiality    75 15.13
   Registration of Notes    76

 

-iv-



--------------------------------------------------------------------------------

Exhibit A   – Form of Note Exhibit B   – Form of Compliance Certificate

 

Schedule 1.01   – Existing Indebtedness Schedule 1.02  

– Permitted Liens

Schedule 1.03  

– Approved Contracts

Schedule 5.03(b)  

– Transaction Documents

Schedule 7.03  

– Equity Agreements

Schedule 7.04  

– List of Correct Legal Names, I.D. Numbers, Names Used by the Company in Last
Six Years and Persons Acquired in Last Six Years

Schedule 7.05  

– List of Supplemental Type Certificates

Schedule 7.07  

– Equity Interests

Schedule 7.09  

– Disputed Tax Matters

Schedule 7.11  

– Real Property Owned or Leased by the Obligors

Schedule 7.26  

– Patents, Trademarks and Copyrights

Schedule 7.28  

– Environmental Matters

Schedule 7.34  

– Insurance Policies

Schedule 7.36  

– Labor Matters

Schedule 7.38  

– Affiliate Transactions

Schedule 7.39  

– Deposit Accounts

Schedule 7.41(b)  

– Mortgages

Schedule 9.26(a)  

– Addresses of Obligors

Schedule 9.35  

– Additional Approved Bank Accounts

Schedule 11.02  

– Approved Transactions

 

-v-



--------------------------------------------------------------------------------

PURCHASE AGREEMENT dated as of February 15, 2006 (the “Agreement”) among PEMCO
AVIATION GROUP, INC., a Delaware corporation (the “Company”), each of the
Subsidiaries of the Company identified under the caption “GUARANTORS” on the
signature pages hereto (the “Guarantors” and each individually a “Guarantor”,
and, together with the Company, the “Obligors”) and Silver Canyon Services,
Inc., a Nevada corporation (the “Purchaser”).

 

WHEREAS, subject to the fulfillment of certain conditions precedent set forth
herein, the Obligors agrees to sell, and the Purchaser agrees to purchase,
$5,000,000 in aggregate principal amount of the Company’s Senior Secured Notes
due 2007 upon the terms and conditions hereof, the proceeds of which the Company
shall use to fund working capital and minimum required pension funding.

 

NOW, THEREFORE, accordingly, the parties hereto agree as follows:

 

Section 1. Authorization of Notes. The Company has authorized the issuance and
sale of $5,000,000 aggregate principal amount of its Senior Secured Notes due
2007 (the “Notes”), in substantially the form of note attached hereto as
Exhibit A, bearing interest at a rate of 15.0% per annum (the “Interest Rate”)
plus an additional two percent (2.0%) per annum at any time that a Default
hereunder has occurred and is continuing payable in cash quarterly in arrears on
each January 1, March 1, June 1, and September 1 that the Notes are outstanding.

 

Section 2. Sale and Purchase of Notes.

 

2.01 Purchase Price. The Company will issue and sell to the Purchaser and,
subject to the terms and conditions of this Agreement, the Purchaser will buy
from the Company, at the Closing provided for in Section 3, $5,000,000 in
principal amount for an aggregate purchase price of $5,000,000 (the “Purchase
Price”).

 

2.02 Security Interest . Each of the Notes shall be senior obligations of the
Company secured by Liens on the Company’s interests in the Collateral, with such
Liens having the relative priority set forth in the Intercreditor Agreement and
supported by secured guaranties made by the Guarantors.

 

Section 3. Closing; Fees.

 

3.01 Closing. The sales of the Notes to be purchased by the Purchaser shall take
place at the offices of Milbank, Tweed, Hadley & McCloy LLP, 601 South Figueroa,
30th Floor, Los Angeles, CA 90017, at 10:00 a.m., Pacific Standard Time, at a
closing (the “Closing”) on February 15, 2006 or at such other place and on such
other Business Day thereafter as may be agreed upon by the Company and the
Purchaser (the “Closing Date”). At the Closing the Company will deliver to the
Purchaser the Notes, which Notes shall be registered in the name of the
Purchaser, and dated the Closing Date, against delivery by the Purchaser to the
Company of immediately available funds in the amount of the purchase price
therefor. If at the Closing the Company shall fail to tender such Notes to the
Purchaser as provided above in this Section 3, or any of the conditions
specified in Section 5 shall not have been satisfied to the Purchaser’s
satisfaction, the Purchaser shall, at its election, be relieved of all further
obligations under this Agreement, without thereby waiving any other rights it
may have by reason of such failure to deliver Notes or such failure of condition
precedent.



--------------------------------------------------------------------------------

3.02 Expenses. Subject to Section 14.01, whether or not the Notes are sold, on
the Closing Date, the Company will pay to the Purchaser the reasonable fees and
disbursements of legal counsel and consultants and such other expenses,
including search fees, diligence fees and expenses, documentation fees and
filing fees, incurred by the Purchaser in connection with the transactions
contemplated herein, set forth in a statement (accompanied by reasonable detail)
delivered to the Company on or prior to the Closing Date, and thereafter the
Company will pay, promptly upon receipt of a supplemental statement therefor
(accompanied by reasonable detail), such additional reasonable fees and
expenses, if any, as the Purchaser may incur in connection with such
transactions.

 

3.03 Obligation of the Purchaser. The Company hereby acknowledges and agrees
that the Purchaser shall have no obligation to purchase the Notes or otherwise
consummate the transactions contemplated by this Agreement if any of the
conditions to closing described in Section 5 has not been satisfied at or prior
to the Closing Date.

 

Section 4. Prepayment of Notes; Payments; Taxes.

 

4.01 Optional Redemption of Notes.

 

(a) The Company may voluntarily redeem all or any portion of the Notes at any
time following the date hereof at the principal amount thereof plus accrued and
unpaid interest thereon to the date of redemption.

 

(b) The Company will give each Holder written notice of each optional redemption
under this Section 4.01 not less than 30 days and not more than 60 days prior to
the date fixed for such redemption, in each case specifying such date, the
aggregate principal amount of the Notes to be redeemed, and the principal amount
of each Note held by such Holder to be redeemed.

 

4.02 Redemption Procedure.

 

(a) In the case of each redemption of less than all of the outstanding Notes
pursuant to Section 4.01, the Notes shall be redeemed pro rata among all of the
Notes at the time outstanding in proportion, as nearly as practicable, to the
respective unpaid principal amounts thereof not theretofore called for
redemption, with adjustments, to the extent practicable, to compensate for any
prior redemptions not made exactly in such proportion.

 

(b) In the case of each redemption pursuant to Section 4.01, the principal
amount of each Note to be redeemed shall mature and become due and payable on
the date fixed for such redemption, together with interest on such principal
amount accrued to such date. From and after such date, unless the Company shall
fail to pay such principal amount when so due and payable, together with the
accrued and unpaid interest, as aforesaid, interest on such principal amount
shall cease to accrue. Any Note paid or redeemed in full shall be surrendered to
the Company and canceled and shall not be reissued, and no Note shall be issued
in lieu of any redeemed principal amount of any Note.

 

-2-



--------------------------------------------------------------------------------

4.03 Net Payments; Taxes. All payments made by any Obligor hereunder or under
any Note held by the Purchaser or any direct or indirect transferee of the
Purchaser that is a United States Person within the meaning of Code section
7701(a)(30) (an “Indemnified Holder”) will be made without setoff, counterclaim
or other defense. All such payments will be made free and clear of, and without
deduction or withholding for, any present or future taxes, levies, imposts,
duties, fees, assessments or other charges of whatever nature now or hereafter
imposed by any jurisdiction or by any political subdivision or taxing authority
thereof or therein with respect to such payments (but excluding, except as
provided in the second succeeding sentence, any tax (including, without
limitation, franchise taxes) imposed on or measured by the net income or net
profits of a Holder pursuant to the laws of the United States of America, the
jurisdiction in which it is organized or the jurisdiction in which the principal
office of such Holder is located or any subdivision thereof or therein) and all
interest, penalties or similar liabilities with respect to such non-excluded
taxes, levies, imposts, duties, fees, assessments or other charges (all such
non-excluded taxes, levies, imposts, duties, fees, assessments or other charges
being referred to collectively as “Taxes”). If any Taxes are so levied or
imposed, the Company agrees to pay the full amount of such Taxes, and such
additional amounts as may be necessary so that every payment of all amounts due
under this Agreement or under any Note held by an Indemnified Holder, after
withholding or deduction for or on account of any Taxes, will not be less than
the amount provided for herein or in such Note. If any amounts are payable in
respect of Taxes pursuant to the preceding sentence, the Company agrees to
reimburse each Holder that is an Indemnified Holder, upon the written request of
such Holder, for taxes (including, without limitation, franchise taxes) imposed
on or measured by the net income or net profits of such Holder pursuant to the
laws of the jurisdiction in which the Holder is organized or in which the
principal office of such Holder is located or under the laws of any political
subdivision or taxing authority of any such jurisdiction in which such Holder is
organized or in which the principal office of such Holder is located and for any
withholding of taxes as such Holder shall determine are payable by, or withheld
from, such Holder, in respect of such amounts so paid to or on behalf of such
Holder pursuant to the preceding sentence and in respect of any amounts paid to
or on behalf of the Holder pursuant to this sentence. The Company will furnish
to such Holder within forty-five (45) days after the date the payment of any
Taxes is due pursuant to applicable law certified copies of tax receipts
evidencing such payment by the Company. The Company agrees to indemnify and hold
harmless each Holder that is an Indemnified Holder, and reimburse such Holder
upon its written request, for the amount of any Taxes so levied or imposed and
paid by such Holder.

 

Section 5. Conditions to Purchaser’s Obligations. The Purchaser’s obligation to
purchase and pay for the Notes at the Closing is subject to the fulfillment, to
the Purchaser’s satisfaction or written waiver, on or before the Closing Date,
of the following conditions:

 

5.01 Execution of Notes. The Notes shall have been executed by the Company, and
delivered to the Purchaser, in the amount, maturity and as otherwise provided
herein.

 

-3-



--------------------------------------------------------------------------------

5.02 Fees, Expenses, Etc. The Company shall have paid to the Purchaser all
costs, fees and expenses (including, without limitation, legal fees and
expenses) payable to the Purchaser to the extent then due and invoiced,
including, without limitation the fees and expenses under Sections 3.02 and
14.01 hereof.

 

5.03 Other Required Documents. Prior to or on the Closing Date, the following
instruments and documents, duly executed by all proper Persons and in form and
substance satisfactory to the Purchaser, shall have been delivered to the
Purchaser:

 

(a) This Agreement; and

 

(b) Each of the other instruments and Transaction Documents listed on the
attached Schedule 5.03(b).

 

5.04 Certain Events Required for Closing. At the time of the closing on the
Closing Date, the Purchaser shall be satisfied that:

 

(a) No Default or Event of Default shall have occurred or be continuing or will
have occurred after giving effect hereto;

 

(b) Each of the representations and warranties of the Company contained herein
shall be true and correct in all material respects as of such date except for
(i) representations and warranties that are made as of an earlier date, which
shall be true and correct in all material respects as of such date, and
(ii) representations and warranties that are qualified as to materiality, which
shall be true and correct in all respects;

 

(c) No Material Adverse Change shall have occurred or be reasonably expected to
occur;

 

(d) There shall exist no action, suit, investigation, litigation or proceeding
affecting any Obligor pending or threatened before any court, governmental
agency or arbitrator that (1) could reasonably be expected to have a Material
Adverse Effect or (2) purports to affect the legality, validity or
enforceability of this Agreement or any other Note Purchase Document or the
consummation of the transactions contemplated hereby;

 

(e) All Governmental Approvals necessary in connection with the Note Purchase
Documents and the transactions contemplated hereby and thereby shall have been
obtained (without the imposition of any conditions that are not acceptable to
the Purchaser) and shall remain in effect other than such Governmental Approvals
the failure of which to obtain will not affect the enforceability, validity or
binding effect of any of the Note Purchase Documents; all applicable waiting
periods shall have expired without any action being taken by any competent
authority; and no Law shall be applicable in the judgment of the Purchaser that
restrains, prevents or imposes materially adverse conditions upon the Note
Purchase Documents and the transactions contemplated hereby and thereby;

 

(f) The Company will be able to meet its obligations under all Plans, that the
Plans are, in all material respects, funded in accordance with the minimum
statutory

 

-4-



--------------------------------------------------------------------------------

requirements, that no material Reportable Event has occurred as to any such Plan
and that no termination of, or withdrawal from, any such Plan has occurred or is
contemplated that could result in a material liability;

 

(g) There shall have been delivered to the Purchaser evidence of insurance
naming the Purchaser as insureds and loss payee (as applicable) with such
responsible and reputable insurance companies or associations, and in such
amounts and covering such risks, as is satisfactory to the Purchaser or as
otherwise required under any Note Purchase Document; and

 

(h) There shall have been delivered to the Purchaser the Compliance Certificates
as required under this Agreement and reflecting compliance with the terms of
this Agreement.

 

5.05 Legal Matters. At the time of Closing on the Closing Date, all legal
matters incidental thereto shall be reasonably satisfactory to Milbank, Tweed,
Hadley & McCloy LLP, counsel to the Purchaser.

 

Section 6. Conditions to the Company’s Obligations. The Company’s obligation to
sell the Notes to be delivered to the Purchaser at the Closing is subject to the
fulfillment, to the Company’s satisfaction or waiver, on or before the Closing
Date, of the following conditions:

 

6.01 Sale of Notes. The Purchaser shall have delivered payment to the Company in
respect of its purchase of the Notes pursuant to Section 2.01.

 

6.02 Representations and Warranties of the Purchaser. The representations and
warranties of the Purchaser contained in this Agreement and those otherwise made
in writing by or on behalf of the Purchaser in connection with the Transaction
shall be correct in all material respects when made and at the Closing Date.

 

Section 7. Representations, Warranties and Agreements of the Company. In order
to induce the Purchaser to purchase the Notes, the Company and each Guarantor
jointly and severally make the following representations, warranties and
agreements, in each case after giving effect to the issuance and sale of the
Notes pursuant to the terms hereof and each of the transactions completed
hereby, all of which shall survive the execution and delivery of this Agreement
and the Notes, on and as of the date hereof and the Closing Date.

 

7.01 Existence. Each Obligor (other than Pemco Aeroplex) is a duly organized and
existing Delaware corporation in good standing and has full power and authority
to consummate the transactions contemplated by this Agreement. Pemco Aeroplex is
a duly organized and existing Alabama corporation in good standing and has full
power and authority to consummate the transactions contemplated by this
Agreement. Each of the Company and its Subsidiaries (a) has duly qualified to do
business and is in good standing in each jurisdiction where it is required to be
so qualified and where the failure to be so qualified is reasonably likely to
have a Material Adverse Effect, (b) is in compliance with its Organizational
Documents, (c) has the requisite power and authority and the legal right to own,
pledge, mortgage or otherwise encumber and operate its properties, to lease the
property it operates under lease, and

 

-5-



--------------------------------------------------------------------------------

to conduct its business, in each case, as now, heretofore and proposed to be
conducted, and (d) has all licenses, permits, consents or approvals from or by,
and has made all filings with, and has given all notices to, all Governmental
Authorities having jurisdiction, to the extent required for such ownership,
operation and conduct

 

7.02 Authority. The execution, delivery and performance of the Note Purchase
Documents have been duly authorized by all requisite action by each Obligor that
is a party thereto. All of the Note Purchase Documents have been duly executed
and delivered and constitute valid and binding obligations of each Obligor that
is a party thereto, enforceable in accordance with their respective terms
(except as may be limited by applicable Bankruptcy Laws and other Laws affecting
the enforceability of creditors’ rights generally and principles of equity), and
the Purchaser will be entitled to the benefits of all of the Note Purchase
Documents.

 

7.03 Owners . Set forth on Schedule 7.03 is a complete and accurate list of all
the Equity Agreements.

 

7.04 Name. Schedule 7.04 accurately sets forth (i) the correct legal name of
each Obligor, (ii) the organizational identification number issued by the State
of organization of each Obligor, (iii) the federal employer identification
number of each Obligor, and (iv) a complete and accurate list of (a) all names
under which each Obligor has done business in the last six (6) years, and
(b) the names of all Persons whose assets were acquired in the last six
(6) years by any Obligor outside of such Person’s Ordinary Course of Business
and which assets are included as assets of the Company on the Most Recent
Financial Statements.

 

7.05 Consents or Approvals. Except for consents and approvals already obtained
and which remain in effect, no consent or approval of any Third Person, and no
authorization, approval or other action by, and no notice to or filing with, any
Governmental Authority or other Third Person is required (i) for the due
execution, delivery, recordation, filing or performance by any Obligor of this
Agreement or any other Note Purchase Document or for the consummation of any
transaction contemplated hereby, (ii) for the mortgage, pledge, assignment, or
grant by the Company or any Guarantor of the Holders’ Lien, (iii) for the
perfection or maintenance of the Holders’ Lien, except for the recording of the
Mortgages and the Financing Statements (and filings required under the
Assignment of Claims Act), (iv) for the exercise by the Holders of their rights
or remedies provided for in this Agreement or in any of the other Note Purchase
Documents (except as may be required by applicable Laws in connection with the
foreclosure and disposition of the Collateral), or (v) for the operation of the
Company’s business. All applicable waiting periods, if any, in connection with
the transactions contemplated hereby have expired without any action having been
taken by any Person restraining, preventing or imposing materially adverse
conditions upon the rights of any Obligor to enter into and perform its
obligations under this Agreement. The Company has obtained and currently holds
all of the Federal Aviation Authority-granted Supplemental Type Certificates
described on the attached Schedule 7.05, and all such Supplemental Type
Certificates were validly issued and have not been revoked as of the Closing
Date.

 

7.06 Violations or Actions Pending. There are no actions, suits, or proceedings
pending or, to the best of the Company’s knowledge, threatened, which might
reasonably be

 

-6-



--------------------------------------------------------------------------------

expected to have (a) a Material Adverse Effect, (b) might impair the value of
the Collateral, (c) challenges any Obligor’s right or power to enter into or
perform any of its obligations under the Note Purchase Documents to which it is
a party, or the validity or enforceability of any Note Purchase Document or any
action taken thereunder, (d) seeks to prevent any of the transactions
contemplated under this Agreement or the other Note Purchase Documents or
(e) seeks damages or injunctive relief against, or alleges criminal misconduct
by, any Obligor. No Obligor is in violation of any agreement the violation of
which will or might reasonably be expected to have a Material Adverse Effect,
and no Obligor is in violation of any order, judgment, or decree of any court,
or any statute or governmental regulation to which any such Obligor is subject.
The execution and performance of the Note Purchase Documents by each Obligor
does not and will not conflict with such Obligor’s Organizational Documents or
result in any breach of or default under any mortgage, lease, credit or loan
agreement, contract or any other instrument which may bind or affect any
Obligor.

 

7.07 Subsidiaries and Affiliates. Schedule 7.07 accurately sets forth (i) the
outstanding Equity Interests of each Obligor and owners of such Equity
Interests, and (ii) a summary of the direct and indirect partnership, joint
venture, or other Equity Interests, if any, of each Obligor in any Person that
is not a corporation or a limited liability company. None of the issued and
outstanding Equity Interests of any Obligor is subject to any vesting,
redemption, or repurchase agreement, and there are no warrants or options
outstanding with respect to such Equity Interests. The outstanding Equity
Interests of each Obligor are duly authorized, validly issued, fully paid and
nonassessable. None of the outstanding Equity Interests of any Obligor
constitute Margin Stock.

 

7.08 Existing Indebtedness. No Obligor is in default with respect to any of the
Existing Indebtedness.

 

7.09 Tax Returns. Except as set forth on Schedule 7.09, all federal, state,
local and other tax returns and reports of the Obligors required by Laws have
been completed in full and have been duly filed. All taxes, assessments and
withholdings shown on such returns or billed to any Obligor have been paid. Each
Obligor maintains adequate provisions and accruals in respect of all such
federal, state, local and other taxes, assessments and withholdings. There are
no unpaid assessments pending against any Obligor for any taxes or withholdings,
and the Company knows of no basis therefor. No Obligor has entered into any
agreement or waiver or has been requested to enter into an agreement or waiver
extending any statute of limitations relating to the payment or collection of
taxes of such Obligor.

 

7.10 Financial Statements; Material Adverse Change. All Financial Statements
heretofore given and hereafter given to the Purchaser are and will be true and
complete in all material respects as of their respective dates and prepared in
accordance with Generally Accepted Accounting Principles, and fairly represent
and will fairly represent the financial conditions of the Persons to which they
pertain, and no Material Adverse Change has or will have occurred in the
financial conditions reflected therein after the respective date thereof upon
delivery to Purchaser, except as has been disclosed in writing to the Purchaser.
There has been no Material Adverse Change since December 31, 2004, and there
exists no event, condition or state of facts that could reasonably be expected
to result in a Material Adverse Change.

 

-7-



--------------------------------------------------------------------------------

7.11 Real Property Locations. Set forth on Schedule 7.11 is a complete and
accurate list of all real property owned by the Obligors or in which any Obligor
has a leasehold interest, showing as of the date hereof the street address,
county or other relevant jurisdiction, state, and record owner thereof.

 

7.12 Title. Each Obligor has good and marketable title to all of its assets,
including, without limitation, the Collateral, subject to no Liens, except for
Permitted Liens. Each Obligor has good, marketable and insurable title to the
Mortgaged Property and each Obligor possesses an unencumbered leasehold estate
in the Mortgaged Property and the Improvements located thereon, free and clear
of all liens, encumbrances and charges whatsoever except for Permitted
Exceptions and each Mortgage is and will remain a valid and enforceable second
priority lien on and security interest in the Mortgaged Property, subject only
to said exceptions. No Obligor is a party to any outstanding contract or
agreement providing for or requiring it to convey its interest in the Mortgaged
Property to any person or entity, and no person or entity other than the
Obligors has any beneficial or equitable right, title or interest in the
Mortgaged Property, or any part thereof. The possession of the Mortgaged
Property has been peaceful and undisturbed and title thereto has not been
disputed or questioned to the best of each Obligor’s knowledge. Each Obligor
shall forever warrant, defend and preserve such title and the validity and
priority of the lien of each Mortgage and shall forever warrant and defend the
same to the Purchaser against the claims of all persons whomsoever.

 

7.13 Permitted Exceptions. The Permitted Exceptions do not and will not
materially and adversely affect (a) the ability of any Obligor to pay in full
the principal and interest on the Notes in a timely manner or (b) the use of the
Mortgaged Property for the use currently being made thereof, the operation of
the Mortgaged Property as currently being operated or the value of the Mortgaged
Property.

 

7.14 Single Tax Lot; Subdivision. The Mortgaged Property consists of a single
tax lot or multiple tax lots; no portion of said tax lot(s) covers property
other than the Mortgaged Property or a portion of the Mortgaged Property and no
portion of the Mortgaged Property lies in any other tax lot. The Mortgaged
Property consists of one or more legally subdivided lots.

 

7.15 Special Assessments. There are no pending or, to the knowledge of any
Obligor, proposed special or other assessments for public improvements or
otherwise affecting the Mortgaged Property, nor, to the knowledge of any
Obligor, are there any contemplated improvements to the Mortgaged Property that
may result in such special or other assessments.

 

7.16 Flood Zone. The Mortgaged Property is not located in a flood hazard area as
defined by the Federal Insurance Administration.

 

7.17 Condition of Improvements. The Mortgaged Property has not been damaged by
fire, water, wind or other cause of loss or any previous damage to the Mortgaged
Property has been fully restored.

 

7.18 No Condemnation. No part of any property subject to any Mortgage has been
taken in condemnation or other like proceeding nor is any proceeding pending,
threatened or known to be contemplated for the partial or total condemnation or
taking of the Mortgaged Property.

 

-8-



--------------------------------------------------------------------------------

7.19 No Labor or Materialmen Claims. All parties furnishing labor and materials
have been paid in full or the obligations of the Obligors with respect thereto
have not been outstanding longer than ninety (90) days, and, except for such
liens or claims insured against by the policy of title insurance to be issued in
connection with the Notes, there are no mechanics’, laborers’ or materialmens’
liens or claims outstanding for work, labor or materials affecting the Mortgaged
Property, whether prior to, equal with or subordinate to the lien of any
Mortgage.

 

7.20 No Purchase Options. No tenant, person, party, firm, corporation or other
entity has an option to purchase the Mortgaged Property, any portion thereof or
any interest therein.

 

7.21 Boundary Lines. All of the Improvements lie wholly within the boundaries
and building restriction lines of the Mortgaged Property, and no improvements on
adjoining properties encroach upon the Mortgaged Property, and no easements or
other encumbrances upon the Mortgaged Property encroach upon any of the
Improvements, so as to affect the value or marketability of the Mortgaged
Property except those which are insured against by title insurance.

 

7.22 Forfeiture. There has not been and shall never be committed by any Obligor
or any other person in occupancy of or involved with the operation or use of the
Mortgaged Property any act or omission affording the federal government or any
state or local government the right of forfeiture as against the Mortgaged
Property or any part thereof or any monies paid in performance of any Obligor’s
obligations under any of the Note Purchase Documents.

 

7.23 Solvency. Each Obligor is Solvent.

 

7.24 ERISA. Each Plan is and has been administered in compliance in all material
respects with all applicable Laws, including without limitation, the applicable
provisions of ERISA and the Code. No ERISA Event has occurred and is continuing
or, to the knowledge of the Company, is reasonably expected to occur with
respect to any Plan, in either case that would be reasonably likely,
individually or in the aggregate, to have a Material Adverse Effect. Except as
reflected in the Most Recent Financial Statements, no Plan has any Unfunded
Pension Liability, and neither the Company nor any of its Subsidiaries’ ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
4212(c) of ERISA, in either instance where the same would be reasonably likely,
individually or in the aggregate, to have a Material Adverse Effect. Except as
reflected in the Most Recent Financial Statements, neither the Company nor any
of its Subsidiaries’ ERISA Affiliate is required to contribute to or has, or has
at any time had, any liability to a Plan.

 

7.25 Priority of Liens. The Holders’ Lien constitutes a perfected Lien against
the Collateral, prior to all other Liens, including those which may hereafter
accrue, except for the Permitted Liens. The Collateral includes all of the
issued and outstanding Equity Interests of

 

-9-



--------------------------------------------------------------------------------

each of the following entities: (i) Pemco Aeroplex, (ii) Pemco Engineers,
(iii) Pemco Air Services, (iv) Pemco Engineering, (v) Pemco World, (vi) Space
Vector and (vii) Air International (such Equity Interests, together with any
other Equity Interests of such Persons or any Subsidiary of the Company
constituting Collateral from time to time, “Pledged Securities”; all
Subsidiaries of the Company, “Pledged Entities”). All such Equity Interests have
been duly and validly issued and are fully paid and nonassessable.

 

7.26 Patents, Trademarks, Copyrights, Etc. Set forth on Schedule 7.26 is a
complete and accurate list of all Patents, Trademarks, Copyrights, and all
applications therefor and licenses thereof, of the Obligors, reflecting the
Jurisdiction in which registered, the registration number, the date of
registration and the expiration date. The Obligors own or have the right to use
all such Patents, Trademarks, Copyrights, and all applications therefor and
licenses thereof. Except as set forth on Schedule 7.26, no Collateral is subject
to any license agreement relating to Patents, Trademarks or Copyrights which
could, directly or indirectly, preclude or render impracticable the realization
of the Holders’ Lien or materially diminish the value of such Collateral. Each
Obligor has conducted, and will continue to conduct, its business and affairs
without infringement of or interference with any Intellectual Property Rights of
any other Person. No Obligor is aware of any infringement claim by any other
Person with respect to such Person’s Intellectual Property Rights.

 

7.27 Accuracy of Documents. All documents furnished to the Purchaser by or on
behalf of the Company as part of or in support of the application for the Notes
or the Note Purchase Documents are true, correct, complete and accurately
represent the matters to which they pertain.

 

7.28 Environmental Matters. Except as set forth on Schedule 7.28, neither the
Mortgaged Property nor any Obligor is in violation of or subject to any
existing, pending or threatened investigation or inquiry by any Governmental
Authority or any remedial obligations under any applicable Environmental Laws,
and there are no facts, conditions or circumstances which could result in any
such investigation or inquiry if such facts, conditions and circumstances, if
any, were fully disclosed to the applicable Governmental Authority. The Company
will promptly notify the Purchaser if the Company becomes aware of any such
facts, conditions or circumstances or any such investigation or inquiry. No
Obligor has obtained or is required to obtain any Governmental Approvals to
construct, occupy, operate or use any buildings, improvements, fixtures or
equipment in connection with the Mortgaged Property by reason of any
Environmental Laws. No petroleum products, Hazardous Materials or solid wastes
have been disposed of or released on the Mortgaged Property. Each Obligor
covenants and agrees that it will not cause there to be any violation of any
Environmental Law in connection with its ownership and use of the Mortgaged
Property, including any violation arising from the disposal or release of
petroleum products, Hazardous Materials or solid wastes on the Mortgaged
Property. Notwithstanding anything to the contrary herein, each Obligor shall
jointly and severally indemnify and hold the Purchaser harmless from and against
any fines, charges, expenses, fees, attorney fees and costs incurred by the
Purchaser in the event any Obligor or the Mortgaged Property (whether or not due
to any fault of any Obligor) is hereafter determined to be in violation of any
Environmental Laws applicable thereto. This indemnity shall survive any
foreclosure or deed in lieu of foreclosure and repayment of the Notes.

 

-10-



--------------------------------------------------------------------------------

7.29 Restrictions and Covenants Affecting the Mortgaged Property. None of the
Obligors or the Mortgaged Property is in violation of any easements, covenants
or restrictions affecting the Mortgaged Property.

 

7.30 Condemnation. There are no proceedings pending, or, to the best of the
Company’s knowledge, threatened, to exercise any power of condemnation or
eminent domain, with respect to the Mortgaged Property, or any interest therein.

 

7.31 Mortgaged Property Documents.

 

(a) Each Obligor is (or, with respect to any Mortgaged Property Documents
hereafter made, will be) the sole owner and holder of such Obligor’s Interest in
each Mortgaged Property Document, and such Obligor has not transferred or
otherwise assigned any interest of such Obligor as a party to any Mortgaged
Property Document;

 

(b) Each of the Mortgaged Property Documents is (or, with respect to any
Mortgaged Property Documents hereafter made, will be) valid and enforceable and
in full force and effect, and has not been (or, with respect to any Mortgaged
Property Documents hereafter made, will not be) altered, modified or amended in
any manner whatsoever except as permitted in this Agreement;

 

(c) None of the Rents has been or will be assigned, pledged or in any manner
transferred or hypothecated, except pursuant to this Agreement or the Senior
Credit Facility; and

 

(d) None of the Rents, for any period subsequent to the date of this Agreement,
has been or will be collected in advance of the time when such Rents become due
under the terms of the Assigned Leases.

 

7.32 Full Disclosure. All factual information heretofore or contemporaneously
furnished to the Purchaser in writing by or on behalf of any Obligor for
purposes of or in connection with this Agreement and the transactions
contemplated hereby is, and all other such factual information hereafter
furnished to any Holder by or on behalf of any Obligor will be, true and
accurate in all material respects on the date as of which such information is
supplied, dated or certified (or, if such information has been amended or
supplemented, on the date as of which any such amendment or supplement is
supplied, dated or certified) and not made incomplete by omitting to state a
material fact necessary to make the statements contained therein, in light of
the circumstances under which such information was provided, not misleading.

 

7.33 Regulated Industries. No Obligor is (i) required to register as an
“investment company” under the Investment Company Act of 1940, as amended, or
(ii) a “holding company,” a “subsidiary company” of a “holding company,” or an
“affiliate” of a “holding company,” or an “affiliate” of a “holding company” or
of a “subsidiary company” of a “holding company,” within the meaning of the
public Utility Holding Company Act of 1935, as amended.

 

7.34 Insurance. Schedule 7.34 sets forth a true and complete summary of all
insurance policies or arrangements carried or maintained by any Obligor. The
assets, properties

 

-11-



--------------------------------------------------------------------------------

and business of each Obligor are insured against such hazards and liabilities,
under such coverages and in such amounts, as are customarily maintained by
prudent companies similarly situated and under policies issued by insurers of
recognized responsibility.

 

7.35 Margin Regulations. The proceeds of the sale of the Notes will not be used
for the purpose of purchasing or carrying any Margin Stock.

 

7.36 Labor Matters. No Obligor is engaged in any unfair labor practice that is
reasonably likely to have a Material Adverse Effect. No unfair labor practice
complaint is pending against any Obligor or, to the best of its knowledge,
threatened against any Obligor, before the National Labor Relations Board or
similar foreign labor relations authority, and no grievance or arbitration
proceeding arising out of or under any collective bargaining agreement is so
pending against any Obligor or, to the best of its knowledge, threatened against
any Obligor. No strike, labor dispute, slowdown or stoppage is pending against
any Obligor or, to the best of its knowledge, threatened against any Obligor.
Except as set forth on Schedule 7.36, no Obligor is a party to or bound by any
collective bargaining agreement, management agreement, consulting agreement,
employment agreement, bonus, restricted stock, stock option, or stock
appreciation plan or agreement or any similar plan, agreement or arrangement
(and true and complete copies of any agreements described on Schedule 7.36 have
been delivered to the Purchaser).

 

7.37 Compliance with Laws. Each Obligor is in compliance with all applicable
provisions of Law, except such non-compliance as could not be reasonably likely,
individually or in the aggregate, to have a Material Adverse Effect. No Obligor
is the subject of any review, audit, or federal, state or foreign investigation
by any Governmental Authority. Without limiting the generality of the foregoing,
no Obligor is in violation of the Executive Order or any other Anti-Terrorism
Law. Each Obligor and their respective brokers or other agents acting or
benefiting in any capacity in connection with transactions contemplated by this
Agreement and the other Note Purchase Documents, are not any of the following:

 

(a) a Person or entity that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order;

 

(b) a Person or entity owned or controlled by, or acting for or on behalf of,
any Person or entity that is listed in the annex to, or is otherwise subject to
the provisions of, the Executive Order;

 

(c) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or

 

(d) a Person or entity that is named as a “specially designated national and
blocked person” on the most current list published by the US Treasury Department
Office of Foreign Asset Control at its official website or any replacement
website or other replacement official publication of such list.

 

-12-



--------------------------------------------------------------------------------

7.38 Transactions with Affiliates. Schedule 7.38 attached hereto lists each and
every existing material agreement (other than the Note Purchase Documents) that
any Obligor has entered into with any of their respective Affiliates which are
not the Obligors.

 

7.39 Deposit Accounts. All bank accounts of the Obligors where proceeds of
Collateral are from time to time deposited by the Obligors, including the
relevant Deposit Accounts or other banks, account numbers and account addresses
are maintained with Wachovia or are set forth on Schedule 7.39.

 

7.40 Anti-Money Laundering. At all times throughout the term of this Agreement,
based upon reasonable inquiry by the Obligors, none of the funds of the Obligors
that are used to repay principal or pay interest, fees and all other Obligations
owed by such Person hereunder or the other Note Purchase Documents shall be
derived from any unlawful activity, with the result that the issuance of the
Notes or any of the other transactions contemplated hereunder (whether directly
or indirectly) is prohibited by Law or is in violation of Law.

 

7.41 The Security Documents.

 

(a) The Security Documents are effective to create in favor of the Collateral
Agent for the benefit of the Holders a legal, valid and enforceable security
interest in the Collateral, and when (i) the Financing Statements and other
filings in appropriate form are filed as required by Section 11.02(a)(1), and
(ii) the Intercreditor Agreement is executed and delivered, the Liens created
pursuant to the Security Documents shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the grantors
thereunder in the Collateral (other than the Intellectual Property Rights), in
each case prior to all other Liens except for Permitted Liens.

 

(b) The Mortgages are effective to create in favor of the Collateral Agent for
the benefit of the Holders, a legal, valid and enforceable Lien on all of the
Obligors’ right, title and interest in and to the Mortgaged Property thereunder,
and when the Mortgages are recorded in the offices specified on
Schedule 7.41(b), the Liens created pursuant to the Mortgages shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the Obligors in such Mortgaged Property, in each case prior to all other
Liens except for Permitted Liens.

 

(c) Each Security Document will, upon execution and delivery thereof, be
effective to create in favor of the Collateral Agent for the benefit of the
Holders, a legal, valid and enforceable Lien on all of the Obligors’ right,
title and interest in and to the Collateral thereunder, and when such Security
Document is filed or recorded in the appropriate offices as may be required
under applicable law, such Security Document will constitute a fully perfected
Lien on, and security interest in, all right, title and interest of the Obligors
in such Collateral, in each case prior and superior in right to any other Person
except as provided in this Agreement, and subject to no other Liens except for
Permitted Liens.

 

-13-



--------------------------------------------------------------------------------

7.42 Continuing Effectiveness. All representations and warranties contained
herein shall be deemed continuing, continually republished, and in effect at all
times while any Obligor remains indebted to Purchaser pursuant to the
Obligations.

 

Section 8. Representations and Warranties of the Purchaser. In order to induce
the Company to sell the Notes, the Purchaser makes the following representations
and warranties on and as of the date hereof and as of the Closing Date.

 

8.01 Purchaser Intent. Such Purchaser represents that it is purchasing the Notes
hereunder for its own account, not with a view to the distribution thereof or
with any present intention of distributing or selling any of such Notes except
in compliance with the Securities Act and any applicable state securities laws,
provided that the disposition of the Purchaser’s property shall at all times be
within its control.

 

8.02 Status of Purchaser. Such Purchaser represents that it is an “accredited
investor” within the meaning of Rule 501 of the Securities Act, with such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of a prospective investment in the Notes and
that it is capable of bearing the economic risks of such investment. Such
Purchaser understands that no public market now exists for the Notes and there
can be no assurance that a public market will ever exist for such Notes. Such
Purchaser represents that it has had an opportunity to discuss the Company’s
business, management and financial affairs with the Company’s management and an
opportunity to review the Company’s facilities. Such Purchaser agrees to the
imprinting of a legend on certificates representing all of the Notes held by it
to the following effect: “THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS
OF ANY STATE AND MAY NOT BE SOLD OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES
LAWS OR PURSUANT TO AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF SUCH ACT AND SUCH LAWS.”

 

8.03 Source of Funds. Such Purchaser represents that all or a portion of the
funds to be used by it to pay the Purchase Price consists of funds which do not
constitute assets of any Employee Benefit Plan and the remaining portion, if
any, of such funds consists of funds which may be deemed to constitute assets of
one or more specific Employee Benefit Plans, complete and accurate information
as to the identity of each of which the Purchaser has delivered to the Company.

 

8.04 Authorization; No Contravention. The execution, delivery and performance of
this Agreement by such Purchaser: (a) is within its power and authority and has
been duly authorized by all necessary action and (b) does not contravene the
terms of its organizational documents or any amendment thereof.

 

8.05 Binding Effect. This Agreement has been duly executed and delivered by such
Purchaser and this Agreement constitutes the legal, valid and binding
obligation, enforceable against it in accordance with its terms, except to the
extent that the enforceability

 

-14-



--------------------------------------------------------------------------------

thereof may be limited by applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law).

 

8.06 No Legal Bar. The execution, delivery and performance of this Agreement by
such Purchaser will not violate any Requirement of Law applicable to it.

 

8.07 Broker’s, Finder’s or Similar Fees. There are no brokerage commissions,
finder’s fees or similar fees or commissions payable by the Company in
connection with the transactions contemplated hereby based on any agreement,
arrangement or understanding with any Purchaser or any action taken by such
Purchaser.

 

8.08 Governmental Authorization. No approval, consent, compliance, exemption,
authorization, or other action by, or notice to, or filing with, an Governmental
Authority in respect of any Requirement of Law, and no lapse of a waiting period
under a Requirement of Law, is necessary or required in connection with the
execution, delivery or performance by such Purchaser or enforcement against it
of this Agreement.

 

Section 9. Affirmative Covenants. Each of the Obligors hereby covenants and
agrees that so long as any of the Obligations remain unsatisfied, absent the
prior written consent of the Required Holders, such Obligor will comply with the
following covenants:

 

9.01 Performance of Obligations. Such Obligor will duly and promptly pay and
perform all of such Obligor’s Obligations to the Holders according to the terms
of this Agreement and the other Note Purchase Documents, and will cause each
other Obligor to perform such other Obligor’s Obligations to the Holders
according to the terms of this Agreement and the other Note Purchase Documents.

 

9.02 Use of Proceeds. The Obligors will use the proceeds of the sale of the
Notes only for the purposes permitted herein, or as the Required Holders may
have otherwise approved from time to time; and the Obligors will furnish the
Holders such evidence as it may reasonably require with respect to such uses.

 

9.03 Financial Statements. The Financial Statements to be furnished pursuant to
Sections 9.03(a) and (b) below shall be made and prepared in accordance with
Generally Accepted Accounting Principles consistently applied throughout the
periods involved (except as set forth in the notes thereto or as otherwise
disclosed in writing by the Company to the Holders); provided, however, that in
the event Generally Accepted Accounting Principles shall be modified after the
Closing Date, the Company shall be entitled to utilize Generally Accepted
Accounting Principles, as so modified, for purposes of such computations to the
extent that (i) the Company gives the Holders thirty (30) days’ prior written
notice of such proposed modification and (ii) prior thereto the Company and the
Required Holders shall have agreed upon adjustments, if any, to such definitions
and/or such Sections the sole purpose of which shall be to give effect to such
proposed change (to the extent that the Company and the Required Holders cannot
agree on appropriate adjustments to such definition and/or Sections (or in the
event that no adjustments are necessary), the proposed change will not be
utilized for the purposes of computations under such definition and/or Sections)
and (iii) that if at any time such

 

-15-



--------------------------------------------------------------------------------

computations utilize accounting principles different from those utilized in such
Financial Statements so furnished to the Holders, such Financial Statements
shall be accompanied by reconciliation worksheets. The Company will furnish or
cause to be furnished to the Holders:

 

(a) Within forty-five (45) days after each Quarter-End (a) an unaudited
(management-prepared) income statement and statement of cash flows of the
Company (on a Consolidated Basis) for such Quarter, and (b) an unaudited
(management-prepared) balance sheet of the Company (on a Consolidated Basis) for
such Quarter, all in reasonable detail with the Holders having full access to
all supporting schedules and comments, and certified by the Company’s president
or principal financial officer to have been prepared in accordance with
Generally Accepted Accounting Principles consistently applied by the Company,
except for any inconsistencies explained in such certificate;

 

(b) Within ninety (90) days after each Fiscal Year-End (a) a statement of
owners’ equity and a statement of cash flows of the Company (on a Consolidated
Basis) for such Fiscal Year, (b) an income statement of the Company (on a
Consolidated Basis) for such Fiscal Year, and (c) a balance sheet of the Company
(on a Consolidated Basis) as of such Fiscal Year-End, all in reasonable detail,
including all supporting schedules and comments; such statements and balance
sheets to be audited by an independent certified public accountant acceptable to
the Required Holders, and certified by such accountants to have been prepared in
accordance with Generally Accepted Accounting Principles consistently applied by
the Company, except for any inconsistencies explained in such certificate; and
the Holders shall have the right, from time to time, to discuss any Obligor’s
affairs directly with Obligor’s accountants, and any such accountants are
authorized and directed to give the Holders any information the Holders may
request at any time regarding the financial affairs of Obligor and are
authorized and directed to furnish the Holders with copies of any documents in
their possession related thereto;

 

(c) No later than as required under the Senior Credit Facility, a Collateral
Report for the immediately preceding month, in each case such Collateral Report
to be certified to be correct by the principal financial officer or vice
president of finance of the Company;

 

(d) On or before the thirtieth (30th) day after each Month-End, a Compliance
Certificate for the immediately preceding month, and, in the event that such
Month-End coincided with a Quarter-End, Quarter, certified to be correct by the
principal financial officer or vice president of finance of the Company,
together with the Schedule of Accounts, Schedule of Inventory, and such other
matters as may be required pursuant to Section 9.30 of this Agreement;

 

(e) Promptly after sending or making available or filing of the same, copies of
all reports, proxy statements and Financial Statements that the Company sends or
makes available to its Equity Owners and all registration statements and reports
that the Company files with the Securities and Exchange Commission (or any other
similar Governmental Authority) or any successor Person;

 

(f) Promptly upon any officer of any Obligor becoming aware of any material
change to, or any material default under, any Assigned Agreement, Assigned Lease
or any other contract which is material to the operation of the Company’s
business, written notice specifying the nature of such change or default and
describing the anticipated effect thereof;

 

-16-



--------------------------------------------------------------------------------

(g) Promptly upon any officer of any Obligor learning thereof, written notice of
any action, suit, investigation, litigation or proceeding affecting any Obligor
commenced or threatened before any court, governmental agency or arbitrator that
(i) seeks damages in excess of $100,000, (ii) seeks injunctive relief,
(iii) alleges criminal misconduct by Obligor or any director, officer, agent or
representative of Obligor, or (iv) could reasonably be expected to give rise to
a Material Adverse Effect; and

 

(h) Promptly upon receipt of a request therefor from any Holder, information
with respect to the Company or Collateral as may be reasonably requested by such
Holder.

 

9.04 Fees and Expenses. The Company will pay or cause to be paid when due
(i) all other fees or expenses owing to the Holders pursuant to the terms
hereof; and (ii) all expenses involved in perfecting the Holders’ Lien or the
priority of the Holders’ Lien and all other expenses of the Holders related to
the Notes, or the protection and preservation of the Collateral, or the
interpretation, administration and enforcement of any provision of this
Agreement or any other Note Purchase Document, or the preparation and
negotiation of this Agreement, any of the other Note Purchase Documents, or
amendments to any of them, including, without limitation, recording fees and
taxes, tax, title and lien search charges, title insurance charges, and
attorneys’ fees (including attorneys’ fees at trial and on any appeal by the
Company or the Holders), real property taxes and insurance premiums.

 

9.05 Access to Collateral. The Company will permit the Holders and their
respective agents to have access to the Collateral at all reasonable times.

 

9.06 Reappraisal of Mortgaged Property. The Company will cause, or permit the
Holders to cause, the Mortgaged Property to be reappraised at the Company’s
expense (i) after an Event of Default, or (ii) if required by regulatory
authorities.

 

9.07 Certification. The Company will certify to the Holders upon request by the
Required Holders that:

 

(a) the Company has complied with and is in compliance with all terms, covenants
and conditions of this Agreement which are binding upon it;

 

(b) there exists no Default; or, if such is not the case, that one or more
specified Defaults have occurred;

 

(c) no Material Adverse Change has occurred, and no event or circumstance has
occurred which could reasonably be expected to give rise to a Material Adverse
Effect; and

 

(d) the representations and warranties contained in this Agreement are true with
the same effect as though made on the date of such certificate.

 

-17-



--------------------------------------------------------------------------------

9.08 Inspection, Audit. The Company will, when requested so to do, make
available for inspection and audit by duly authorized representatives of the
Holders any of its Records, and will furnish the Holders any information
regarding its business affairs and financial condition within a reasonable time
after written request therefor; provided that until the occurrence of a Default,
an audit shall not be conducted by or on behalf of the Holders more than twice
in any consecutive twelve-month period unless the Holders, in their discretion,
determine that there exists a need for such audit to verify financial
information reported by the Obligors. The Company shall reimburse the Holders
for all costs associated with (i) one such audit during any consecutive
twelve-month period, and (ii) any other audit if the audit reveals a material
discrepancy in any financial report, statement or other document provided to
Holders pursuant to this Agreement.

 

9.09 Records. The Obligors will keep accurate and complete Records, consistent
with sound business practices.

 

9.10 Income Tax Returns. Within ten (10) days of the request of any Holder, the
Company will furnish or cause to be furnished to such Holder copies of income
tax returns filed by any Obligor.

 

9.11 Taxes. The Obligors will pay (i) all taxes, assessments and other
governmental charges imposed upon it or on any of its property or assets or in
respect of any of its franchises, business, income or property prior to
delinquency, and (ii) all Claims (including, without limitation, Claims for
labor, services, materials and supplies) which have become due and payable and
which by Law have or may become a Lien (other than a Permitted Lien) upon the
property or assets of any Obligor prior to the time when any penalty or fine
shall be accrued with respect thereto. Notwithstanding the preceding sentence,
the Obligors shall have the right to contest in good faith the validity or
amount of any such taxes or Claims by proper proceedings timely instituted, and
may permit the taxes or Claims to be contested to remain unpaid during the
period of such contest if (a) it diligently prosecutes such contest, (b) it
makes adequate provision in conformity with Generally Accepted Accounting
Principles with respect to the contested items, and (c) during the period of
such contest, the enforcement and ability of any taxing authority to force
payment of any contested item or to impose a Lien with respect thereto is
effectively stayed. The Obligors shall promptly pay or cause to be paid any
valid judgment enforcing any such taxes or Claims and cause the same to be
satisfied of record.

 

9.12 Indebtedness. The Obligors will pay when due (or within applicable grace
periods) all Indebtedness due third parties, unless the failure so to pay such
Indebtedness would not give rise to a Material Adverse Change.

 

9.13 Notification of Default. The Obligors will notify the Holders immediately
if it becomes aware of the occurrence of any Default, or if it becomes aware of
any Material Adverse Change or the occurrence of any event or circumstance that
might have or give rise to a Material Adverse Effect.

 

9.14 Account, Inventory. The Obligors will collect their Accounts and sell their
Inventory only in the Ordinary Course of Business.

 

-18-



--------------------------------------------------------------------------------

9.15 ERISA Matters. The Obligors will, and will cause their respective
Subsidiaries and ERISA Affiliates to, establish maintain and operate all Plans
to comply in all material respects with the provisions of ERISA and all other
applicable Laws, and the regulations and interpretations thereunder and the
respective requirements of the governing documents for such Plans. In addition,
the Obligors shall:

 

(a) Fund all of their Plans in accordance with no less than the minimum funding
standards of Section 302 of ERISA;

 

(b) Furnish the Holders, promptly after the filing of the same, with copies of
all reports or other statements filed with the United States Department of Labor
or the Internal Revenue Service with respect to all such Plans; and

 

(c) Promptly advise the Holders of the occurrence of any Reportable Event or
Prohibited Transaction with respect to any such Plan.

 

9.16 Maintenance of Mortgaged Property. The Obligors will cause the Mortgaged
Property to be maintained in good and safe condition and repair and shall
promptly repair, replace or rebuild any part of the Mortgaged Property which may
be destroyed by any casualty, or become damaged, worn or dilapidated or which
may be affected by any condemnation or similar proceeding.

 

9.17 Title Policy. Concurrently with the recording of the Dothan Mortgage, the
Company shall cause a nationally recognized title insurance company acceptable
to the Purchaser to issue to the Purchaser an ALTA leasehold loan policy in the
amount of $5,000,000 insuring that the Dothan Mortgage is a second priority lien
subject only to Permitted Exceptions, and with such endorsements as are attached
to the SouthTrust Title Policy or required by the Purchaser in its sole
discretion.

 

9.18 Mortgage. Promptly after the Closing Date, but in no event more than thirty
(30) days after the Closing Date, the Company shall obtain the consent (the
“Dothan Consent”) of Dothan-Houston County Airport Authority (“Lessor”), as
lessor, under the Lease (the “Dothan Lease”) dated January 1, 2002 between
Lessor and Pemco World, as lessee, to the recording of a mortgage encumbering
Pemco World’s leasehold interest under the Lease (the “Dothan Mortgage”). The
Company herby consents to the Purchaser’s recording of such a mortgage upon
obtaining the consent from Lessor.

 

9.19 Board of Directors Meeting. The Company will hold a meeting of its board of
directors at least one time each Quarter.

 

9.20 Corporate Existence. Each Obligor will at all times maintain its corporate
existence and preserve and keep, or cause to be preserved and kept, in full
force and effect its rights and franchises material to its business, except
where the failure to so maintain or preserve would not have or be likely to give
rise to a Material Adverse Effect.

 

9.21 Good Standing. Each Obligor will qualify and remain qualified to do
business and maintain its good standing in each jurisdiction in which the nature
of its business

 

-19-



--------------------------------------------------------------------------------

and the ownership of its property requires it to be so qualified and in good
standing, except where the failure to be so qualified or in good standing would
not have or be reasonably likely to give rise to a Material Adverse Effect.

 

9.22 Financial Covenants . The Company will maintain or cause to be maintained
at all times during the term of this Agreement:

 

(a) Beginning with the Fiscal Year-End of December 31, 2006, a Fixed Charge
Coverage Ratio of not less than 1.0 to 1.0;

 

(b) Beginning with the Quarter-End of March 31, 2006, Adjusted Tangible Net
Worth of not less than (i) Adjusted Tangible Net Worth as of December 31, 2005
plus (ii) $5,000,000.00, less (iii) $1,000,000.00, plus (iv) 60% of the Net
Income as of each Quarter-End beginning March 31, 2006;

 

(c) At all times, a ratio of Adjusted Liabilities to Adjusted Tangible Net Worth
of not more than 2.5 to 1.0;

 

(d) EBT for the six-month period ending June 30, 2006 of not less than
$1,000,000.00, and EBT for the nine-month period ending September 30, 2006 of
not less than $3,750,000.00.

 

9.23 Insurance and Condemnation Covenants

 

(a) Each Obligor will obtain and maintain, or cause to be obtained and
maintained, at all times while any Obligations remain outstanding hereunder, at
the sole expense of the Obligors: (a) all-risk insurance with respect to all
insurable property comprising the Tangible Property, against loss or damage by
fire, lightning, windstorm, explosion, hail, tornado and such hazards as are
presently included in so-called “all-risk” coverage and against such other
insurable hazards as the Purchaser may require, in an amount not less than 100%
of the full replacement cost, including the cost of debris removal, without
deduction for depreciation and sufficient to prevent the Purchaser and the
Company from becoming a coinsurer, such insurance to be in builder’s risk
(non-reporting) form during and with respect to any construction on the Land;
(b) if and to the extent any portion of the Improvements is in a special flood
hazard area, a flood insurance policy in an amount equal to the lesser of the
aggregate principal face amount of the Notes or the maximum amount available;
(c) comprehensive general public liability insurance, on an “occurrence” basis,
for the benefit of the Obligors and the Collateral Agent for the benefit of the
Secured Parties as named insureds; (d) statutory workers’ compensation insurance
with respect to any work on or about the Mortgaged Property; (e) business
interruption insurance; and (f) such other insurance as may from time to time be
required by the Required Holders (including but not limited to boiler and
machinery insurance, earthquake insurance, and war risk insurance) and against
other insurable hazards or casualties which at the time are commonly insured
against in the case of premises similarly situated, due regard being given to
the height, type, construction, location, use and occupancy of buildings and
improvements. All insurance policies shall be issued and maintained by insurers,
in amounts, with deductibles, and in form satisfactory to the Required Holders,
and shall require not less than thirty (30) days’ prior written notice to the
Collateral Agent of any cancellation or change of coverage. All

 

-20-



--------------------------------------------------------------------------------

insurance policies maintained, or caused to be maintained, by any Obligor with
respect to the Tangible Property, except for public liability insurance, shall
provide that each such policy shall be primary without right of contribution
from any other insurance that may be carried by the Obligors or the Holders and
that all of the provisions thereof, except the limits of liability, shall
operate in the same manner as if there were a separate policy covering each
insured. If any insurer which has issued a policy of title, hazard, liability or
other insurance required pursuant to this Agreement or any other Note Purchase
Document becomes insolvent or the subject of any Bankruptcy, receivership or
similar proceeding or if in the Purchaser’s opinion the financial responsibility
of such insurer is or becomes inadequate, the Obligors shall, in each instance
promptly upon the request of the Required Holders and at the expense of the
Obligors, obtain and deliver to the Purchaser a like policy (or, if and to the
extent permitted by the Required Holders, a certificate of insurance) issued by
another insurer, which insurer and policy meet the requirements of this
Agreement or such other Note Purchase Documents, as the case may be. Without
limiting the discretion of the Required Holders with respect to required
endorsements to insurance policies, all such policies for loss of or damage to
the Mortgaged Property and the Tangible Property shall contain a standard
mortgage clause (without contribution) naming the Collateral Agent as mortgagee
with loss proceeds payable to the Collateral Agent for the benefit of the
Secured Parties notwithstanding (i) any act, failure to act or negligence of or
violation of any warranty, declaration or condition contained in any such policy
by any named insured; (ii) the occupation or use of the Mortgaged Property or
the Tangible Property, as applicable, for purposes more hazardous than permitted
by the terms of any such policy; (iii) any foreclosure or other action by the
Holders under the Note Purchase Documents; or (iv) any change in title to or
ownership of the Mortgaged Property or the Tangible Property, as applicable, or
any portion thereof, and shall further contain the agreement of the insurer
waiving all rights of set off, counterclaim or deductions against the Obligors.
The originals of each initial insurance policy (or to the extent permitted by
the Purchaser, a copy of the original policy and a satisfactory certificate of
insurance) shall be delivered to the Purchaser at the time of execution of this
Agreement, with premiums fully paid, and each renewal or substitute policy (or
certificate) shall be delivered to the Holders, with premiums fully paid, at
least ten (10) days before the termination of the policy it renews or replaces.
The Obligors shall pay all premiums on policies required hereunder as they
become due and payable and promptly deliver to the Holders evidence satisfactory
to the Required Holders of the timely payment thereof. In the event the Obligors
fails to provide, maintain, keep in force or deliver and furnish to the Holders
the insurance required by this Section, the Holders may procure such insurance
or single-interest insurance for such risks covering the Holders’ interest, and
the Obligors will pay all premiums thereon promptly upon demand by the Required
Holders. Until such payment is made by the Obligors, the amount of all such
premiums shall be added to and become part of the Obligations. If any loss
occurs at any time when the Obligors has failed to perform the Obligors’
covenants and agreements in this Section, the Holders shall nevertheless be
entitled to the benefit of all insurance covering the loss and held by or for
the Obligors, to the same extent as if it had been made payable to the Holders.
Upon any foreclosure of any Mortgage or transfer of title to the Mortgaged
Property in extinguishment of the whole or any part of the Notes or any other
amounts owing by the Obligors to Holders, all of the Obligors’ right, title and
interest in and to the insurance policies referred to in this Section (including
unearned premiums) and all proceeds payable thereunder shall, subject to the
terms of the Intercreditor Agreement, thereupon vest in the Collateral Agent at
foreclosure or other such transferee, to the extent permissible under such

 

-21-



--------------------------------------------------------------------------------

policies, and the Collateral Agent is hereby irrevocably appointed by each
Obligor as attorney-in-fact for such Obligor to assign any such policy to said
Purchaser or other such transferee without accounting to such Obligor for any
unearned premiums thereon. The Required Holders shall have the right (but not
the obligation) to make proof of loss for, settle and adjust any claim under,
and receive the proceeds of, all insurance for loss of or damage to the
Mortgaged Property, and the expenses incurred by the Holders or the Collateral
Agent in the adjustment and collection of insurance proceeds shall be added to
and become part of the Obligations and shall be due and payable to the Holders
on demand. Neither the Collateral Agent nor the Holders shall be, under any
circumstances, liable or responsible for failure to collect or exercise
diligence in the collection of any of such proceeds or for the obtaining,
maintaining or adequacy of any insurance or for failure to see to the proper
application of any amount paid over to the Company. Any such proceeds received
by the Holders shall be applied and disbursed as provided in this Agreement and
the Intercreditor Agreement. Each Obligor irrevocably appoints the Collateral
Agent and each Holder as its attorney in fact to cause the issuance of or an
endorsement of any policy and to otherwise bring such Obligor into compliance
with the provisions of this Section and to make any claim for, receive payment
for, and execute and endorse any documents, checks or other instruments in
payment for loss, theft, or damage under any such insurance policy.

 

(b) Notwithstanding the provisions of the immediately preceding paragraph to the
contrary and subject to the terms of the Intercreditor Agreement, the Holders
agree that the proceeds of any casualty insurance or any part thereof (after
deducting therefrom all of the Holders’ expenses incurred in the collection and
administration of such sums, including reasonable attorney’s fees) payable on
account of loss or damage to the Improvements will be made available by the
Holders to be applied by the Obligors to restoration or repair of the
Improvements provided the following conditions are met:

 

(1) there exists no Default and the Required Holders are satisfied that the
occurrence of such event (after making the insurance proceeds available as
provided herein) will not give rise to a Default;

 

(2) the Company presents sufficient evidence satisfactory to the Required
Holders that (A) the Improvements are capable of being, and will be, restored in
compliance with all applicable Laws to an architectural whole and to
substantially the same condition and value as prior to the casualty,
(B) restoration of the Improvements to an architectural whole will be completed
on or before the Maturity Date, (C) there are sufficient funds from such
insurance proceeds and other available monies, to completely restore or repair
the Improvements to an architectural whole, and (D) the Holders will not incur
any liability to any other Person as a result of such use or release of
insurance proceeds;

 

(3) all parties having existing or expected possessory interests in the
Improvements agree to continue, in a manner satisfactory to the Required
Holders, to fulfill the contract terms then in effect following the restoration
or repair (including, without limitation, the payment of rent or other sums
without abatement or reduction except as approved by the Required Holders in
their discretion), or the Obligors shall deliver security satisfactory to the
Required Holders in their discretion, to substitute for the loss of income
caused by the failure of any such possessory interest to agree to continue to
fulfill the contract terms then in effect following restoration or repair; and

 

-22-



--------------------------------------------------------------------------------

(4) the Company shall enter into such agreements and deliver such other
documents and other things as may reasonably be required by the Required Holders
in connection with the disbursement of all such proceeds.

 

If the foregoing conditions are satisfied within ninety (90) days of the date of
loss, then the insurance proceeds shall be held by the Holders and, after
deducting from said insurance proceeds all of its expenses incurred in the
collection and administration of such sums, including attorney’s fees, the
Holders shall disburse the net insurance proceeds to or on behalf of the Company
(pursuant to a procedure satisfactory to the Required Holders) as repair or
restoration progresses and to the extent such proceeds are required to defray
the expenses of such restoration or repair; and to the extent any such proceeds
are not required to defray the expenses of such restoration or repair, the
Holders shall apply any such unused proceeds as provided for in the immediately
preceding paragraph (b) of this Section. At all times during such restoration or
repair, the Company shall deposit with the Collateral Agent for the benefit of
the Secured Parties funds which, when added to insurance proceeds on deposit
with the Purchaser, are sufficient to complete the restoration or repair of the
Improvements to an architectural whole, as determined by the Required Holders,
in their discretion, in accordance with the approved plans and specifications
and all applicable Laws.

 

If the conditions set forth in clauses (1) and (2) of this Section are not
satisfied within ninety (90) days of the date of loss, then the insurance
proceeds shall be disbursed as provided for in the immediately preceding
paragraph (b) of this Section.

 

(c) If all or any portion of the Real Property owned, leased or operated by the
Obligors shall be damaged or taken through condemnation (which term shall
include any damage or taking by any Governmental Authority and any transfer by
private sale in lieu thereof), either temporarily or permanently, other than an
insubstantial taking for the purpose of widening existing roads bordering such
Real Property which does not adversely affect access or the use of such Real
Property for its intended purposes, then, subject to the terms of the
Intercreditor Agreement, a portion of or the entire Obligations shall, at the
option of the Required Holders, immediately become due and payable. Each
Obligor, immediately upon obtaining knowledge of the institution, or the
proposed, contemplated or threatened institution of any action or proceeding for
the taking through condemnation of any Real Property owned, leased or operated
by any Obligor or any part thereof shall notify the Holders, and each Holder is
hereby authorized, at its option, to commence, appear in and prosecute, through
counsel selected by the Required Holders, in their own or in the name of the
applicable Obligor, any action or proceeding relating to any condemnation. The
applicable Obligor may compromise or settle any claim for compensation, but
shall not make any compromise or settlement for an award unless all of the
Obligations are paid and satisfied in full, without the prior written consent of
the Required Holders. All such compensation, awards, damages, claims, rights of
action and proceeds and the right thereto are hereby assigned by the Obligors to
the Holders, and the Holders are authorized, at their option, to collect and
receive all such compensation, awards or damages and to give proper receipts and
acquittances therefor without any obligation to question the amount of any

 

-23-



--------------------------------------------------------------------------------

such compensation, awards or damages. The net proceeds thereof shall be dealt
with by the Holders in accordance with, and subject to, the same terms and
conditions as set forth in Paragraph (b) or Paragraph (c), as applicable, of
this Section 9.23 as if the condemnation proceeds were insurance proceeds and as
if the date the condemnation proceeds become payable to the applicable Obligor
was the date of loss.

 

9.24 Mortgaged Property Document Covenants.

 

(a) Except as may otherwise be expressly provided for in this Agreement,
including the immediately following paragraph, the Obligors shall (a) observe
and perform all the obligations imposed upon the Obligors under each Mortgaged
Property Document; (b) not do, or permit to be done, anything to impair the
security of any Mortgaged Property Document; (c) promptly send to the Holders
copies of each notice of default which any Obligor shall send or receive under
the Mortgaged Property Documents; (d) enforce the performance and observance of
the provisions of each Mortgaged Property Documents; (e) not collect any of the
Rents except as set forth in this Agreement; (f) not subordinate any Mortgaged
Property Document to any Lien, or permit, consent, or agree to any such
subordination without the prior written consent of the Required Holders; (g) not
materially alter, modify or change the terms of any Mortgaged Property Document,
nor give any consent to exercise any option required or permitted by such terms,
without the prior written consent of the Required Holders in each such case (and
subject to the approval of the Required Holders); (h) not cancel or terminate
any Mortgaged Property Document, or accept a surrender of any Mortgaged Property
Document without the prior written consent of the Purchaser in each such case
(and subject to the approval of the Purchaser); (i) not convey or transfer, and
shall not suffer or permit a conveyance or transfer of, the Mortgaged Property,
or of any interest in the Mortgaged Property, so as to effect directly or
indirectly, approximately or remotely, a merger of the estates and rights of, or
a termination or diminution of the obligations of any other party to and under
any Assigned Lease; (j) not alter, modify or change the terms of any guaranty of
any Mortgaged Property Document, and shall not cancel or terminate any such
guaranty, without the prior written consent of the Required Holders in each such
case; (k) not consent to any assignment of, or subletting under, any Assigned
Lease without the prior written consent of the Required Holders; (l) at the
Required Holders’ request, execute any documentation confirming the assignment
and transfer to the Collateral Agent of each Mortgaged Property Document; and
(m) execute and deliver, at the request of the Required Holders, all other
further assurances, confirmations and assignments in the Mortgaged Property
Documents as the Required Holders shall, from time to time, reasonably require
in order to evidence or secure the rights of the Collateral Agent hereunder.

 

(b) Notwithstanding the provisions of the immediately preceding paragraph, so
long as there shall not exist any Default, then the Obligors shall have the
right to continue to exercise all its rights and perform its obligations under
the Mortgaged Property Documents, including the right to collect each payment of
Rents at the time of the date provided in the applicable Assigned Lease for such
payment.

 

9.25 Escrow Deposits. Upon the occurrence of an Event of Default and at the
option of the Required Holders and further to secure the payment of taxes,
assessments, other charges, and insurance premiums applicable or attributable to
the Mortgaged Property, the

 

-24-



--------------------------------------------------------------------------------

Company shall upon request of the Required Holders deposit with the Collateral
Agent, on the first day of each month, such amounts as, in the estimation of the
Required Holders, shall be necessary to pay such taxes, assessments, charges and
premiums as they become due; said deposits to be held and to be used by the
Holders to pay such taxes, assessments, charges and premiums as the same accrue
and are payable. Payment from said sums for said purposes shall be made by the
Required Holders at its discretion and may be made even though such payments
will benefit subsequent owners of the Mortgaged Property. Said deposits shall
not be, nor be deemed to be, trust funds, but may be, to the extent permitted by
applicable Law, commingled with the general funds of the Holders, and no
interest shall be payable in respect thereof. If said deposits are insufficient
to pay the taxes and assessments, insurance premiums and other charges in full
as the same become payable, the Company will deposit with the Holders such
additional sum or sums as may be required in order for the Holders to pay such
taxes and assessments, insurance premiums and other charges in full. Upon any
Event of Default, the Holders may, at their option, apply any money in the fund
relating from said deposits to the payment of the Obligations in the order
designated in Section 11.3 hereof.

 

9.26 General Covenants and Agreements Pertaining to the Collateral. The Obligors
covenant and agree that:

 

(a) The addresses of each Obligor’s principal place of business (or chief
executive office if more than one), the office where such Obligor keeps and will
keep the Company’s Records, including, without limitation, those Records
concerning all of such Obligor’s Accounts and the other Collateral, and the
place or places at which all of such Obligor’s Inventory, Equipment and other
Tangible Property is and will be located are correctly set forth on
Schedule 9.26(a). The Company shall advise the Collateral Agent and the Holders
in writing at least ten (10) days in advance of any change in any of said
addresses. No Obligor shall remove such Records or any of the Collateral from
the place or places set forth on Schedule 9.26(a), except for removal of
Inventory upon its sale in the Obligor’s Ordinary Course of Business, nor shall
any Obligor keep any of such Records or the Collateral at any other locations
unless (i) the Company gives the Collateral Agent and the Holders at least ten
(10) days’ prior written notice thereof and of the new location, and (ii) the
new location is within the continental United States of America. The Company
shall give the Collateral Agent and the Holders at least 10 days’ prior written
notice of any Obligor’s opening of any new office or place of business or of its
closing of any existing office or place of business, and any such office or
place of business shall be within the continental United States of America.

 

(b) The Obligors are and shall remain the owner of all real estate on which any
of the locations described in subparagraph (a) above are located; or if not the
owner of such real estate, the Obligors shall maintain in full force and effect
its leasehold interest or other interest in such real estate, except as
otherwise agreed to by the Required Holders.

 

(c) Upon request of the Required Holders, the Obligors shall promptly deliver to
the Collateral Agent the certificates of title for any motor vehicles now or
hereafter included in the Collateral that are subject to the title Laws of any
state of the United States of America or any other Jurisdiction and shall join
with the Collateral Agent in executing any applications and other documents and
taking any other actions necessary or desirable in the Holders’ opinion to

 

-25-



--------------------------------------------------------------------------------

perfect the Collateral Agent’s Lien in such vehicles. The Holders may retain
possession of such certificates of title until payment in full of all the
Obligations and/or until the Holders’ Lien is terminated.

 

(d) The Holders may correct any and all patent errors in this Agreement or any
financing statements or other documents executed in connection herewith.

 

(e) Each Obligor shall diligently perform all of its material obligations under
each and every contract or Purchase Order in connection with which Accounts are
created or exist in accordance with the terms thereof and will not commit or
permit any breach on such Obligor’s part in connection with any such contract or
Purchase Order.

 

(f) The Company shall furnish to the Holders from time to time statements and
schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as the Required Holders may reasonably
request, all in reasonable detail.

 

(g) The Company shall keep and maintain at its own cost and expense satisfactory
and complete Records of the Collateral at its principal place of business,
including without limitation, a record of all payments received and all credits
granted with respect to the Collateral and all other dealings with the
Collateral. Upon request of the Required Holders, the Obligors shall make proper
entries in its books disclosing the assignment of the Collateral to the Holders,
and the Company shall segregate its Records concerning the Collateral and mark
the same with the Holders’ name or in such other manner as shall be satisfactory
to the Required Holders. After the occurrence of and during the continuance of
any Default, the Company shall deliver and turn over to the Holders any such
Records at any time on demand of the Required Holders.

 

(h) Each Obligor shall obtain and provide to the Holders, in each case in form
and substance satisfactory to the Required Holders: (i) immediately upon the
acquisition or leasing of any real property, at the Required Holders’ option,
(a) a duly executed mortgage, deed of trust, leasehold mortgage, leasehold deed
of trust, assignment or other appropriate instrument under applicable Law
evidencing a Lien upon such real property, lease or interest in favor of the
Collateral Agent, together with such local counsel opinions and such other
agreements, documents and instruments deemed reasonably necessary or desirable
by the Required Holders, and/or (b) a duly executed Collateral Access Agreement
in favor of the Collateral Agent; and (ii) immediately upon the placing of any
Collateral into the possession of a bailee, a duly executed Collateral Access
Agreement in favor of the Collateral Agent.

 

(i) Promptly after learning thereof, each Obligor shall inform the Holders in
writing of any material delay or default in any Obligor’s performance of any of
its obligations to any purchaser or under any Assigned Agreement, if such delay
or default may give rise to any assertion of any material claims, offsets or
counterclaims by any purchaser, or any Material Adverse Change.

 

(j) Each Obligor shall provide the Collateral Agent with copies of all
agreements between such Obligor and any warehouse at which any Collateral may,
from time to time, be kept and all lease or similar agreements between such
Obligor and any other Person, whether such Obligor is lessor or lessee
thereunder.

 

-26-



--------------------------------------------------------------------------------

(k) If any Account arises out of a contract with the United States of America,
or any other Governmental Authority (other than an Account arising under an
Approved Contract), the Obligors shall promptly notify the Holders thereof in
writing; and upon demand of the Required Holders, and with respect to all such
Accounts, the applicable Obligor shall execute any instruments and take any
other action required or requested by the Required Holders or the Collateral
Agent to perfect the Collateral Agent’s Lien on and right to collect such
Account under the provisions of the Assignment of Claims Act or other applicable
Law.

 

9.27 Collection of Accounts; Segregation of Proceeds, Etc. Each Obligor
covenants and agrees that, except to the extent that the Holders’ exercise of
its rights and remedies hereunder or under any other Note Purchase Document
shall prevent such Obligor from doing so, such Obligor will, at such Obligor’s
sole expense, collect from the purchaser on each Account all amounts due thereon
as and when the same shall become due; and in the event of any default by any
purchaser justifying such action, such Obligor shall have the authority, at such
Obligor’s sole expense, to repossess any merchandise covered by any such Account
in accordance with the terms thereof and any applicable Law and to take such
other action with respect to any such Account or the merchandise covered thereby
as the Company, in the absence of instructions from the Required Holders, may
deem advisable.

 

9.28 Collection Methods. The Obligors covenant and agree that no court action or
other legal proceedings for garnishment, attachment, repossession of property,
detinue, or any attempt to repossess any merchandise covered by any Account
other than through legal proceedings, shall be done or attempted to be done by
the Obligors except by or under the direction of competent legal counsel. The
Obligors covenant and agree to indemnify and hold the Holders harmless from any
loss or liability of any kind or character which may be asserted or sought to be
asserted against the Holders by virtue of any suit filed, process issued or any
repossession or attempted repossession done or attempted by the Obligors or at
the Obligor’s direction or any endeavors that the Obligors may make to collect
or enforce any Accounts or repossess any goods covered by any Account.

 

9.29 Verification of Accounts. The Obligors covenant and agree that any of the
Holders’ officers, employees or agents shall have the right, at any time or
times hereafter, in the Holders’ name or in the name of the Obligors, to verify
with any purchaser the validity or amount of, or any other matter relating to,
any Accounts by mail, telephone, telegraph or otherwise, provided that until the
occurrence of a Default, the Holders shall give the Obligors prior notice of
such verification.

 

9.30 Notice Regarding Disputed Accounts. The Obligors covenant and agree that if
any purchaser disputes amounts owing to the Obligors by such purchaser in excess
of the lesser of (i) $200,000.00 (in the aggregate), or (ii) 2.5% of the total
amount of the Accounts of such purchaser, the Obligors shall promptly provide
the Holders with written notice thereof, explaining in detail the reason for the
dispute, all claims related thereto and the amount in controversy.

 

-27-



--------------------------------------------------------------------------------

9.31 Records, Schedules and Assignments. The Obligors covenant and agree that
the Obligors shall keep accurate Records of the Obligors’ Accounts and
Inventory, and shall promptly deliver to the Purchaser (i) within thirty
(30) days after each Month-End (except after an Event of Default, in which case
such delivery shall be made on demand of the Purchaser), a detailed aged trial
balance, in form and substance acceptable to the Required Holders, of all
then-existing Accounts (“Schedule of Accounts”), (ii) within thirty (30) days
after each Month-End (except after an Event of Default, in which case such
delivery shall be made on demand of the Required Holders), a current schedule of
Inventory (“Schedule of Inventory”), (iii) upon the Required Holders’ demand,
the original or a copy of all Documents evidencing or relating to the Accounts
or Inventory so scheduled, (iv) upon the Required Holders’ demand, such other
information relating to then-existing Accounts and Inventory as the Required
Holders shall reasonably request, and (v) upon the Required Holders’ demand,
formal written assignments or schedules specifically describing the Accounts and
Inventory and confirming the Holders’ Lien thereon.

 

9.32 Visitation. The Obligors agree to permit representatives of the Holders
from time to time to visit and inspect the Collateral, all Records related
thereto, the premises upon which any of the Collateral is located, and any of
the other offices and properties of the Obligors; to examine the assets, books
of account, and Records of the Obligors; to discuss the affairs and finances of
the Obligors with and be advised as to the same by the officers thereof; and to
verify the amount, quantity, value and condition of, or any other matter
relating to, the Collateral, all at such reasonable times and intervals as the
Required Holders may desire.

 

9.33 Use of Tangible Property. The Obligors covenant and agree (a) to comply
with all applicable Laws governing the use of all Tangible Property, (b) to
maintain all Tangible Property in good condition and repair (normal wear and
tear excepted), (c) to comply with the terms of any lease covering the premises
wherein any Tangible Property is located and all orders, ordinances or Laws of
any Governmental Authority concerning such premises or the conduct of business
therein; and (d) not to lease or hire any of the Tangible Property to any Person
or permit the same to be leased or used for hire otherwise than pursuant to any
Permitted Liens (it being understood that a sublease of any premises being
leased by the Company shall not be a violation of this Section).

 

9.34 Collateral Evidenced by Instruments or Documents. The Obligors covenant and
agree that upon the receipt by the Obligors of any Negotiable Collateral or any
other Collateral which is evidenced or secured by an agreement, Instrument,
Document or Chattel Paper, the applicable Obligor shall immediately deliver the
original thereof (or each executed or original counterpart if more than one) to
the Collateral Agent, together with appropriate endorsements and/or assignments
in form and substance acceptable to the Required Holders.

 

9.35 Maintaining Bank Accounts. The Obligors covenant and agree that until the
termination of the Collateral Agent’s Lien:

 

(a) Except as may otherwise be agreed by the Required Holders or as set forth on
Schedule 9.35, the Obligors shall maintain all of its operating, disbursement
and lockbox accounts only with Wachovia, and all of its other bank accounts
(including payroll accounts) with Wachovia or Compass (the “Approved Bank
Accounts”).

 

-28-



--------------------------------------------------------------------------------

(b) The Obligors shall maintain lockboxes (each a “Lockbox Account”) only with
Wachovia and with other banks (each a “Lockbox Bank”) that have entered into a
letter or other agreement (each a “Lockbox Agreement”) approved by and
acceptable to the Required Holders in their discretion providing the Collateral
Agent with “Control” under and as defined in Article 9 of the UCC. From and
after an Event of Default and for so long as such Event of Default is
continuing, none of the Obligors nor any Person claiming on behalf of or through
the Obligors shall have any right to withdraw any of the funds held in a Lockbox
Account and in connection therewith:

 

(1) The Obligors shall immediately instruct each Person obligated at any time to
make any payment to the Obligors for any reason to make such payment to a
Lockbox Account, and shall, subject to the terms of the Intercreditor Agreement,
pay to the Collateral Agent for deposit in an Approved Bank Account as may be
from time to time designated by the Collateral Agent or the Required Holders, at
the end of each Business Day, all proceeds of Collateral and all other cash
received by it on such day;

 

(2) The Obligors shall instruct each Lockbox Bank to transfer to an Approved
Bank Account designated by the Collateral Agent or the Required Holders, at the
end of each Business Day, in same day funds, an amount equal to the credit
balance of the Lockbox Account in such Lockbox Bank; and

 

(3) Upon any termination of any Lockbox Agreement or other agreement with
respect to the maintenance of a Lockbox Account by any Obligor or any Lockbox
Bank, such Obligor shall immediately notify all Persons that were making
payments to such Lockbox Account to make all future payments to another Lockbox
Account or to an Approved Bank Account designated by the Collateral Agent or the
Required Holders. Each Obligor agrees to terminate any or all Lockbox Account
and Lockbox Agreements upon request by the Required Holders.

 

9.36 Filing Fees and Taxes. Each Obligor covenants and agrees to pay all
recording and filing fees, revenue stamps, taxes and other expenses and charges
payable in connection with the execution and delivery to the Purchaser of this
Agreement and the other Note Purchase Documents, and the recording, filing,
satisfaction, continuation and release of any mortgages, financing statements or
other instruments filed or recorded in connection herewith or therewith.

 

9.37 Underlying Documentation. The Company covenants and agrees that the Company
will, upon the request therefor by the Required Holders, promptly deliver
possession to the Holders of any or all of the Assigned Agreements (and, if
requested by the Required Holders, endorsed to the Holders).

 

9.38 Further Assurances. Each Obligor covenants and agrees that, at the
Company’s cost and expense, upon request of the Purchaser, the Company shall
duly execute and deliver, or cause to be duly executed and delivered, to the
Purchaser such further instruments

 

-29-



--------------------------------------------------------------------------------

and documents and do and cause to be done such further acts as may be reasonably
necessary or proper in the opinion of the Required Holders or their counsel to
carry out more effectively the provisions and purposes of this Agreement.

 

9.39 Exceptions Pertaining to Wachovia Swap Documents. Notwithstanding any
provision to the contrary contained herein or in any other Note Purchase
Document, no covenant or agreement contained herein or in any other Note
Purchase Document shall prohibit an Obligor from entering into any Wachovia Swap
Document.

 

9.40 Pledged Securities.

 

(a) If the Obligors shall become entitled to receive or shall receive any stock
certificate (including, without limitation, any certificate representing a stock
dividend or a distribution in connection with any reclassification, increase or
reduction of capital or any certificate issued in connection with any
reorganization), option or rights in respect of the Equity Interests of any
Person, whether in addition to, in substitution of, as a conversion of, or in
exchange for, any Pledged Securities, or otherwise in respect thereof, the
Obligors shall accept the same as the agent of the Collateral Agent, hold the
same in trust for the Holders and deliver the same forthwith to the Collateral
Agent in the exact form received, duly indorsed by the Obligors to the
Collateral Agent if required, together with an undated stock power covering such
certificate duly executed in blank by the Obligors and with, if the Required
Holders so reasonably requests, signature guaranteed, to be held by the
Collateral Agent, subject to the terms hereof, as additional collateral security
for the Obligations. Any sums paid upon or in respect of the Pledged Securities
upon the liquidation or dissolution of any Pledged Entity shall be paid over to
the Collateral Agent to be held by it hereunder as additional collateral
security for the Obligations, and in case any distribution of capital shall be
made on or in respect of the Pledged Securities or any property shall be
distributed upon or with respect to the Pledged Securities pursuant to the
recapitalization or reclassification of the capital of any Pledged Entity or
pursuant to the reorganization thereof, the property so distributed shall,
unless otherwise subject to a perfected security interest in favor of the
Collateral Agent for the benefit of the Holders, be delivered to the Holders to
be held by it hereunder as additional collateral security for the Obligations.
If any sums of money or property so paid or distributed in respect of the
Pledged Securities shall be received by the Obligors, the Obligors shall, until
such money or property is paid or delivered to the Holders, hold such money or
property in trust for the Holders, segregated from other funds of the Obligors,
as additional collateral security for the Obligations.

 

(b) Without the prior written consent of the Required Holders, the Obligors will
not (i) vote to enable, or take any other action to permit, any Pledged Entity
to issue any stock or other equity securities of any nature or to issue any
other securities convertible into or granting the right to purchase or exchange
for any stock or other equity securities of any nature of any Pledged Entity,
except to the extent such stock or other equity securities are pledged to the
Collateral Agent pursuant hereto, (ii) sell, assign, transfer, exchange, or
otherwise dispose of, or grant any option with respect to the Pledged Securities
or proceeds thereof, (iii) create, incur or permit to exist any Lien or option
in favor of, or any claim of any Person with respect to, any of the Pledged
Securities or proceeds thereof, or any interest therein, except for the security
interests created by this Agreement and the Permitted Liens or (iv) enter into
any agreement or undertaking restricting the right or ability of the Obligors or
the Holders to sell, assign or transfer any of the Pledged Securities or
proceeds thereof.

 

-30-



--------------------------------------------------------------------------------

(c) In the case of each Obligor which is a Pledged Entity, such Pledged Entity
agrees that (i) it will be bound by the terms of this Agreement relating to the
Pledged Securities issued by it and will comply with such terms insofar as such
terms are applicable to it, (ii) it will notify the Holders promptly in writing
of the occurrence of any of the events described in Section 9.40(a) with respect
to the Pledged Securities issued by it, and (iii) the terms of Section 9.40(h)
shall apply to it, mutatis mutandis, with respect to all actions that may be
required of it pursuant to Section 9.40(h) with respect to the Pledged
Securities issued by it.

 

(d) The Obligors agree that they will cooperate with the Collateral Agent and
the Holders and will execute and deliver, or cause to be executed and delivered,
all such other stock powers, proxies, instruments and documents, and will take
all such other actions, including, without limitation, the execution and filing
of financing statements and other registrations, as the Required Holders may
reasonably request from time to time in order to carry out the provisions and
purposes of this Agreement.

 

(e) The Obligors shall not agree to any amendment of an operating agreement or
partnership agreement of any Pledged Entity that is a limited liability Obligors
or partnership that elects to treat the membership interest or partnership
interest of such Pledged Entity as a security under Section 8-103 of the UCC.

 

(f) Unless an Event of Default shall have occurred and be continuing and the
Collateral Agent on instruction of shall have given notice to the Obligors of
its intent to exercise its corresponding rights pursuant to Section 9.40(h), the
Obligors shall be permitted to receive all cash dividends paid in respect of the
Pledged Securities to the extent permitted in this Agreement, and to exercise
all voting and corporate or other organizational rights with respect to the
Pledged Securities; provided, however, that no vote shall be cast or corporate
or other organizational right exercised or other action taken which, in the
reasonable judgment of the Required Holders, would impair the Collateral or
which would be inconsistent with or result in any violation of any provision of
this Agreement or any other Note Purchase Document.

 

(g) If an Event of Default shall occur and be continuing and the Collateral
Agent shall, on instruction of the Required Holders, subject to the terms of the
Intercreditor Agreement, give notice of their intent to exercise its rights to
the Obligors (except in the case of an Event of Default specified in
Sections 12.01(h), (o), (p) or (q), in which case, no notice shall be required),
(i) the Collateral Agent shall have the right to receive any and all cash
dividends, payments or other proceeds paid in respect of the Pledged Securities
and make application thereof to the Obligations in the order set forth in
Section 12.02 and (ii) any or all of the Pledged Securities shall be registered
in the name of the Holders or their nominee, and the Collateral Agent or their
nominee may thereafter exercise (x) all voting, corporate or other
organizational rights and other rights pertaining to such Pledged Securities at
any meeting of shareholders of the relevant Pledged Entity or Pledged Entities
or otherwise and (y) any and all rights of conversion, exchange and subscription
and any other rights, privileges or options pertaining to such Pledged
Securities as if it were the absolute owner thereof (including, without
limitation, the right to

 

-31-



--------------------------------------------------------------------------------

exchange at its discretion any and all of the Pledged Securities upon the
merger, consolidation, reorganization, recapitalization or other fundamental
change in the corporate or other organizational structure of any Pledged Entity,
or upon the exercise by the Obligors, the Collateral Agent or the Holders of any
right, privilege or option pertaining to such Pledged Securities, and in
connection therewith, the right to deposit and deliver any and all of the
Pledged Securities with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as the Required Holders
may determine), all without liability except to account for property actually
received by it, but the Holders shall have no duty to the Obligors to exercise
any such right, privilege or option and shall not be responsible for any failure
to do so or delay in so doing.

 

(h) The Obligors hereby authorize and instruct each Pledged Entity of any
Pledged Securities pledged by the Obligors hereunder to (i) comply with any
instruction received by it from the Required Holders in writing that (x) states
that an Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such the Obligors, and each the Obligors agrees that each
Pledged Entity shall be fully protected in so complying, and (ii) except as
permitted under this Section 9.40, pay any dividends or other payments with
respect to the Pledged Securities directly to the Holders.

 

9.41 Compliance with Laws, etc.

 

(a) Each Obligor shall (i) comply in all material respects with all applicable
Laws (including, without limitation, Environmental Laws) and restrictive
covenants affecting such Obligor or the business, assets or operations of such
Obligor, and (ii) obtain as needed all material permits, licenses, approvals and
consents from all Governmental Authorities and all other Persons necessary for
such Obligor’s operations and maintain such permits, licenses, approvals and
consents in good standing.

 

(b) No Obligor shall conduct business or engage in making or receiving any
contribution of funds, goods or services to or for the benefit of any of the
following Persons:

 

(1) a Person or entity that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order;

 

(2) a Person or entity owned or controlled by, or acting for or on behalf of,
any Person or entity that is listed in the annex to, or is otherwise subject to
the provisions of, the Executive Order;

 

(3) a Person or entity with which any Holder is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law, including the
Executive Order and the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56;

 

(4) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or

 

-32-



--------------------------------------------------------------------------------

(5) a Person or entity that is named as a “specially designated national and
blocked person” on the most current list published by the US Treasury Department
Office of Foreign Asset Control at its official website or any replacement
website or other replacement official publication of such list.

 

(c) No Obligor shall deal in, or otherwise engage in any transaction relating
to, any property or interests in property blocked pursuant to the Executive
Order or any other Anti-Terrorism Law, or engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism Law
(and each Obligor shall deliver to the Holders any certification or other
evidence requested from time to time by the Purchaser in its discretion
confirming the Obligors’ compliance with this Section 9.41.

 

(d) At all times throughout the term of this Agreement, the Obligors shall
ensure that (i) none of the funds or assets of the Obligors that are used to
repay the Obligations shall constitute property of, or shall be beneficially
owned directly or, to the knowledge of the Company, indirectly by, any Person
subject to sanctions or trade restrictions under United States law (“Embargoed
Person” or “Embargoed Persons”) that is identified on (1) the “List of Specially
Designated Nationals and Blocked Persons” maintained by the Office of Foreign
Assets Control (OFAC), US Department of the Treasury, and/or to the knowledge of
the Company, as of the date thereof, on any other similar list maintained by
OFAC pursuant to any authorizing statute including, but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Order or
regulation promulgated thereunder, with the result that the issuance of the
Notes hereunder or the other transactions hereunder would be prohibited by Law
or in violation of Law, or (2) the Executive Order, any related enabling
legislation or any other similar Executive Orders, and (ii) no Embargoed Person
shall have any direct interest, and to the knowledge of the Company, as of the
date hereof, indirect interest, of any nature whatsoever in the Company, with
the result that the issuance of the Notes hereunder or the transactions
hereunder would be prohibited by Law or in violation of Law.

 

-33-



--------------------------------------------------------------------------------

9.42 Account Control Agreements. Within forty-five (45) days after the Closing
Date, Collateral Agent and Purchaser shall have received duly executed account
control agreements with Wachovia Bank, National Association, as depository bank,
in respect of each bank account of an Obligor at such depository bank that
reflects a second position in such deposit accounts behind the existing senior
lien, in form and substance satisfactory to Purchaser and Collateral Agent (the
“Account Control Agreements”).

 

9.43 Liens on Patents. Within ninety (90) days after the Closing Date, the
Obligors shall have cleared the purported liens of (a) BNY Financial Corporation
in respect of United States Patent 5,518,207 of Pemco Engineers, (b) Antares
Capital Corporation in respect of United States Patent 6,131,717 of the Company
and (c) any other clouds on title to any Patent of the Obligors which a
subsequent title search may reveal.

 

Section 10. Collateral Security

 

The obligations of the Company under the Notes, the obligations of the Obligors
under this Agreement, and all other Obligations shall be secured by the Security
Documents.

 

Section 11. Negative Covenants. Each of the Obligors hereby covenants and agrees
that so long as any of the Obligations remain outstanding, absent the prior
written consent of the Required Holders:

 

11.01 Merger or Liquidation. The Obligors will not:

 

(a) without the prior written consent of the Required Holders, change its name,
change its jurisdiction of incorporation or enter into any merger or
consolidation; or

 

(b) without the prior written consent of the Required Holders, liquidate,
reorganize, recapitalize or dissolve.

 

11.02 Prohibited Transactions. Except as disclosed on Schedule 11.02 or as
otherwise provided in this Section 11.02, the Obligors will not, without the
prior written consent of the Required Holders, sell, transfer, lease or
otherwise dispose of, or enter into any agreement to sell, lease, transfer,
assign or otherwise dispose of, all or any part of its assets, including,
without limitation, any assets constituting Collateral (other than Permitted
Transfers of Collateral). Notwithstanding the foregoing, in the event that (a) a
sale, transfer, lease or other disposition of the assets or (b) an issuance or
sale, transfer or other disposition of Equity Interests of Pemco World or Space
Vector has occurred without the consent of the Required Holders, the Company
shall, no later than one (1) Business Day following the consummation thereof,
have provided written notice to the Holders and each Holder will have the right,
at such Holder’s option, exercised by delivery of written notice to the Company
(the “Put Notice”), to require the Company to repurchase all or any part of such
Holder’s Notes at a cash price equal to 100% of the principal amount thereof,
together with accrued and unpaid interest to the date of purchase. Such purchase
shall be made by the Company no later than five (5) days following delivery of
the Put Notice by the applicable Holder to the Company.

 

11.03 No Acquisition. The Obligors will not consummate any Acquisition.

 

-34-



--------------------------------------------------------------------------------

11.04 Creation or Acquisition of Affiliate. The Obligors will not, without the
prior written consent of the Required Holders, create or acquire any Affiliate
in connection with an Acquisition or otherwise.

 

11.05 No Liability as Guarantor. No Obligor will become liable, directly or
indirectly, as guarantor or otherwise for any obligation of any Person not an
Obligor in an amount exceeding $100,000.00 in the aggregate.

 

11.06 No Liens. The Obligors will not, directly or indirectly, make, create,
incur, assume or suffer to exist, or enter into or suffer to exist any agreement
or restriction that prohibits or conditions the creation, incurrence or
assumption of, any Lien upon or with respect to any part of the Collateral,
whether now owned or hereafter acquired, or agree to do any of the foregoing,
other than Permitted Liens.

 

11.07 No Issuance or Redemption of Equity Interests. The Company will not,
without the prior written consent of the Required Holders, issue, redeem,
purchase or retire its Equity Interests or grant or issue any warrant, right or
option pertaining thereto or any other security convertible into any of the
foregoing, except for issuances of Equity Interests as stock compensation to its
employees or directors in an amount not to exceed ten percent (10%) of
outstanding stock of the Company.

 

11.08 No Amendment of Organizational Documents. The Obligors will not amend or
modify any of their respective Organizational Documents without the prior
written consent of the Required Holders.

 

11.09 No Purchase of Margin Stock. The Obligors will not directly or indirectly
apply any part of the proceeds of any sale of the Notes to the purchasing or
carrying of any Margin Stock.

 

11.10 Hazardous Materials. The Obligors will not treat, store, handle,
discharge, or dispose of any Hazardous Materials, except in compliance with all
Environmental Laws.

 

11.11 Permitted Line of Business. The Obligors will not engage in or enter into
any line of business other than the Permitted Line of Business.

 

11.12 No Declaration of Dividends. The Obligors will not declare or pay any
dividends, repurchase any Equity Interests, return any capital to, or make any
other payment or distribution of cash or other property or assets in respect of
its Equity Interests or make any payments or distribution of cash or other
property or assets to its shareholders, to any Affiliate of any of its
shareholders or any other Person other than such payments by a wholly-owned
Subsidiary of the Company to the Company or another Obligor.

 

11.13 No Investment. The Obligors will not make any Investment other than
Permitted Investments.

 

11.14 No Indebtedness. The Obligors will not, without the prior written consent
of the Required Holders, incur, create, assume, or permit to exist any
Indebtedness except Permitted Indebtedness.

 

-35-



--------------------------------------------------------------------------------

11.15 No Agreement Regarding Existing Indebtedness. Except as the same may
relate to the Notes, no Obligor will enter into any agreement with respect to
any of its Existing Indebtedness or the Senior Credit Facility which is
Indebtedness for borrowed money if the effect of such agreement is to:

 

(a) Increase the interest rate on such Indebtedness;

 

(b) Change the dates upon which payments of principal, interest or other
scheduled payments are due on such Indebtedness (other than extensions of such
dates to the extent that such extensions do not modify the terms of the Notes);

 

(c) Change any default or event of default (other than to delete or make less
restrictive any default provision) with respect to such Indebtedness;

 

(d) Add any covenant with respect to such Indebtedness;

 

(e) Change the redemption or prepayment provisions of such Indebtedness (other
than to extend the dates therefor or to reduce the premiums payable in
connection therewith); or

 

(f) Materially increase the obligations of the Obligors or confer additional
material rights to the holder of such Indebtedness in a manner adverse to the
Obligors or the Holders.

 

11.16 Capital Expenditures. Except as otherwise approved by the Required
Holders, the Obligors (in the aggregate) will not make Capital Expenditures in
an aggregate amount in any Fiscal Year in excess of $5,000,000.

 

11.17 Affiliate Transactions. Except for agreements currently in effect and
listed on Schedule 8.28 attached hereto, agreements which provide only for
either Permitted Investments or Permitted Indebtedness, and agreements which are
the subject of a Subordination Agreement approved by the Required Holders, no
Obligor will, without the prior written consent of the Required Holders, enter
into any agreement, transaction or series of transactions where any Affiliate,
Subsidiary, shareholder, director, or officer of Obligor is a party thereto,
except in the Ordinary Course of Business and upon fair and reasonable terms
that are no less favorable to it than would obtain in a comparable arm’s length
transaction with a Person other than an Affiliate, Subsidiary, shareholder,
director, or officer of Obligor.

 

11.18 Assigned Agreements. Each Obligor covenants and agrees that it shall not,
except in the Ordinary Course of Business, (a) cancel or terminate any Assigned
Agreement or consent to or accept any cancellation or termination thereof;
(b) amend or otherwise modify any Assigned Agreement or give any consent, waiver
or approval thereunder; (c) waive any default or breach of any Assigned
Agreement; or (d) take any other action in connection with any Assigned
Agreement, and, notwithstanding the foregoing, in each case where any such
action (i) may give rise to a Material Adverse Change, or (ii) arises under an
Approved Contract, such action shall only be taken with the prior written
consent of the Required Holders.

 

-36-



--------------------------------------------------------------------------------

11.19 ERISA. The Obligors shall not, and shall not permit any ERISA Affiliate,
to do any of the following:

 

(a) engage, or permit any of their respective Subsidiaries to engage, in any
prohibited transaction described in Sections 406 of ERISA or 4975 of the Code
for which a statutory or class exemption is not available or a private exemption
has not been previously obtained from the Department of Labor;

 

(b) permit to exist any accumulated funding deficiency (as defined in
Sections 302 of ERISA and 412 of the Code), with respect to any Benefit Plan,
whether or not waived;

 

(c) fail to pay timely required contributions or annual installments due with
respect to any waived funding deficiency to any Benefit Plan;

 

(d) terminate or take any other action with respect to any Benefit Plan which
would result in any liability of any Obligor or any ERISA Affiliate under
Title IV of ERISA;

 

(e) fail to make any contribution or payment to any Multiemployer Plan which
such Person or any ERISA Affiliate may be required to make under any agreement
relating to such Multiemployer Plan, or any Law pertaining thereto or permit a
proceeding to be instituted by a fiduciary of any Benefit Plan against any the
Obligor or ERISA Affiliate to enforce Section 515 of ERISA, which proceeding is
not dismissed within thirty (30) days thereafter;

 

(f) fail to pay any required installment or any other payment required under
Section 412 of the Code on or before the due date for such installment or other
payment; or

 

(g) amend a Benefit Plan resulting in an increase in current liability for the
plan year such that the Company or any ERISA Affiliate is required to provide
security to such Plan under Section 401(a)(29) of the Code.

 

Section 12. Events of Default.

 

12.01 Events of Default. The occurrence of any one or more of the following
events shall constitute an Event of Default hereunder:

 

(a) the Company shall fail to pay as and when due any installment of principal
or interest or fee or any other amount payable under this Agreement or any Note
after written notice thereof is given by the Required Holders to the Company.

 

(b) Any Obligor shall fail to pay, perform or observe any obligation, condition
or covenant to be observed or performed by it under Section 9.21 of this
Agreement.

 

(c) Any Obligor shall fail to pay, perform or observe any other obligation,
condition, or covenant to be observed or performed by it under this Agreement or
any other Note Purchase Document, and such failure shall continue for ten
(10) days after the earlier of:

 

(1) Notice of such failure from the Required Holders; or

 

-37-



--------------------------------------------------------------------------------

(2) Any Obligor knows of any such failure; or

 

(3) the Holders are notified of such failure or should have been so notified
pursuant to the provisions of this Agreement or any other Note Purchase
Document.

 

(d) There shall occur any Event of Default as defined and provided under the
Senior Credit Facility.

 

(e) Any Note Purchase Document shall cease for any reason to be enforceable in
accordance with its terms or to be in full force and effect, or there shall
occur any default or event of default (after the expiration of any applicable
grace and cure period) under any agreement of the Company with any Person and
relating to the borrowing of money.

 

(f) The validity or enforceability of this Agreement or any other Note Purchase
Document, or any part hereof or thereof, shall be contested by any Obligor,
and/or any Obligor shall deny that it has any or further liability or obligation
hereunder or thereunder.

 

(g) Assignment or attempted assignment by the Company of this Agreement, any
rights hereunder, or the conveyance, lease, mortgage, or any other alienation or
encumbrance of the Collateral or any interest therein without the prior written
consent of the Required Holders, except for transfers permitted hereunder or
under any other Note Purchase Document.

 

(h) Except as otherwise permitted herein, the transfer of the Obligors’ interest
in, or rights under, this Agreement by operation of law or otherwise, including,
without limitation, such transfer by the Company as debtor in possession under
the Bankruptcy Laws, or by a trustee for the Company under the Bankruptcy Laws,
to any Third Person, whether or not the obligations of the Company under this
Agreement are assumed by such Third Person.

 

(i) The institution of a foreclosure or other possessory action against
Collateral having a value in excess of $250,000.00.

 

(j) Substantial damage to, or partial or total destruction of, the Improvements
by fire or other casualty or the taking of any of the Improvements, temporarily
or permanently, by eminent domain, and the Company’s failure to restore, repair,
replace, or rebuild the Improvements as and when required under the terms of any
Note Purchase Document (so long as such failure to restore, repair, replace or
rebuild is not attributable to Purchaser’s failure to comply with its
obligations under the Note Purchase Documents with respect thereto).

 

(k) The dissolution of any Obligor, or any Change in Control.

 

(l) Any Financial Statement, representation, warranty or certificate made or
furnished by any Obligor to the Holders in this Agreement, any Note Purchase
Document or otherwise in connection with this Agreement, or as inducement to the
Holders to enter into this Agreement, or in any separate statement or document
to be delivered hereunder to Holders, shall be materially false, incorrect, or
incomplete when made.

 

-38-



--------------------------------------------------------------------------------

(m) Any Material Adverse Change, or the existence of any other condition which,
in the reasonable determination of the Required Holders, constitutes an
impairment of any Obligor’s ability to perform its obligations under this
Agreement or any other Note Purchase Document.

 

(n) Any Obligor shall admit its inability to pay its debts as they mature, or
shall make an assignment for the benefit of itself or any of its creditors.

 

(o) Proceedings in Bankruptcy, or for reorganization of any Obligor, or for the
readjustment of any of its debts, under the Bankruptcy Laws, as amended, or any
part thereof, or under any other Laws, whether state or federal, for the relief
of debtors, now or hereafter existing, shall be commenced by any Obligor, or
shall be commenced against any Obligor and shall not be discharged within sixty
(60) days of commencement.

 

(p) A receiver or trustee shall be appointed for any Obligor or for any
substantial part of its assets, or any proceedings shall be instituted for the
dissolution or the full or partial liquidation of any Obligor, and such receiver
or trustee shall not be discharged within thirty (30) days of his appointment,
or such proceedings shall not be discharged within sixty (60) days of its
commencement, or any Obligor shall discontinue business or materially change the
nature of its business.

 

(q) Any Obligor shall suffer a final judgment for payment of money in excess of
$100,000.00 and shall not discharge the same within a period of thirty (30) days
unless, pending further proceedings, execution has not been commenced or if
commenced has been effectively stayed.

 

(r) (i) Any Termination Event shall occur with respect to any Benefit Plan of
any Obligor or any ERISA Affiliate, (ii) any accumulated funding deficiency (as
defined in Section 302 of ERISA), whether or not waived, shall exist with
respect to any such Benefit Plan, (iii) any Person shall engage in any
Prohibited Transaction involving any such Benefit Plan, (iv) any Obligor or any
ERISA Affiliate shall be in “default” (as defined in ERISA Section 4219(c)(5))
with respect to payments owing to any such Benefit Plan that is a Multiemployer
Plan as a result of such Person’s complete or partial withdrawal (as described
in ERISA Sections 4203 or 4205) therefrom, (v) any Obligor or any ERISA
Affiliate shall fail to pay when due an amount that is payable by it to the PBGC
or to any such Benefit Plan under Title IV of ERISA, (vi) a proceeding shall be
instituted by a fiduciary of any such Benefit Plan against any Obligor or any
ERISA Affiliate to enforce ERISA Section 515 and such proceeding shall not have
been dismissed within 30 days thereafter or (vii) any other event or condition
shall occur or exist with respect to any such Benefit Plan that, together with
all other such events or conditions at the time existing, has subjected, and in
the reasonable determination of the Required Holders will subject, the Obligors
to any liability that, alone or in the aggregate with all such liabilities for
all such Persons, exceeds $100,000.

 

-39-



--------------------------------------------------------------------------------

(s) A federal tax Lien is filed against any Obligor or any property of any
Obligor which is not discharged of record, bonded over or otherwise secured to
the satisfaction of the Required Holders within thirty (30) days after the
filing thereof or the date upon which any Holder receives actual knowledge of
the filing thereof for an amount which equals or exceeds $50,000.

 

(t) At any time after the execution and delivery thereof, any of the Security
Documents shall cease to be in full force and effect, or shall cease in any
material respect to give the Holders the Liens, rights, powers and privileges
purported to be created thereby (including, without limitation, a perfected
security interest in, and lien on, all of the Collateral), superior to and prior
to the rights of all third Persons (except as permitted by Section 11.06 or the
terms of the Intercreditor Agreement), and subject to no other liens (except as
permitted by Section 11.06 or the terms of the Intercreditor Agreement), or any
Obligor shall default in the due performance or observance of any term, covenant
or agreement on its part to be performed or observed pursuant to any of the
Security Documents and such default shall continue beyond any grace period (if
any) specifically applicable thereto pursuant to the terms of such Security
Document.

 

(u) Any Guarantee or any provision thereof shall cease to be in full force or
effect as to the relevant Guarantor, or any Guarantor or Person acting by or on
behalf of such Guarantor shall deny or disaffirm such Guarantor’s obligations
under the relevant Guarantee, or any Guarantor shall default in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to its Guarantee.

 

Provided that with respect to each of the foregoing, an Event of Default will be
deemed to have occurred upon the occurrence of the applicable event (i) without
notice being required if the Holders are prevented from giving notice by
Bankruptcy or other applicable Law and (ii) without any grace or cure period if
such Event of Default arises out of any warranty or representation of a Obligor
under any Note Purchase Document being materially false or misleading when made.

 

12.02 Acceleration. Subject to the terms of the Intercreditor Agreement, upon
written notice delivered to the Company by the election of the Required Holders
following the occurrence of an Event of Default (except for the Events of
Default described in Section 12.01(o), (p) or (q), upon the occurrence of which
all Obligations shall become immediately due and payable without notice,
presentment or demand), the Obligations shall become immediately due and
payable, and all payments hereunder and all proceeds of the Collateral shall be
made: first, for all fees and expenses due to the Holders, second, for all
accrued and unpaid interest on the Notes and third, for unpaid principal of the
Notes. A Required Holder that has delivered written notice pursuant to this
Section 12.02 may rescind an acceleration and its consequences if all existing
Events of Default have been cured or waived, except nonpayment of principal,
premium, if any, or Interest that has become due solely because of the
acceleration, and if the rescission would not conflict with any judgment or
decree. Any notice or rescission shall be given in the manner specified in
Section 15.03 hereof.

 

12.03 General Remedies. Subject to the terms of the Intercreditor Agreement,
upon the occurrence of any Event of Default, the Purchaser shall have, in
addition to the rights and remedies given it by this Agreement and the other
Note Purchase Documents, all those

 

-40-



--------------------------------------------------------------------------------

allowed by all applicable Laws, including but without limitation, the UCC as
enacted in any Jurisdiction in which any Collateral may be located or in which
any the Company may be located or organized. Without limiting the generality of
the foregoing but subject to the terms of the Intercreditor Agreement, the
Holders may or may direct the Collateral Agent to immediately, Without Notice,
sell at public or private sale or otherwise realize upon, the whole or, from
time to time, any part of the Collateral, or any interest which the Company may
have therein.

 

12.04 Additional Rights and Remedies. Subject to the terms of the Intercreditor
Agreement, upon the occurrence of any Event of Default and except as may
otherwise be prohibited or expressly provided for to the contrary under
applicable Law, in addition to any rights or remedies the Holders and/or the
Collateral Agent may otherwise have under this Agreement, any other Note
Purchase Documents, or under applicable Laws, Without Notice, the Holders shall
have the right to take any or all of the following actions, and/or to direct the
Collateral Agent to take any or all of the following actions, in each case at
the same or different times:

 

(a) To cancel or suspend the Holder’s obligations arising under this Agreement;

 

(b) To institute appropriate proceedings to specifically enforce performance of
the terms and conditions of this Agreement;

 

(c) To take immediate possession of the Collateral;

 

(d) To appoint or seek appointment of a receiver, Without Notice and without
regard to the Solvency of the Company or the adequacy of the security, for the
purpose of preserving the Collateral, preventing waste, and to protect all
rights accruing to the Purchaser by virtue of this Agreement and the other Note
Purchase Documents. All expenses incurred in connection with the appointment of
such receiver, or in protecting, preserving, or improving the Collateral, shall
be charged against the Company and shall be secured by the Holders’ Lien;

 

(e) To proceed to perform any and all of the duties and obligations and exercise
all the rights and remedies of each Obligor contained in the Assigned Agreements
as fully as such Obligor could itself;

 

(f) To take possession of the Mortgaged Property and/or the Rents and have,
hold, manage, lease and operate the Mortgaged Property on such terms and for
such period of time as the Purchaser may in its discretion deem proper, and,
either with or without taking possession of the Mortgaged Property in the
Holders’ own name:

 

(1) make any payment or perform any act which the Company has failed to make or
perform, in such manner and to such extent as the Purchaser may deem necessary
to protect the security provided for in this Agreement, or otherwise, including
without limitation, the right to appear in and defend any action or proceeding
purporting to affect the security provided for in this Agreement, or the rights
or powers of the Purchaser;

 

-41-



--------------------------------------------------------------------------------

(2) lease the Mortgaged Property or any portion thereof in such manner and for
such Rents as the Purchaser shall determine in its discretion; or

 

(3) demand, sue for, or otherwise collect and receive from all Persons all
Rents, including those past due and unpaid, with full power to make from time to
time all alterations, renovations, repairs or replacements of and to the
Mortgaged Property (or any part thereof) as may seem proper to the Required
Holders and to apply the Rents to the payment of (in such order of priority as
the Required Holders, in their discretion, may determine (subject to
Section 11.03 hereof):

 

a. all expenses of managing the Mortgaged Property, including, without
limitation, the salaries, fees and wages of a managing agent and such other
employees as the Required Holders may deem necessary or desirable;

 

b. all taxes, charges, claims, assessments, water rents, sewer rents, and any
other liens, and premiums for all insurance which the Required Holders may deem
necessary or desirable, and the cost of all alterations, renovations, repairs,
or replacements, and all expenses incidental to taking and retaining possession
of the Mortgaged Property;

 

c. all or any portion of the amounts owing under the Notes; and/or

 

d. all costs and attorneys’ fees incurred in connection therewith.

 

In connection with the foregoing, the Company hereby authorizes and directs each
party to any Mortgaged Property Document (other than the Company), upon receipt
from the Required Holders of written notice to the effect that an Event of
Default exists, to perform all of its obligations under the Mortgaged Property
Document as directed by the Purchaser, and to continue to do as so directed
until otherwise notified by the Required Holders.

 

(g) To notify purchasers that Accounts have been assigned to the Holders, demand
and receive information from purchasers with respect to Accounts, forward
invoices to purchasers directing them to make payments to the Holders, collect
all Accounts in the name of the Holders or the Obligors and take control of any
cash or non-cash proceeds of Collateral;

 

(h) To enforce payment of any Accounts, to prosecute any action or proceeding
with respect to Accounts, to extend the time of payment of any and all Accounts,
to make allowances and adjustments with respect thereto and to issue credits in
the name of the Holders or the Obligors;

 

(i) To settle, compromise, extend, renew, release, terminate or discharge, in
whole or in part, any Account or deal with the same as the Required Holders may
deem advisable;

 

(j) To require the Company to open all mail only in the presence of a
representative of the Required Holders, who may take therefrom any remittance on
Collateral;

 

-42-



--------------------------------------------------------------------------------

(k) To charge, set-off and otherwise apply all or any part of the Obligations
against the Deposit Accounts, or any part thereof;

 

(l) To exercise any and all rights and remedies of the Obligors under or in
connection with any Assigned Agreement or otherwise in respect of the
Collateral, including, without limitation, any and all rights of the Obligors to
demand or otherwise require payment of any amount under, or performance of any
provision of, any Assigned Agreement;

 

(m) To enter upon the premises of the Obligors or any other place or places
where the Collateral is located and kept, and through self-help and without
judicial process, without first obtaining a final judgment or giving the
Obligors notice and opportunity for a hearing on the validity of the Holders’
claim, without any pre-seizure hearing as a condition to repossession through
court action and without any obligation to pay rent to the Obligors, to remove
the Collateral therefrom to the premises of the Holders or of any agent of the
Holders, for such time as the Holders may desire, in order effectively to
collect or liquidate the Collateral;

 

(n) To require the Obligors, upon the request of the Required Holders, to
assemble the Inventory, Equipment and any other property included in the
Collateral and make it available to the Holders at places which the Required
Holders shall select, whether at the Obligors’ premises or elsewhere, and to
make available to the Required Holders all of the Obligors’ premises and
facilities for the purpose of the Holders’ taking possession of, removing or
putting the Inventory and such other goods in salable form;

 

(o) To collect, receive, appropriate, repossess and realize upon the Collateral,
or any part thereof, and to sell, lease, assign, give option or options to
purchase, or sell or otherwise dispose of and deliver the Collateral (or
contract to do so), or any part thereof, in one or more parcels, at public or
private sale or sales, at any exchange broker’s board or at any of the Holders
offices or elsewhere, at such prices as the Holders may deem best, for cash or
on credit or for future delivery without assumption of any credit risk. The
Holders shall have the right upon any such public sale or sales, and to the
extent permitted by Law, to purchase the whole or any part of the Collateral so
sold, free of any right or equity of redemption, which equity of redemption the
Company hereby releases. The Company waives all claims, damages, and demands
against the Purchaser arising out of the repossession, retention or sale of the
Collateral;

 

(p) To use, and to permit any purchaser of any of the Collateral from the
Holders to use without charge, the Obligors’ labels, General Intangibles, and
advertising matter or any property of a similar nature, as it pertains to, or is
included in, any of the Collateral, in advertising for sale, preparing for sale
and selling any Collateral, and finishing the manufacture, processing,
fabrication, packaging and delivery of the Inventory, and the Obligors’ rights
under all licenses and all franchise agreements shall inure to the Purchaser’s
benefit;

 

(q) To send any written notice to the Obligors required by Law or this Agreement
in the manner set forth in this Agreement; and any notice sent by Required
Holders in such manner at least ten (10) Business Days (counting the date of
sending) prior to the date of a proposed disposition of the Collateral shall be
deemed to be reasonable notice (provided, however, that nothing contained herein
shall be deemed to require ten (10) days’ notice if, under the applicable
circumstances, a shorter period of time would be allowed under applicable Law);
and

 

-43-



--------------------------------------------------------------------------------

(r) To exercise, in addition to all other rights which it has under this
Agreement or other applicable Law, all of the rights and remedies of a secured
party upon default under the UCC or other applicable Law.

 

12.05 Right of Set-Off. Upon the occurrence of and during the continuance of any
Event of Default, the Holders may, and are hereby authorized by the Obligors, at
any time and from time to time, to the fullest extent permitted by applicable
Laws, and Without Notice to the Obligors, set-off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
any other Indebtedness at any time owing by any Holder to, or for the credit or
the account of, the Obligors against any or all of the Obligations of the
Obligors owed to such Holder now or hereafter existing whether or not such
Obligations have matured and irrespective of whether any Holder has exercised
any other rights that it has or may have with respect to such Obligations,
including without limitation any acceleration rights. The aforesaid right of
set-off may be exercised by such Holder against the Obligors or against any
trustee in Bankruptcy, debtor in possession, assignee for the benefit of the
creditors, receiver, or execution, judgment or attachment creditor of the
Obligors, or such trustee in Bankruptcy, debtor in possession, assignee for the
benefit of creditors, receiver, or execution, judgment or attachment creditor,
notwithstanding the fact that such right of set-off shall not have been
exercised by such Holder prior to the making, filing or issuance, or service
upon such Holder of, or of notice of, any such petition; assignment for the
benefit of creditors; appointment or application for the appointment of a
receiver; or issuance of execution, subpoena, order or warrant. To the extent
that any Holder elects to exercise its rights hereunder, such Holder agrees to
promptly notify the Company after any such set-off and application, provided
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of the Holders under this Section are in
addition to the other rights and remedies (including, without limitation, other
rights of set-off) which the Holders may have.

 

12.06 No Limitation on Rights and Remedies. The enumeration of the powers,
rights and remedies in this 12.01 shall not be construed to limit the exercise
thereof to such time as an Event of Default occurs if, under applicable Law or
any other provision of this Agreement or any other Note Purchase Document, the
Holders have any of such powers, rights and remedies regardless of whether an
Event of Default has occurred, and any limitation contained herein or in any of
the other Note Purchase Documents as to the exercise by any Holder of any power,
right or remedy for a period of time only during the continuance of an Event of
Default shall only be applicable at such time as such Holder shall have actual
knowledge that such Event of Default is no longer continuing and for a
reasonable time thereafter as may be necessary for such Holder to cease the
exercise of such powers, rights and remedies (it being expressly understood and
agreed that until such time as such Holder shall obtain such knowledge and after
the expiration of such reasonable time, such Holder shall have no liability
whatsoever for the commencement of or continuing exercise of any such power,
right or remedy). All of the Holders’ rights and remedies hereunder shall be
cumulative.

 

-44-



--------------------------------------------------------------------------------

12.07 Application of Proceeds. Subject to the Intercreditor Agreement, and
except as otherwise expressly required to the contrary by applicable Law or any
Note Purchase Document, the net cash proceeds resulting from the exercise of any
of the rights and remedies of the Holders under this Agreement shall be applied
by the Holders to the payment of the Obligations, whether due or to become due,
in such order and in such proportions as set forth in Section 12.02; and the
Company shall remain liable to the Holders for any deficiency.

 

12.08 Attorney-in-Fact. Each Obligor hereby constitutes and appoints the
Holders, or any other Person whom the Holders may designate, as such Obligor’s
attorney-in-fact (such appointment being coupled with an interest and being
irrevocable until the Holders’ Lien shall have been terminated in writing as set
forth in this Agreement), at such Obligor’s sole cost and expense, to exercise
any one or more of the following rights and powers at any time after the
occurrence and during the continuance of an Event of Default (and all acts of
such attorney-in-fact or designee taken pursuant to this Section are hereby
ratified and approved by such Obligor, and said attorney or designee shall not
be liable for any acts or omissions nor for any error of judgment or mistake of
fact or law):

 

(a) To take or to bring, in the name of the Holders or in the name of such
Obligor, all steps, actions, suits or proceedings deemed by the Purchaser
necessary or desirable to effect collection of the Accounts;

 

(b) To settle, adjust, compromise, extend, renew, discharge, terminate or
release the Accounts in whole or in part;

 

(c) To settle, adjust or compromise any legal proceedings brought to collect the
Accounts;

 

(d) To notify purchasers to make payments on the Accounts directly to the
Holders or to a Lockbox Account designated by the Holders;

 

(e) To transmit to purchasers notice of the Holders’ interest in the Accounts
and to demand and receive from such purchasers at any time, in the name of the
Holders or of such Obligor or of the designee of the Holders, information
concerning the Accounts and the amounts owing thereon;

 

(f) To use such Obligor’s stationery and sign the name of such Obligor to
verifications of the Accounts and notices thereof to purchasers;

 

(g) To sell or assign any of the Collateral upon such terms, for such amounts
and at such time or times as the Required Holders deem advisable, and to execute
any bills of sale or assignments in the name of such Obligor in relation
thereto;

 

(h) To take control, in any manner, of any item of payment on, or proceeds of,
Collateral;

 

(i) To prepare, file and sign such Obligor’s name on any proof of claim in
Bankruptcy or similar document against any Purchaser;

 

-45-



--------------------------------------------------------------------------------

(j) To prepare, file and sign such Obligor’s name on any notice of lien,
assignment or satisfaction of lien or similar document in connection with the
Collateral;

 

(k) To sign or endorse the name of such Obligor upon any Chattel Paper,
Document, Instrument, invoice, freight bill, bill of lading, warehouse receipt
or similar document or agreement relating to the Collateral;

 

(l) To use the information recorded on or contained in any data processing
equipment and computer hardware and software relating to the Collateral to which
such Obligor has access;

 

(m) To enter into contracts or agreements for the processing, fabrication,
packaging and delivery of the Collateral as said attorney-in-fact or designee or
the Required Holders may from time to time deem appropriate and charge such
Obligor’s account for any reasonable costs thereby incurred;

 

(n) To receive, take, endorse, assign and deliver in the Holders’ name or in the
name of such Obligor any and all checks, notes, drafts and other instruments;

 

(o) To receive, open and dispose of all mail addressed to such Obligor and to
notify postal authorities to change the address for the delivery thereof to such
address as the Required Holders may designate; and

 

(p) To do all acts and things necessary, in the discretion of the Required
Holders, to fulfill such Obligor’s obligations under this Agreement and to
otherwise carry out the purposes of this Agreement.

 

12.09 Default Costs. The Company hereby agrees to pay to each Holder upon demand
all Default Costs incurred by such Person, which agreement shall be a continuing
agreement and shall survive payment of all amounts outstanding under the Notes
and hereunder and termination of this Agreement.

 

Section 13. Definitions.

 

13.01 Defined Terms. As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

 

“Account Control Agreement” shall have the meaning set forth in Section 9.42 of
this Agreement.

 

“Acquisition” shall mean any acquisition (whether in a single transaction or
series of related transactions) of (i) any going business, or all or
substantially all of the assets of any Person, whether through purchase, merger
or otherwise; or (ii) Equity Interests of any Person of five percent (5%) or
more of the Equity Interests or Voting Power of such Person.

 

-46-



--------------------------------------------------------------------------------

“Adjusted Liabilities” shall mean, for any applicable Person as of an applicable
date, Liabilities less Long-Term Unfunded Pension Liability.

 

“Adjusted Tangible Net Worth” shall mean, for any applicable Person as of an
applicable date, (a) the total Equity Owner’s Equity of such Person (adjusted to
take into account the Unfunded Pension Liability Adjustment), and (b) excluding,
without duplication (to the extent reflected in determining Equity Owner’s
Equity of such Person) (i) accumulated depreciation and amortization; and
(ii) the aggregate amount of Intangible Assets of such Person and the aggregate
amount of Affiliate Assets of such Person (other than Intangible Assets taken
into account with respect to the Unfunded Pension Liability Adjustment).

 

“Affiliate” shall mean, with respect to any applicable Person, (a) any officers,
directors or partners of such Person, (b) any other Person that has a
relationship with the applicable Person whereby either of such Persons directly
or indirectly controls or is controlled by or is under common control with the
other of such Persons, or (c) any other Person that, directly or indirectly,
owns or controls, whether beneficially, or as a trustee, guardian or other
fiduciary, ten percent (10%) or more of the Equity Interests having ordinary
voting power in the election of directors of such Person. The term “control”
shall mean the possession, directly or indirectly, of the power, whether or not
exercised, to direct or cause the direction of the management or policies of any
Person, whether through ownership of voting securities, by contract or
otherwise.

 

“Affiliate Assets” shall mean, for any applicable Person as of an applicable
date, the total amount of all assets of the applicable Person arising out of
contracts or agreements with Affiliates, including, but not limited to, any
notes receivable.

 

“Agreement” shall have the meaning given thereto in the first paragraph hereof.

 

“Air International” shall mean Air International Incorporated, a Delaware
corporation.

 

“Amortization Expense” shall mean the non-cash amortization expense of the
Company (determined on a Consolidated Basis) for the applicable period (to the
extent included in the computation of Net Income (Loss)), according to Generally
Accepted Accounting Principles.

 

“Anti-Terrorism Law” shall mean the Executive Order and each other terrorism or
money laundering Law, including, but not limited to, the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Public Law 107-56.

 

“Approved Bank Accounts” shall have the meaning set forth in Section 9.34(a).

 

“Approved Contract” shall mean each of those agreements listed on the attached
Schedule 1.03 and any other agreement between the Company and any other Person
which is approved by the Purchaser as an Approved Contract under this Agreement,
provided that upon the occurrence of (i) the suspension, revocation or
termination of an Approved Contract, or (ii) a

 

-47-



--------------------------------------------------------------------------------

default or event of default (after the expiration of any applicable grace and
cure period) under any such Approved Contract, such Approved Contract shall no
longer be considered an Approved Contract under this Agreement.

 

“Assigned Agreements” shall mean all leases, contracts, agreements, Documents,
Instruments and Chattel Paper included in the Collateral (including the
Mortgaged Property Documents).

 

“Assigned Leases” shall mean all leases presently existing or hereafter made,
whether written or verbal, or any letting of, or agreement for the use or
occupancy of, any part of the Mortgaged Property, and each modification,
extension, renewal and guarantee thereof, including the Rents.

 

“Assignment of Claims Act” shall mean the Assignment of Claims Act, as amended
(31 U.S.C. Sections 3727 et. seq. and 41 U.S.C. Sections 15 et. seq.).

 

“Bankruptcy Law” shall mean Title 11, U.S. Code, or any similar Laws of any
Jurisdiction for the relief of debtors, and “Bankruptcy” shall mean the
commencement of any case or other action for relief under Bankruptcy Law.

 

“Benefit Plan” shall mean a defined benefit plan as defined in Section 3(35) of
ERISA (other than a Multiemployer Plan) in respect of which any Obligor or any
ERISA Affiliate is, or within the immediately preceding six years was, an
“employer” as defined in Section 3(5) of ERISA.

 

“Business Day” shall mean any day of the year, other than Saturday or Sunday, on
which dealings in United States Dollars are carried on in the London interbank
market and banks open for business in Birmingham, Alabama are not required or
authorized to close.

 

“Capital Expenditures” shall mean the sum of (i) all expenditures made by a
Person, directly or indirectly for equipment, fixed assets, real property or
improvements, or for replacements or substitutions therefor or additions
thereto, that should be, in accordance with Generally Accepted Accounting
Principles, reflected as additions to property, plant or equipment on a balance
sheet of such Person or which have a useful life of more than one year plus
(ii) the aggregate principal amount of all Indebtedness (including Capitalized
Leases) assumed or incurred in connection with any such expenditures.

 

“Capitalized Lease” shall mean a lease that is required to be capitalized for
financial reporting purposes in accordance with Generally Accepted Accounting
Principles.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C.
§§ 9601 et seq.

 

“Change in Control” shall mean a change in the Equity Interests or Voting Power
of the Company after the date of this Agreement so that, after the change, any
Person and such Person’s Affiliates (other than Michael Tennenbaum and Mass
Mutual Life Insurance Company)

 

-48-



--------------------------------------------------------------------------------

own collectively more than twenty percent (20.0%) of the outstanding Equity
Interests or Voting Power of the Company or a sale of all or substantially all
of the assets of the Company and its Subsidiaries taken as a whole.

 

“Claim” shall mean any claim or demand, by any Person, of whatsoever kind or
nature for any alleged liabilities and costs, whether based in permit, ordinance
or regulation, common law or otherwise.

 

“Closing” shall have the meaning set forth in Section 3.01.

 

“Closing Date” shall have the meaning set forth in Section 3.01.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

 

“Collateral” shall mean all of the assets and property covered by the terms
“Collateral” and/or “Mortgaged Property” in the Security Documents.

 

“Collateral Agency Agreement” shall mean the Collateral Agency Agreement, by and
among the Purchaser, the Company and Collateral Agent, dated as of the date
hereof.

 

“Collateral Agent” shall mean Wachovia Bank, National Association, as collateral
agent for the Holders pursuant to the Collateral Agency Agreement, and its
successors and assigns in such capacity.

 

“Collateral Report” shall have the meaning set forth in the Senior Credit
Facility.

 

“Company’s Interest” shall mean all right, title and interest of the Company or
its Subsidiaries of whatever kind, nature or description.

 

“Compass” shall mean Compass Bank, an Alabama banking corporation.

 

“Compliance Certificate” shall mean a fully completed and duly executed
certificate delivered by the Company to the Purchaser in the form attached as
Exhibit B hereto.

 

“Consolidated Basis” shall mean the consolidation of the assets, liabilities,
income and losses, as applicable, of the Obligors, together with a separate
statement of each of the foregoing for each Obligor whose assets, liabilities,
income and losses are the subject of the consolidation.

 

“Copyrights” shall mean all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof and all applications in connection
therewith, including all registrations, recordings and applications in the
United States Copyright Office or in any foreign counterparts thereof, and the
right to obtain all renewals thereof.

 

-49-



--------------------------------------------------------------------------------

“Default” shall mean the occurrence of an event described in Section 12.01
hereof regardless of whether there shall have occurred any passage of time or
giving of notice that would be necessary in order to constitute such event as an
Event of Default.

 

“Default Costs” shall mean all Indemnified Losses incurred by any Holder by
reason of a Default.

 

“Deposit Accounts” shall mean all bank accounts and other deposit accounts and
lock boxes in the name of the Company or its Subsidiaries or established for the
benefit of the Purchaser pursuant to the terms of any of the Note Purchase
Documents.

 

“Depreciation Expense” shall mean the non-cash depreciation expense of the
Company (determined on a Consolidated Basis) for the applicable period (to the
extent included in the computation of Net Income (Loss)), according to Generally
Accepted Accounting Principles.

 

“Dollars” and the sign “$” shall each mean lawful money of the United States.

 

“Dothan Consent” shall have the meaning set forth in Section 9.18 of this
Agreement.

 

“Dothan Lease” shall have the meaning set forth in Section 9.18 of this
Agreement.

 

“Dothan Mortgage” shall have the meaning set forth in Section 9.18 of this
Agreement.

 

“EBITDA” shall mean, for any applicable Person for any applicable period, the
Net Income (Loss) of such Person for such period, plus (a) the sum of the
following amounts of such Person for such period to the extent included in the
determination of such Net Income (Loss), without duplication: (i) Depreciation
Expense, (ii) Amortization Expense and other noncash charges, (iii) Interest
Expense, (iv) Income Tax Expense, and (v) non-cash losses on asset sales for
such Person; less (b) to the extent included in the determination of such Net
Income (Loss), without duplication, interest income and Extraordinary Receipts
(and other gains on asset sales not otherwise included in Extraordinary
Receipts) for such Person.

 

“EBT” shall mean, for any applicable Person for any applicable period, Net
Income (Loss) plus Income Tax Expense for such period to the extent included in
the determination of such Net Income (Loss).

 

“Eligible Transferee” shall mean and include any “accredited investor” (as
defined in Regulation D of the Securities Act).

 

“Embargoed Person” shall have the meaning set forth in Section 9.40(d).

 

-50-



--------------------------------------------------------------------------------

“Employee Benefit Plan” shall mean all Plans (and for each Plan that is required
to file an annual report on Internal Revenue Service Form 5500-series, a copy of
the most recent such report (including, to the extent required, the related
financial and actuarial statements and opinions and other supporting statements,
certifications, schedules and information), and for each Plan that is a
“single-employer plan,” as defined in Section 4001(a)(15) of ERISA, if any, the
most recently prepared actuarial valuation therefor) and any other “employee
benefit plans,” as defined in Section 3(3) of ERISA, and any other material
agreements, plans or arrangements, with or for the benefit of current or former
employees of the Obligors or any of its Subsidiaries (provided that the
foregoing shall apply in the case of any Multiemployer Plan, if any, only to the
extent that any document described therein is in the possession of the Obligors
or any Subsidiary of the Obligors.

 

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations or proceedings relating in
any way to any Environmental Law or any permit issued, or any approval given,
under any such Environmental Law (hereafter, “Claims”), including, without
limitation, (a) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
(including, without limitation, natural resources damages) pursuant to any
applicable Environmental Law, and (b) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief in connection with alleged injury or threat of injury to
health, safety or the environment, or personal injury or property damage, due to
the presence of Hazardous Materials.

 

“Environmental Laws” shall mean all Laws of any Jurisdiction regulating,
monitoring, imposing liability, standards of conduct or reporting and relating
to the indoor or outdoor environment, industrial hygiene, public or worker
health and safety, natural resources, pollution, waste management, or the
handling, generation, release or storage of Hazardous Materials, including
without limitation, the Comprehensive Environmental Response Compensation and
Liability Act of 1980 (“CERCLA”), as amended (42 U.S.C. Sections 9601, et seq.),
the Hazardous Materials Transportation Act, as amended (49 U.S.C. Sections 1801,
et seq.), the Resource Conservation and Recovery Act (“RCRA”), as amended (42
U.S.C. Sections 6901, et seq.), the Clean Water Act, as amended (42 U.S.C.
Sections 7401, et seq.), the Toxic Substances Control Act, as amended (15 U.S.C.
Sections 2601, et seq.).

 

“Equity Agreements” shall mean any and all agreements of whatever kind to which
any Obligor is a party and relating to the Equity Interests of any Obligor.

 

“Equity Interests” shall mean any and all ownership or other equitable interests
in the applicable Person, including any interest represented by any capital
stock, membership interest, partnership interest, or similar interest, but
specifically excluding any interest of any Person solely as a creditor of the
applicable Person.

 

“Equity Owner” shall mean any Person owning an Equity Interest.

 

-51-



--------------------------------------------------------------------------------

“Equity Owners’ Equity” shall mean, at any time, the sum of the following
accounts set forth in a balance sheet of the Company, adjusted to U.S. Dollars
by shall mean of applicable foreign currency exchange rates and prepared in
accordance with Generally Accepted Accounting Principles consistently applied:

 

(a) The par or stated value of all outstanding Equity Interests;

 

(b) Capital surplus; and

 

(c) Retained earnings.

 

“ERISA” shall mean the Federal Employee Retirement Income Security Act of 1974,
as amended and in effect from time to time, and the regulations and published
interpretations thereof.

 

“ERISA Affiliate” shall mean any Person that would be deemed to be under “common
control” with, or a member of the same “controlled group” as, the Obligors or
any of its subsidiaries, within the meaning of the Code (as applicable to Plans)
or ERISA.

 

“ERISA Event” shall mean any of the following with respect to a Plan: (i) a
Reportable Event, (ii) a complete or partial withdrawal by the Company or any
ERISA Affiliate from a Plan that results in liability under ERISA, or the
receipt by the Company or any ERISA Affiliate of notice from a Multiemployer
Plan that it is in reorganization or insolvency pursuant to ERISA or that it
intends to terminate or has terminated under ERISA, (iii) the distribution by
the Company or any ERISA Affiliate under ERISA of a notice of intent to
terminate any Plan or the taking of any action to terminate any Plan, (iv) the
commencement of proceedings by the PBGC under ERISA for the termination of, or
the appointment of a trustee to administer, any Plan, or the receipt by the
Company or any ERISA Affiliate of a notice from any Multiemployer Plan that such
action has been taken by the PBGC with respect to such Multiemployer Plan,
(v) the institution of a proceeding by any fiduciary of any Multiemployer Plan
against the Company or any ERISA Affiliate to enforce Section 515 of ERISA,
which is not dismissed within thirty (30) days, (vi) the imposition upon the
Company or any ERISA Affiliate of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under ERISA, or the imposition or
threatened imposition of any Lien upon any assets of the Company or any ERISA
Affiliate as a result of any alleged failure to comply with the Code or ERISA in
respect of any Plan, (vii) the engaging in or otherwise becoming liable for a
nonexempt Prohibited Transaction by the Company or any ERISA Affiliate, (viii) a
violation of the applicable requirements of Section 404 or 405 of ERISA or the
exclusive benefit rule under Section 401(a) of the Code by any fiduciary of any
Plan for which the Company or any of its ERISA Affiliates may be directly or
indirectly liable, or (ix) the adoption of an amendment to any Plan that,
pursuant to the Code or ERISA, would result in the loss of a tax-exempt status
of the trust of which such Plan is a part of, and the Company or an ERISA
Affiliate fails to timely provide security to such Plan in accordance with the
provisions of ERISA.

 

“Event of Default” shall mean the occurrence of an event described in
Section 12.01 hereof provided that there shall have occurred any passage of time
or giving of notice that would be necessary in order to constitute such event as
an Event of Default under Section 12.01.

 

-52-



--------------------------------------------------------------------------------

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Executive Order” shall mean Executive Order No. 13224 on Terrorist Financing,
effective September 24, 2001.

 

“Existing Indebtedness” shall mean the Indebtedness of the Obligors listed on
Schedule 1.01 attached hereto.

 

“Extraordinary Receipt” shall mean any cash received by or paid to or for the
account of any Person not in the Ordinary Course of Business, including, without
limitation, tax refunds, pension plan reversions, proceeds of insurance (other
than proceeds of business interruption insurance to the extent such proceeds
constitute compensation for lost earnings), condemnation awards (and payments in
lieu thereof) and indemnity payments.

 

“Financial Statements” shall mean the Most Recent Financial Statements and the
income statements, balance sheets and other Financial Statements required to be
delivered by the Company in accordance with this Agreement.

 

“Financing Statements” shall mean the UCC-1 financing statements (including any
amendments and continuations) and UCC-3 financing statements required hereunder
or under any other Security Document.

 

“Fiscal Year” shall mean a twelve-month period of time commencing on the first
day of January.

 

“Fiscal Year-End” shall mean the end of each Fiscal Year.

 

“Fixed Charge Coverage Ratio” shall mean, for any applicable Person for any
applicable period, the ratio of (a) the Operating Income of such Person less
Capital Expenditures during such period, to (b) the Fixed Charges incurred by
such Person.

 

“Fixed Charges” shall mean, for any applicable Person for any applicable period,
the sum of (without duplication) (a) Interest Expense and Lease Expense for such
period; plus (b) regularly scheduled principal payments on Indebtedness of such
Person during such period, including, without limitation, the principal
component of all payments made in respect of capitalized lease obligations, but
excluding any scheduled balloon, bullet or similar principal payment which
repays such Indebtedness in full; plus (c) all payments made in respect of any
Unfunded Pension Liability (whether or not included in the determination of Net
Income (Loss) of such Person).

 

“Funded Debt” shall mean, for any applicable Person as of an applicable date,
all Indebtedness of such Person, other than Indebtedness that is accounts
payable, accrued expenses or other current liabilities not incurred through the
borrowing of money (provided that Funded Debt shall include all Unfunded Pension
Liability).

 

-53-



--------------------------------------------------------------------------------

“Generally Accepted Accounting Principles” shall mean generally accepted
principles of accounting in effect from time to time in the United States
applied in a manner consistent with those used in preparing such Financial
Statements as have heretofore been furnished to the Purchaser by the applicable
Person; provided, that any change in generally accepted principles of accounting
that would affect the method of calculation of covenants, standards or terms
used herein shall only be given effect to the extent set forth in Section 11.03
hereof.

 

“Governing Body” shall mean the board of directors of a Person (or any Person or
group of Persons exercising similar authority).

 

“Governmental Approvals” shall mean all authorizations, consents, approvals,
licenses and exemptions of, registrations and filings with, and reports to, any
Governmental Authority.

 

“Governmental Authority” shall mean any nation or government and any political
subdivision thereof, and any entity exercising executive, legislative, judicial,
regulatory, or administrative functions of or pertaining thereto, which has or
asserts jurisdiction over the Purchaser, any Holder, the Company or any
Subsidiary of the Company, or any property of any of them.

 

“Guarantee” shall mean the guarantee by the Guarantors pursuant to Section 14
hereof.

 

“Guaranteed Obligations” shall have the meaning set forth in Section 14.01(a).

 

“Guarantor” shall have the meaning set forth in the first paragraph hereof.

 

“Hazardous Materials” shall mean all or any of the following: (a) substances,
materials, compounds, wastes, products, emissions and vapors that are defined or
listed in, regulated by, or otherwise classified pursuant to, any applicable
Environmental Law, including any so defined, listed, regulated or classified as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” “pollutants,” “contaminants,” or any other formulation intended to
regulate, define, list or classify substances by reason of deleterious, harmful
or dangerous properties; (b) waste oil, oil, petroleum or petroleum derived
substances, natural gas, natural gas liquids or synthetic gas and drilling
fluids, produced waters and other wastes associated with the exploration,
development or production of crude oil, natural gas or geothermal resources;
(c) any flammable substances or explosives or any radioactive materials;
(d) asbestos in any form; (e) electrical or hydraulic equipment which contains
any oil or dielectric fluid containing polychlorinated biphenyls; (f) radon; or
(g) urea formaldehyde.

 

“Holder” shall mean the Purchaser and, to the extent that the Purchaser
transfers all or any portion of the Note, each Person in whose name a Note is
registered in the register maintained by the Company pursuant to Section 15.14.

 

“Holders’ Lien” shall mean the Lien granted to the Holders by the Company
pursuant to this Agreement and the other Security Documents.

 

-54-



--------------------------------------------------------------------------------

“Improvements” shall mean (a) with respect to any Mortgage, the “Improvements”
as defined in such Mortgage, and (b) with respect to all Mortgages, all of the
“Improvements” as defined in each of the Mortgages.

 

“Income Tax Expense” shall mean the income tax expense of the Company and its
Subsidiaries for the applicable period (to the extent included in the
computation of Net Income (Loss)), determined in accordance with Generally
Accepted Accounting Principles.

 

“Indebtedness” of any Person shall mean all items of indebtedness, obligation or
liability of such Person, whether matured or unmatured, liquidated or
unliquidated, direct or contingent, joint or several, including, but without
limitation or duplication:

 

(a) All indebtedness of such Person guaranteed, directly or indirectly, in any
manner, or endorsed (other than for collection or deposit in the Ordinary Course
of Business) or discounted with recourse;

 

(b) All indebtedness of such Person for borrowed money or for the deferred
purchase price of property;

 

(c) All reimbursement and other obligations of such Person with respect to
letters of credit, bankers’ acceptances and surety bonds, whether or not
matured;

 

(d) All obligations of such Person evidenced by notes, bonds, debentures or
similar instruments;

 

(e) All indebtedness of such Person created or arising under any conditional
sale or other title retention agreement with respect to property acquired by
such Person (even though the remedies of the seller or lender under such
agreement are limited to repossession or sale of such property);

 

(f) All obligations of such Person under commodity purchase or option agreements
or other commodity price hedging agreements, in each case whether contingent or
matured;

 

(g) All obligations of such Person under any foreign exchange contract, currency
swap agreement, interest rate swap, cap or collar agreement or other similar
agreement or arrangement designed to alter the risks of that Person arising from
fluctuations in currency values or interest rates, in each case whether
contingent or matured;

 

(h) All indebtedness of such Person in effect guaranteed, directly or
indirectly, through agreements, contingent or otherwise:

 

(1) to purchase such indebtedness; or

 

(2) to purchase, sell or lease (as lessee or lessor) property, products,
materials or supplies or to purchase or sell services, primarily for the purpose
of enabling such Person to make payment of such indebtedness or to assure the
owner of the indebtedness against loss; or

 

-55-



--------------------------------------------------------------------------------

(3) to supply funds to or in any other manner invest in such Person;

 

(i) All indebtedness of such Person secured by (or which the holder of such
indebtedness has a right, contingent or otherwise, to be secured by) any Lien
upon property owned or acquired subject thereto, whether or not the liabilities
secured thereby have been assumed;

 

(j) The portion of any capital lease that is required to be capitalized on the
balance sheet of such Person in accordance with Generally Accepted Accounting
Principles; and

 

(k) All indebtedness of such Person incurred as the lessee of goods or services
under leases that, in accordance with Generally Accepted Accounting Principles,
should not be reflected on the lessee’s balance sheet.

 

“Indemnified Holder” shall have the meaning set forth in Section 4.03 of this
Agreement.

 

“Indemnified Losses” shall mean all damages, dues, penalties, fines, costs,
amounts paid in settlement, taxes, losses, expenses, and fees, including court
costs and reasonable attorneys’ fees and expenses.

 

“Intangible Assets” shall mean, for any applicable Person as of an applicable
date, the total amount of all assets of such Person consisting of goodwill
patents, trade names, trademarks, copyrights, franchises, experimental expense,
organization expense, unamortized debt discount and expense, deferred assets
(other than prepaid insurance and prepaid taxes), the excess of cost of shares
acquired over book value of related assets and such other assets as are properly
classified as “intangible assets” in accordance with Generally Accepted
Accounting Principles.

 

“Intellectual Property Rights” shall mean, with respect to any Person, all
rights, priorities and privileges of such Person relating to intellectual
property, whether arising under United States, multinational or foreign laws or
otherwise, including (A) Copyrights, (B) any written agreement naming such
Person as licensor or licensee granting any right under any Copyright, including
the grant of any right to copy, publicly perform, create derivative works,
manufacture, distribute, exploit or sell materials derived from any Copyright,
(C) Patents, (D) all agreements, whether written or oral, providing for the
grant by or to such Person of any right to manufacture, use, import, sell or
offer for sale any invention covered in whole or in part by a Patent,
(E) Trademarks, (F) any agreement, whether written or oral, providing for the
grant by or to such Person of any right to use any Trademark, (G) trade secrets,
and (H) all rights to sue at law or in equity for any infringement or other
impairment thereof, including the right to receive all proceeds and damages
therefrom, advertising materials, slogans, and all goodwill associated with the
foregoing.

 

-56-



--------------------------------------------------------------------------------

“Intercreditor Agreement” shall mean the Intercreditor Agreement by and among
the Obligors, Wachovia, and the Purchaser, dated as of the date hereof.

 

“Interest Expense” shall mean the interest expense of the Company (determined on
a Consolidated Basis) for the applicable period (to the extent included in the
computation of Net Income (Loss)), determined in accordance with Generally
Accepted Accounting Principles.

 

“Interest Rate” shall have the meaning set forth in Section 1.

 

“Investment” shall mean any loan or advance to any Person, any purchase or other
acquisition of any capital stock or other ownership or profit interest,
warrants, rights, options, obligations or other securities (including any Equity
Interests) of any Person, any capital contribution to any Person or any other
investment in any Person.

 

“Jurisdiction” shall mean each and every nation or any political subdivision
thereof.

 

“Land” shall mean the “Land” as defined in any Mortgage.

 

“Laws” shall mean each and all laws, treaties, ordinances, statutes, rules,
regulations, orders, injunctions, writs or decrees of any Governmental
Authority, or any court or similar entity established by any thereof, whether
now in effect or hereafter enacted.

 

“Lease Expense” shall mean the lease expense of the Company with respect to
operating leases for the applicable period (to the extent included in the
computation of Net Income (Loss)), determined in accordance with Generally
Accepted Accounting Principles (and specifically excluding any capitalized lease
obligations).

 

“Leases” shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, franchise
agreements and any other agreements (including, without limitation, all
amendments, extensions, replacements, renewals, modifications and/or guarantees
thereof), whether or not of record and whether now in existence or hereafter
entered into, affecting the use or occupancy of all or any portion of any Real
Property.

 

“Lessor” shall have the meaning set forth in Section 9.18 of this Agreement.

 

“Liabilities” means all Indebtedness that, in accordance with Generally Accepted
Accounting Principles, should be classified as liabilities on a balance sheet of
a Person.

 

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation, easement,
encumbrance, charge, security interest, lien, assignment or other preferential
arrangement of any nature whatsoever, including any conditional sale agreement
or other title retention agreement.

 

-57-



--------------------------------------------------------------------------------

“Lockbox Accounts” shall mean the lockbox accounts established pursuant to
Section 9.34(b) of this Agreement.

 

“Lockbox Agreement” shall have the meaning set forth in Section 9.34(b) of this
Agreement.

 

“Lockbox Bank” shall have the meaning set forth in Section 9.34(b) of this
Agreement.

 

“Long-Term Unfunded Pension Liability” shall mean, for any applicable Person as
of an applicable date, any Unfunded Pension Liability with respect to which no
payment is required to be made within one (1) year of the applicable date.

 

“Margin Stock” shall have the meaning set forth in Regulation U.

 

“Material Adverse Change” shall mean the occurrence of an event or circumstance
giving rise to a Material Adverse Effect.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, condition (financial or otherwise), operations, performance,
properties or prospects of any Obligor, (b) the rights and remedies of any
Holder under any Note Purchase Document, (c) the Holders’ Lien on the Collateral
or the priority of such Lien, or (d) the ability of any Obligor to perform its
Obligations under any Note Purchase Document to which it is or is to be a party.

 

“Maturity Date” shall mean the earlier of (a) the first anniversary of the
Closing Date and (b) the date on which amounts outstanding under the Senior
Credit Facility become due and payable, whether at maturity, upon acceleration
thereof or otherwise.

 

“Month-End” shall mean the last day of each calendar month during the term of
this Agreement.

 

“Mortgaged Property” shall mean (a) with respect to any Mortgage, the “Mortgaged
Property” as defined in such Mortgage, and (b) with respect to all Mortgages,
all of the “Mortgaged Property” as defined in each of the Mortgages.

 

“Mortgaged Property Documents” shall mean (i) the Assigned Leases; (ii) any and
all other agreements entered into by the Company with any Person relating to the
Mortgaged Property; (iii) any and all Governmental Approvals with respect to the
Mortgaged Property; and (iv) any and all operating, service, supply, and
maintenance contracts with respect to the Mortgaged Property.

 

“Mortgages” shall mean (a) the Dothan Mortgage and (b) each other mortgage, deed
of trust, leasehold mortgage, leasehold deed of trust and other real estate
security document made or required to be made herein by Obligor, in each case in
form and substance reasonably satisfactory to the Purchaser, and, in each case,
including any and all further extensions, revisions, restatements, modifications
or amendments at any time made thereto.

 

-58-



--------------------------------------------------------------------------------

“Most Recent Financial Statements” shall mean (i) as of the Closing Date, the
audited balance sheet and income statement of the Company dated as of
December 31, 2004, as supplemented by the 10-Qs filed by the Company with the
Securities and Exchange Commission for the Quarter-End of each of March 31,
2005, June 30, 2005 and September 30, 2005, and (ii) as of any other date of
determination, the most recent audited balance sheet and income statement of the
Company, as supplemented by all subsequent 10-Qs filed by the Company with the
Securities and Exchange Commission.

 

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA which is, or within the immediately preceding six
(6) years was, contributed to by any Obligor, any Subsidiary of any Obligor or
ERISA Affiliate or with respect to which any Obligor, any Subsidiary of any
Obligor or ERISA Affiliate may incur any liability.

 

“Negotiable Collateral” shall mean letters of credit, Letter-of-Credit Rights,
Instruments, promissory notes, drafts, documents, Chattel Paper (including
electronic Chattel Paper and tangible Chattel Paper), certificates representing
ownership of Equity Interests, and any and all Supporting Obligations in respect
thereof.

 

“Net Income (Loss)” shall mean, for any applicable Person for any applicable
period, the net income (loss) of such Person for such period as determined in
accordance with Generally Accepted Accounting Principles.

 

“Non-Cash Stock Option Expense” shall mean, for any applicable Person for any
applicable period, options to purchase shares of Pemco Aviation pursuant to the
Pemco Aviation Group, Inc. Non-Qualified Stock Option Plan as amended and
restated on May 14, 2003.

 

“Note Purchase Documents” shall mean this Agreement, the Notes, the Security
Documents and any and all other agreements, documents and instruments of any
kind executed or delivered in connection with, or evidencing, securing,
guaranteeing or relating to, the Notes, whether heretofore, simultaneously
herewith or hereafter delivered, together with any and all extensions,
revisions, modifications or amendments at any time made to any of the foregoing.

 

“Notes” shall have the meaning set forth in Section 1 of this Agreement.

 

“Obligations” shall mean the joint and several obligations (including
obligations of performance) and liabilities of the Obligors to any Holder of
every kind and description whatsoever, direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter incurred, contracted
or arising, or acquired by any Holder from any source, joint or several,
liquidated or unliquidated, regardless of how they arise or by what agreement or
instrument they may be evidenced or whether they are evidenced by any agreement
or instrument, and whether incurred as maker, endorser, surety, guarantor,
general partner, drawer, tort-feasor, indemnitor, account party with respect to
a letter of credit or otherwise, and in each case arising out of, incurred
pursuant to and/or in connection with any Note Purchase Document, and any and
all extensions and renewals of any of the same, including but not limited to the
obligation:

 

-59-



--------------------------------------------------------------------------------

(a) To pay the principal of and interest on the Notes in accordance with the
respective terms thereof and/or hereof, including any and all extensions,
modifications, and renewals thereof and substitutions therefor; and

 

(b) To pay, repay or reimburse the Holders for all amounts owing hereunder
and/or under any of the other Note Purchase Documents;

 

including all Indemnified Losses and Default Costs, including interest and other
amounts that, but for the filing of a petition in bankruptcy or other insolvency
proceeding, would accrue on any of the foregoing such obligations, whether or
not a claim is allowed against the bankrupt or insolvent party for such amounts
in the related bankruptcy or insolvency proceeding.

 

“Obligors” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Obligor’s Interest” shall mean all right, title and interest of any Obligor or
its Subsidiaries of whatever kind, nature or description.

 

“Operating Income” shall mean, for any applicable Person for any applicable
period, EBITDA of such Person for such period, less Income Tax Expense (to the
extent included in the determination of Net Income (Loss) of such Person), plus
Lease Expense (to the extent included in the determination of Net Income (Loss)
of such Person), plus all payments accrued in respect of any Unfunded Pension
Liability (to the extent included in the determination of Net Income (Loss) of
such Person), plus Non-Cash Stock Option Expense (to the extent included in the
determination of Net Income (Loss) of such Person).

 

“Ordinary Course of Business” shall mean an action taken by a Person only if:

 

(a) Such action is consistent with the past practices of such Person and is
taken in the ordinary course of the normal day-to-day operations of such Person;

 

(b) Such action is not required to be authorized by the Governing Body of such
Person; and

 

(c) Such action is similar in nature and magnitude to actions customarily taken,
without any authorization by any Governing Body, in the ordinary course of the
normal day-to-day operations of other Persons that are in the same line of
business as such Person.

 

“Organizational Documents” shall mean (i) the articles of incorporation and the
bylaws of a corporation, (ii) the partnership agreement and any statement of
partnership of a general partnership, (iii) the limited partnership agreement
and the certificate of limited partnership of a limited partnership, (iv) the
articles of organization and the operating agreement of a limited liability
company, (v) any charter or similar document adopted or filed in connection with
the creation, formation, or organization of a Person, and (vi) any amendment to
any of the foregoing.

 

-60-



--------------------------------------------------------------------------------

“Patents” shall mean all letters patent of the United States, any other country
or any political subdivision thereof and all reissues and extensions thereof,
all applications for letters patent of the United States or any other country
and all divisions, continuations and continuations-in-part thereof and all
rights to obtain any reissues or extensions of the foregoing.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

 

“Pemco Air Services” shall mean Pemco Air Services System, Inc., a Delaware
corporation.

 

“Pemco Aeroplex” shall mean Pemco Aeroplex, Inc., an Alabama corporation.

 

“Pemco Engineering” shall mean Pemco Aircraft Engineering Services, Inc., a
Delaware corporation.

 

“Pemco Engineers” shall mean Pemco Engineers, Inc., a Delaware corporation.

 

“Pemco World” shall mean Pemco World Air Services, Inc., a Delaware corporation.

 

“Permitted Exceptions” shall mean (i) those exceptions contained in the
SouthTrust Title Policy and (ii) the lien of the Wachovia Mortgage.

 

“Permitted Indebtedness” shall mean:

 

(a) The Obligations;

 

(b) The Existing Indebtedness;

 

(c) Indebtedness under the Senior Credit Facility in principal amount not to
exceed $33,350,000;

 

(d) Indebtedness otherwise expressly permitted under the terms of this Agreement
or any other Note Purchase Document, if any;

 

(e) Indebtedness incurred in the Company’s Ordinary Course of Business and not
incurred through the borrowing of money, provided that such Indebtedness is
either unsecured or is secured by a Permitted Lien;

 

(f) so long as no Default or Event of Default has occurred and is continuing at
the time of incurrence, unsecured subordinated indebtedness in an amount not
greater than $5,000,000; provided that (i) the maturity date of such
subordinated indebtedness does not occur prior to the Maturity Date, (ii) no
installment of principal or interest on such subordinated indebtedness is due
prior to the Maturity Date, and (iii) the terms of subordination are
satisfactory to the Required Holders; and

 

-61-



--------------------------------------------------------------------------------

(g) Capitalized Leases, so long as the aggregate annual payments under all
Capitalized Leases do not exceed $1,000,000.00.

 

“Permitted Investments” shall mean:

 

(a) Cash Equivalents if the Required Holders are satisfied in the Purchaser’s
discretion that the same constitute part of the Collateral and that the Holders’
Lien is properly perfected with respect thereto;

 

(b) Purchases and acquisitions of inventory, supplies, materials and equipment
in the Ordinary Course of Business;

 

(c) Investments consisting of loans and advances to employees for reasonable
travel, relocation and business expenses in the Ordinary Course of Business or
prepaid expenses incurred in the Ordinary Course of Business;

 

(d) Without duplication, Investments consisting of Permitted Indebtedness;

 

(e) Investments existing on the Closing Date and reflected in the Most Recent
Financial Statements;

 

(f) Investments (other than Investments specified in clauses (a) through
(e) above) in an aggregate amount that shall not exceed $100,000.00 for all such
Investments from and after the Closing Date;

 

(g) Investments in any Equity Interest of the Company accomplished pursuant to a
purchase, redemption or retirement of such Equity Interest not in violation of
Section 11.12 of this Agreement or otherwise giving rise to a Default; and

 

(h) Any other Investments that may be approved in writing by the Required
Holders from time to time;

 

provided, that if any of the foregoing Investments constitute intercompany loans
between any the Obligors, such Investment shall only be a “Permitted Investment”
if (a) at the time of making such Investment, no Default or Event of Default
shall have occurred or be continuing, and (b) such intercompany loans shall be
evidenced by a promissory note and delivered to the Purchaser to hold as
Collateral.

 

“Permitted Liens” shall mean:

 

(a) The Holders’ Lien;

 

(b) The Lien pursuant to the Senior Credit Facility and the Wachovia Documents;

 

(c) Those Liens identified on the attached Schedule 1.02;

 

-62-



--------------------------------------------------------------------------------

(d) The following Liens, if the granting of such Lien or the attachment of such
Lien to the Collateral (i) does not otherwise constitute a Default under the
terms of this Agreement, and (ii) does not give rise to a Material Adverse
Change:

 

(1) if the validity or amount thereof is being contested in good faith by
appropriate and lawful proceedings, so long as levy and execution thereon have
been stayed and continue to be stayed, and with respect to which adequate
reserves or other appropriate provisions are being maintained to the extent
required by Generally Accepted Accounting Principles:

 

(2) Liens for taxes, assessments or charges due and payable and subject to
interest or penalty;

 

(3) Liens of mechanics, materialmen, warehousemen, carriers, or other like
Liens; and

 

(4) Adverse judgments on appeal, so long as such judgments are stayed pending
appeal;

 

(e) Pledges or deposits made in the Ordinary Course of Business to secure
payment of workmen’s compensation;

 

(f) Purchase money security interests granted in the Ordinary Course of Business
to secure not more than one hundred percent (100%) of the purchase price of
asset, so long as the Lien relating thereto only covers such purchased assets;

 

(g) Easements arising by reason of zoning restrictions, easements, licenses,
reservations, covenants, rights-of-way, utility easements, building restrictions
and other similar encumbrances on the use of real property which do not
materially detract from the value of such real property or interfere with the
ordinary conduct of the business conducted and proposed to be conducted at such
real property; and

 

(h) Liens set forth in the Title Insurance Policies.

 

“Permitted Line of Business” shall mean aircraft maintenance and modification
and related services for governmental and commercial aircraft, and the design
and manufacture of proprietary aerospace products.

 

“Permitted Transfers of Collateral” shall mean transfers, leases or other
dispositions of the Collateral on normal and ordinary terms and at normal prices
in the Ordinary Course of Business.

 

“Person” shall mean any individual, corporation, partnership, limited
partnership, limited liability company, association, joint-stock company, trust,
unincorporated organization, joint venture, court or Governmental Authority.

 

-63-



--------------------------------------------------------------------------------

“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA (other
than Multiemployer Plans and other than Foreign Pension Plans), which is
maintained or contributed to by (or to which there is an obligation to
contribute of) the Company or one of its Subsidiaries or an ERISA Affiliate, and
each such plan for the five year period immediately following the latest date on
which the Company or one of its Subsidiaries or an ERISA Affiliate maintained,
contributed to or had an obligation to contribute to such plan.

 

“Pledged Entities” shall have the meaning set forth in Section 7.25 of this
Agreement.

 

“Pledged Securities” shall have the meaning set forth in Section 7.25 of this
Agreement.

 

“Prohibited Transaction” shall mean any transaction that is prohibited under
section 4975 of the Code or ERISA section 406 and not exempt under section 4975
of the Code or ERISA section 408.

 

“Purchase Order” shall mean a valid and binding order for goods to be purchased
from the Company, which order shall be evidenced by an executed purchase order
of the respective purchaser.

 

“Purchase Price” shall have the meaning set forth in Section 2.01.

 

“Purchaser” shall have the meaning set forth in the first paragraph hereof.

 

“Put Notice” shall have the meaning set forth in Section 11.02.

 

“Quarter” shall mean a period of time of three consecutive calendar months.

 

“Quarter-End” shall mean the last day of each of March, June, September, and
December.

 

“RCRA” shall mean the Resource Conservation and Recovery Act, as the same may be
amended from time to time, 42 U.S.C. §§ 6901 et seq.

 

“Real Property” shall mean, collectively, all right, title and interest
(including, without limitation, any Leases) in and to any and all parcels of or
interests in real property owned, leased or operated by any Person, whether by
lease, license or other use agreement, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures and equipment, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.

 

“Records” shall mean correspondence, memoranda, tapes, discs, microfilm,
microfiche, papers, books and other documents, or transcribed information of any
type, whether expressed in ordinary or machine language, and all filing cabinets
and other containers in which any of the foregoing is stored or maintained.

 

-64-



--------------------------------------------------------------------------------

“Recovery Event” shall mean, with respect to any property (including Real
Property) of the Company or any Subsidiary, any loss of title with respect to
Real Property or any theft, loss or destruction of or damage to, or any
condemnation or other taking (including by any Governmental Authority) of, such
property (including Real Property) for which the Company or any Subsidiary
receives insurance proceeds or proceeds of a condemnation award or other
compensation. “Recovery Event” shall include but not be limited to any taking of
any Real Property of the Company or any Subsidiary or any part thereof, in or by
condemnation or other eminent domain proceedings pursuant to any law, general or
special, or by reason of the temporary requisition of the use or occupancy of
any Real Property of the Company or any Subsidiary or any part thereof, by any
Governmental Authority, civil or military, but shall not include business
interruption insurance.

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

 

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing or
migration into the environment.

 

“Rents” shall mean all the rents, issues, and profits now due and which may
hereafter become due under or by virtue of the Assigned Leases, together with
all claims and rights to the payment of money at any time arising in connection
with any rejection or breach of any of the Assigned Leases under Bankruptcy Law,
including without limitation, all rights to recover damages arising out of such
breach or rejection, all rights to charges payable by a tenant or trustee in
respect of the leased premises following the entry of an order for relief under
Bankruptcy Law in respect of a tenant and all rentals and charges outstanding
under the Assigned Leases as of the date of entry of such order for relief.

 

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA other than those
events as to which the thirty (30)-day notice period is waived.

 

“Required Holders” shall mean the Holders of greater than 50% in aggregate
principal amount of the Notes then outstanding.

 

“Requirements of Law” shall mean, collectively, any and all requirements of any
Governmental Authority, including, without limitation, any and all laws,
ordinances, rules, regulations or similar statutes or case law.

 

“Schedule of Accounts” shall have the meaning set forth in Section 7.15 of this
Agreement.

 

-65-



--------------------------------------------------------------------------------

“Schedule of Inventory” shall have the meaning set forth in Section 7.15 of this
Agreement.

 

“Secured Parties” shall mean the Collateral Agent and the Holders (including,
without limitation, the Purchaser).

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Security Agreement” shall mean the Security Agreement among the Company, the
Guarantors, the Purchaser and the Collateral Agent dated as of the date of this
Agreement.

 

“Security Documents” shall mean all documents or instruments of any kind
executed or delivered in connection with the Notes, whether delivered prior to,
on, or after the Closing Date, wherein the Purchaser is granted a Lien on, upon
or in the Company’s assets, and all documents and instruments executed and
delivered in connection with any of the foregoing, together with any and all
extensions, revisions, modifications, restatements or amendments at any time
made to any of such documents or instruments, including but not limited to this
Agreement, the Security Agreement, the Account Control Agreements, the Mortgages
and the Financing Statements.

 

“Senior Credit Facility” shall mean the Credit Agreement by and among the
Company, the Guarantors and Wachovia, dated as of December 16, 2002, as such
agreement has been and may be amended from time to time in accordance with the
terms hereof and the terms of the Intercreditor Agreement.

 

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“SouthTrust Title Policy” shall mean the title insurance policy issued by
Chicago Title Insurance Company to SouthTrust Bank, dated January 2, 2003,
Policy No. 72107-202741.

 

“Space Vector” shall mean Space Vector Corporation, a Delaware corporation.

 

“Subsidiary” shall mean, as to any Person (the “first person”), another Person
(the “second person”) with respect to which more than fifty percent (50%) of the
outstanding Equity Interests of such second person shall, at the time of
determination, be owned by such first person, directly or indirectly, through
one or more intermediaries.

 

-66-



--------------------------------------------------------------------------------

“Tangible Property” shall mean all equipment, machinery, goods, furniture,
furnishings, fixtures, supplies, tools, materials, vehicles, books, records, and
other tangible personal property that are part of the Collateral.

 

“Taxes” shall have the meaning set forth in Section 4.03(a).

 

“Termination Event” shall mean (a) a Reportable Event with respect to any
Benefit Plan or Multiemployer Plan with respect to which notice has not been
waived; (b) the withdrawal of any Obligor, any Subsidiary of any Obligor or any
ERISA Affiliate from a Benefit Plan during a plan year in which such entity was
a “substantial employer” as defined in section 4001(a)(2) of ERISA; (c) the
providing of notice of intent to terminate a Benefit Plan in a distress
termination described in section 4041(c) of ERISA or the treatment of any
amendment as a termination under section 4041(e) of ERISA; (d) the institution
by the PBGC of proceedings to terminate a Benefit Plan or Multiemployer Plan;
(e) any event or condition (i) that might constitute grounds under section 4042
of ERISA for the termination of, or the appointment of a trustee to administer,
any Benefit Plan or Multiemployer Plan, or (ii) that may result in termination
of a Multiemployer Plan pursuant to section 4041A of ERISA; or (f) the partial
or complete withdrawal within the meaning of sections 4203 and 4205 of ERISA, of
any Obligor, any Subsidiary of any Obligor or any ERISA Affiliate from a
Multiemployer Plan which gives rise to withdrawal liability.

 

“Third Person” shall mean a Person not a party to this Agreement.

 

“Title Insurance Company” shall mean a title insurance company acceptable to the
Purchaser in its discretion and authorized under applicable Law to issue the
Title Insurance Policy.

 

“Title Insurance Policy” shall mean a standard ALTA form title insurance policy
with respect to the Mortgaged Property and acceptable to the Purchaser in its
discretion, dated as of the date of the recording of each Mortgage, and issued
by the Title Insurance Company to the Purchaser upon the Mortgaged Property,
subject only to those exceptions and matters of title acceptable to the
Purchaser, in the Purchaser’s discretion.

 

“Trademarks” shall mean all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, brand names,
labels, service marks, logos and other source or business identifiers, and, in
each case, all goodwill associated therewith, all registrations and recordings
thereof and all applications in connection therewith, in each case whether in
the United States Patent and Trademark Office or in any similar office or agency
of the United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, all common-law rights related thereto, and
the right to obtain all renewals thereof.

 

“Transaction” shall mean, collectively, (i) the consummation of this Agreement,
(ii) issuance of the Notes hereunder and (iii) the payment of fees and expenses
owing in connection with the foregoing.

 

-67-



--------------------------------------------------------------------------------

“Transaction Documents” shall mean this Agreement and any documents listed on
Schedule 5.03(b).

 

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

 

“Unfunded Pension Liability” shall mean, with respect to any Plan or
Multiemployer Plan of any applicable Person as of an applicable date, the excess
of its benefit liabilities under ERISA over the current value of its assets,
determined in accordance with the applicable assumptions used for funding under
the Code for the applicable plan year.

 

“Unfunded Pension Liability Adjustment” shall mean the amount by which the
balance sheet of the Company is affected on account of the Company’s Unfunded
Pension Liability arising under the Company’s Defined Benefit Pension Plan,
including balance sheet entries for long-term pension benefit liability,
comprehensive loss, intangible pension asset, and deferred tax.

 

“United States” and “U.S.” shall each mean the United States of America.

 

“Voting Power” shall mean, with respect to any Person, the right to vote for the
election of the Governing Body of such Person under ordinary circumstances.

 

“Wachovia” shall mean Wachovia Bank, National Association, a national banking
association, and its successors and assigns.

 

“Wachovia Documents” shall mean any documents entered into between or among
Wachovia and any of the Obligors in connection with the Senior Credit Facility.

 

“Wachovia Mortgage” shall mean the Leasehold Mortgage by and among Wachovia, the
Company and SouthTrust Bank executed in connection with the Senior Credit
Facility.

 

“Wachovia Swap Documents” shall mean any Swap Documents entered into between or
among the Company and Wachovia, in form and substance satisfactory to the
Purchaser.

 

“Without Notice” shall mean without demand of performance or other demand,
advertisement, or notice of any kind to or upon the applicable Person, except as
may be required under applicable Laws or by express provision of any Note
Purchase Document.

 

Section 14. Guarantees

 

14.01 The Guarantee. The Guarantors hereby jointly and severally guarantee as a
primary obligor and not as a surety to the Secured Party the prompt payment in
full when due (whether at stated maturity, by acceleration or otherwise) of the
principal of and interest (including any interest, fees, costs or charges that
would accrue but for the provisions of the Bankruptcy Laws after any bankruptcy
or insolvency petition under the Bankruptcy Laws) on the

 

-68-



--------------------------------------------------------------------------------

Notes held by the Holders of, the Company, and all other Obligations from time
to time owing to the Holders by the Company, under this Agreement and under the
Notes and by any Obligor under any of the other Transaction Documents, and all
Obligations of the Obligors to the Secured Party, in each case strictly in
accordance with the terms thereof (such obligations being herein collectively
called the “Guaranteed Obligations”). The Guarantors hereby jointly and
severally agree that if the Company shall fail to pay in full when due (whether
at stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Guarantors will promptly pay the same, without any demand or
notice whatsoever, and that in the case of any extension of time of payment or
renewal of any of the Guaranteed Obligations, the same will be promptly paid in
full when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.

 

14.02 Obligations Unconditional. The obligations of the Guarantors under
Section 14.01 are absolute, irrevocable and unconditional, joint and several,
irrespective of the value, genuineness, validity, regularity or enforceability
of the obligations of the Company under this Agreement, the Notes or any other
agreement or instrument referred to herein or therein, or any substitution,
release or exchange of any other guarantee of or security for any of the
Guaranteed Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or Guarantor
(except for payment in full). Without limiting the generality of the foregoing,
it is agreed that the occurrence of any one or more of the following shall not
alter or impair the liability of the Guarantors hereunder which shall remain
absolute, irrevocable and unconditional under any and all circumstances as
described above:

 

(a) at any time or from time to time, without notice to the Guarantors, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

 

(b) any of the acts mentioned in any of the provisions of this Agreement or the
Notes or any other agreement or instrument referred to herein or therein shall
be done or omitted;

 

(c) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under this Agreement, the Notes or any other Transaction Document or any other
agreement or instrument referred to herein or therein shall be amended or waived
in any respect or any other guarantee of any of the Guaranteed Obligations or
any security therefor shall be released or exchanged in whole or in part or
otherwise dealt with;

 

(d) any Lien or security interest granted to, or in favor of, the Secured Party
as security for any of the Guaranteed Obligations shall fail to be perfected or
shall fail to have the priority contemplated by the Security Documents; or

 

(e) the release of any other Guarantor.

 

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Holders or
Affiliate thereof exhaust any right, power or remedy or proceed against the
Company under this

 

-69-



--------------------------------------------------------------------------------

Agreement or the Notes or any other agreement or instrument referred to herein
or therein, or against any other Person under any other guarantee of, or
security for, any of the Guaranteed Obligations. The Guarantors waive any and
all notice of the creation, renewal, extension, waiver, termination or accrual
of any of the Guaranteed Obligations and notice of or proof of reliance by the
Secured Party or Affiliate thereof or the Holders upon this guarantee or
acceptance of this guarantee, and the Guaranteed Obligations, and any of them,
shall conclusively be deemed to have been created, contracted or incurred in
reliance upon this guarantee, and all dealings between the Company and the
Holders or Affiliate thereof shall likewise be conclusively presumed to have
been had or consummated in reliance upon this guarantee. This guarantee shall be
construed as a continuing, absolute, irrevocable and unconditional guarantee of
payment without regard to any right of offset with respect to the Guaranteed
Obligations at any time or from time to time held by the Holders or Affiliate
thereof, and the obligations and liabilities of the Guarantors hereunder shall
not be conditioned or contingent upon the pursuit by the Holders or Affiliate
thereof or any other Person at any time of any right or remedy against the
Company or against any other Person which may be or become liable in respect of
all or any part of the Guaranteed Obligations or against any collateral security
or guarantee therefor or right of offset with respect thereto. This guarantee
shall remain in full force and effect and be binding in accordance with and to
the extent of its terms upon the Guarantors and the successors and assigns
thereof, and shall inure to the benefit of the Secured Party, and its successors
and assigns, notwithstanding that from time to time during the term of this
Agreement there may be no Guaranteed Obligations outstanding.

 

14.03 Reinstatement. The obligations of the Guarantors under this Section 14
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of the Company in respect of the Guaranteed Obligations
is rescinded or must be otherwise restored by any holder of any of the
Guaranteed Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise. The Guarantors jointly and severally agree that
they will indemnify the Holders or Affiliate thereof on demand for all
reasonable costs and expenses (including reasonable fees of counsel) incurred by
the Holders or Affiliate thereof in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law,
other than any costs or expenses resulting from the gross negligence or bad
faith of such Person.

 

14.04 Subrogation; Subordination. Each Guarantor hereby agrees that until the
indefeasible payment and satisfaction in full in cash of all Guaranteed
Obligations it shall not exercise any right or remedy arising by reason of any
performance by it of its guarantee in Section 14.01, whether by subrogation or
otherwise, against the Company or any other Guarantor of any of the Guaranteed
Obligations or any security for any of the Guaranteed Obligations. The payment
of any amounts due with respect to any indebtedness of the Company or any other
Guarantor now or hereafter owing to any Guarantor by reason of any payment by
such Guarantor under the Guarantee in this Section 14 is hereby subordinated to
the prior indefeasible payment in full in cash of the Guaranteed Obligations.
Each Guarantor agrees that it will not demand, sue for or otherwise attempt to
collect any such indebtedness of the Company to such Guarantor until the
Obligations shall have been indefeasibly paid in full in cash. If,
notwithstanding the foregoing sentence, any Guarantor shall prior to the
indefeasible payment in full in cash of the

 

-70-



--------------------------------------------------------------------------------

Guaranteed Obligations collect, enforce or receive any amounts in respect of
such indebtedness, such amounts shall be collected, enforced and received by
such Guarantor as trustee for the Holders and be paid over to Holders on account
of the Guaranteed Obligations without affecting in any manner the liability of
such Guarantor under the other provisions of the guarantee contained herein.

 

14.05 Remedies. The Guarantors jointly and severally agree that, as between the
Guarantors and the Holders, the obligations of the Company under this Agreement
and the Notes may be declared to be forthwith due and payable as provided in
Section 12 (and shall be deemed to have become automatically due and payable in
the circumstances provided in Sections 12.01(p), (q) and (r)) for purposes of
Section 14.01, notwithstanding any stay, injunction or other prohibition
preventing such declaration (or such obligations from becoming automatically due
and payable) as against the Company and that, in the event of such declaration
(or such obligations being deemed to have become automatically due and payable),
such obligations (whether or not due and payable by the Company) shall forthwith
become due and payable by the Guarantors for purposes of Section 13.01.

 

14.06 Instrument for the Payment of Money. Each Guarantor hereby acknowledges
that the guarantee in this Section 14 constitutes an instrument for the payment
of money, and consents and agrees that the Holders, at their sole option, in the
event of a dispute by such Guarantor in the payment of any moneys due hereunder,
shall have the right to bring a motion action under New York CPLR Section 3213.

 

14.07 Continuing Guarantee. The guarantee in this Section 14 is a continuing
guarantee, and shall apply to all Guaranteed Obligations whenever arising.

 

14.08 General Limitation on Guarantee Obligations. In any action or proceeding
involving any state corporate law, or any state, Federal or foreign bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any Guarantor under Section 13.01 would
otherwise be held or determined to be void, voidable, invalid or unenforceable,
or subordinated to the claims of any other creditors, on account of the amount
of its liability under Section 13.01, then, notwithstanding any other provision
to the contrary, the amount of such liability shall, without any further action
by such Guarantor, the Holders or any other Person, be automatically limited and
reduced to the highest amount that is valid and enforceable and not subordinated
to the claims of other creditors as determined in such action or proceeding.

 

Section 15. Miscellaneous.

 

15.01 Payment of Expenses, Etc. The Company shall: (i) whether or not the
transactions herein contemplated are consummated, pay all reasonable
out-of-pocket costs and expenses of the Purchaser (including, without
limitation, the reasonable fees and disbursements of Milbank, Tweed, Hadley &
McCloy LLP and local counsel) in connection with the preparation, execution and
delivery of this Agreement and the other Transaction Documents and the documents
and instruments referred to herein and therein, (ii) pay for all reasonable
out-of-pocket expenses incurred by the Holders in connection with any amendment,
waiver or consent

 

-71-



--------------------------------------------------------------------------------

relating hereto or thereto (whether or not such amendment, waiver or consent
shall become effective), and, after an Event of Default, reimburse the Holders
in connection with the enforcement of this Agreement and the other Transaction
Documents and the documents and instruments referred to herein and therein
(including, without limitation, the reasonable fees and disbursements of counsel
(including in-house counsel) for the Holders); (iii) pay and hold the Holders
harmless from and against any and all present and future stamp, excise and other
similar taxes with respect to the foregoing matters and save the Holders
harmless from and against any and all liabilities with respect to or resulting
from any delay or omission (other than to the extent attributable to the
Holders) to pay such taxes; and (iv) indemnify the Holders, and their respective
officers, directors, trustees, employees, representatives and agents from and
hold each of them harmless against any and all liabilities, obligations
(including removal or remedial actions), losses, damages, penalties, claims,
actions, judgments, suits, costs, expenses and disbursements (including
reasonable attorneys’ and consultants’ fees and disbursements) incurred by,
imposed on or assessed against any of them as a result of, or arising out of, or
in any way related to, or by reason of, (a) any investigation, litigation or
other proceeding (whether or not any Holder is a party thereto) related to the
entering into and/or performance of this Agreement or any other Transaction
Document or the use of any proceeds of any Notes hereunder or the consummation
of any transactions contemplated herein (including, without limitation, the
Transaction), or in any other Transaction Document, or (b) the exercise of any
of their rights or remedies provided herein or in the other Transaction
Documents, or (c) the actual or alleged presence or Release of Hazardous
Materials in the air, surface water or groundwater or on the surface or
subsurface of any Real Property or at or emanating from any facility or
equipment owned or at any time operated by the Company or any of its
Subsidiaries, the generation, storage, transportation, handling, disposal or
Release of Hazardous Materials by any Obligor at any location, whether or not
owned or operated by the Company or any of its Subsidiaries, the noncompliance
by any Obligor or of any Real Property owned or operated by any Obligor with
Environmental Laws, or any Environmental Claim asserted against the Company, any
of its Subsidiaries or any Real Property owned or at any time operated by the
Company or any of its Subsidiaries, including, in each case, without limitation,
the reasonable fees and disbursements of counsel and other consultants incurred
in connection with any such investigation, litigation or other proceeding (but
excluding any losses, liabilities, claims, damages or expenses to the extent
incurred by reason of the gross negligence or willful misconduct of the Person
to be indemnified). To the extent that the undertaking to indemnify, pay or hold
harmless the Holders set forth in the preceding sentence may be unenforceable
because it is violative of any law or public policy, the Company shall make the
maximum contribution to the payment and satisfaction of each of the indemnified
liabilities which is permissible under applicable law.

 

15.02 Right of Setoff. In addition to any rights now or hereafter granted under
applicable law or otherwise, and not by way of limitation of any such rights,
upon the occurrence of an Event of Default, each Holder is hereby authorized at
any time or from time to time, without presentment, demand, protest or other
notice of any kind to any Guarantor or the Company or to any other Person, any
such notice being hereby expressly waived, to set off and to appropriate and
apply any and all deposits (general or special) and any other Indebtedness at
any time held or owing by the Holders (including, without limitation, by
branches and agencies of such Holder wherever located) to or for the credit or
the account of the Company or any

 

-72-



--------------------------------------------------------------------------------

Guarantor but in any event excluding assets held in trust for any such Person
against and on account of the Obligations and liabilities of the Company or such
Guarantor, as applicable, to the Holders under this Agreement or under any of
the other Transaction Documents and all other claims of any nature or
description arising out of or connected with this Agreement or any other
Transaction Document, irrespective of whether or not the Holders shall have made
any demand hereunder and although said Obligations, liabilities or claims, or
any of them, shall be contingent or unmatured.

 

15.03 Notices. Except as otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including
telexed, telegraphic, telex, telecopier or cable communication) and mailed,
telexed, telecopied, cabled or delivered: if to the Company, at the its address
specified below its signature below; if to a Purchaser, at its address specified
below its signature below; or, as to any Holder, at such other address as shall
be designated by such party in a written notice to the other parties hereto. All
such notices and communications shall, when mailed, telexed, telecopied or sent
by overnight courier, be effective when deposited in the mails or delivered to
the overnight courier, prepaid and properly addressed for delivery on such or
the next Business Day, or sent by telex or telecopier, except that notices and
communications to the Purchaser or any Obligor shall not be effective until
received by the Purchaser or such Obligor, as the case may be.

 

15.04 Benefit of Agreement. (a) This Agreement shall be binding upon and inure
to the benefit of and be enforceable by the respective successors and assigns of
the parties hereto; provided, however, that no Obligor may assign or transfer
any of its rights, obligations or interest hereunder or under any other
Transaction Document without the prior written consent of the Required Holders.

 

(a) Any Holder may (x) assign all or a portion of its Notes to (i) its parent
Company and/or any affiliate of such Holder which is at least 50% owned by such
Holder or its parent Company, (ii) in the case of any Holder that is a fund that
invests in loans and notes, any other fund that invests in loans and notes and
is managed or advised by the same investment advisor of such Holder or by an
Affiliate of such investment advisor, (iii) one or more Holders, or (iv) one or
more Eligible Transferees, each of which assignees shall become a party to this
Agreement as a Holder by execution of an assignment and assumption agreement;
provided that new Notes will be issued, at the Company’s expense, to such new
Holder and to the assigning Holder upon the request of such new Holder or
assigning Holder.

 

15.05 No Waiver; Remedies Cumulative. No failure or delay on the part of the
holder of any Note in exercising any right, power or privilege hereunder or
under any other Transaction Document and no course of dealing between the
Company or any other Obligor and the holder of any Note shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Transaction Document preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege hereunder or thereunder. The rights, powers and remedies herein or in
any other Transaction Document expressly provided are cumulative and not
exclusive of any rights, powers or remedies which the holder of any Note would
otherwise have. No notice to or demand on any Obligor in any case shall entitle
any Obligor to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the holder of any Note to
any other or further action in any circumstances without notice or demand.

 

-73-



--------------------------------------------------------------------------------

15.06 Calculations; Computations.

 

(a) The Financial Statements to be furnished to the Holders pursuant hereto
shall be made and prepared in accordance with generally accepted accounting
principles in the United States consistently applied throughout the periods
involved (except as set forth in the notes thereto or as otherwise disclosed in
writing by the Company to such Holders).

 

(a) All computations of interest on Notes and any other Obligations hereunder
shall be made on the basis of a 360-day year composed of twelve (12) thirty
(30)-day months and the actual number of days elapsed.

 

15.07 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.

 

(a) THIS AGREEMENT AND THE OTHER NOTE PURCHASE DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE
PROVIDED IN CERTAIN OF THE MORTGAGES, BE CONSTRUED IN ACCORDANCE WITH AND BE
GOVERNED BY THE LAW OF THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT OR ANY OTHER NOTE PURCHASE DOCUMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
EACH OBLIGOR HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS. EACH OBLIGOR HEREBY IRREVOCABLY DESIGNATES, APPOINTS AND EMPOWERS CT
CORPORATION SYSTEM, WITH OFFICES ON THE DATE HEREOF AT 111 EIGHTH AVENUE, NEW
YORK, NEW YORK 10011, AS ITS DESIGNEE, APPOINTEE AND AGENT TO RECEIVE, ACCEPT
AND ACKNOWLEDGE FOR AND ON ITS BEHALF, AND IN RESPECT OF ITS PROPERTY, SERVICE
OF ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS WHICH MAY BE SERVED
IN ANY SUCH ACTION OR PROCEEDING. IF FOR ANY REASON SUCH DESIGNEE, APPOINTEE AND
AGENT SHALL CEASE TO BE AVAILABLE TO ACT AS SUCH, EACH OBLIGOR AGREES TO
DESIGNATE A NEW DESIGNEE, APPOINTEE AND AGENT IN THE STATE OF NEW YORK ON THE
TERMS AND FOR THE PURPOSES OF THIS PROVISION SATISFACTORY TO THE AGENT UNDER
THIS AGREEMENT. EACH OBLIGOR FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING
BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, TO ANY OBLIGOR AT ITS ADDRESS SET FORTH OPPOSITE ITS SIGNATURE BELOW,
SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. NOTHING HEREIN
SHALL AFFECT THE RIGHT OF THE AGENTS UNDER THIS AGREEMENT, THE HOLDER OF

 

-74-



--------------------------------------------------------------------------------

ANY NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY OBLIGOR IN ANY OTHER
JURISDICTION.

 

(b) EACH OBLIGOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
NOTE PURCHASE DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND
HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH
COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.

 

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

 

15.08 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Company and the Purchaser.

 

15.09 Headings Descriptive. The headings of the several sections and subsections
of this Agreement are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Agreement.

 

15.10 Amendment or Waiver; Etc. Neither this Agreement nor any other Transaction
Document nor any terms hereof or thereof may be changed, waived, discharged or
terminated unless such change, waiver, discharge or termination is in writing
signed by the respective Company party thereto and the Required Holders.

 

15.11 Survival. All indemnities set forth herein including, without limitation,
in Section 14.01 shall survive the execution, delivery and termination of this
Agreement and the Notes.

 

15.12 Confidentiality. (a) Subject to the provisions of clause (b) of this
Section 15.12, each Holder agrees that it will use its best efforts not to
disclose without the prior consent of the Company (other than to its employees,
auditors, advisors or counsel) any information with respect to the Company or
any of its Subsidiaries which is now or in the future furnished pursuant to this
Agreement or any other Transaction Document, provided that each Holder may
disclose any such information (a) as has become generally available to the
public other than by virtue of a breach of this Section 15.12(a) by such Holder,
(b) as may be required or appropriate in any report, statement or testimony
submitted to any municipal, state or Federal

 

-75-



--------------------------------------------------------------------------------

regulatory body having or claiming to have jurisdiction over such Holder or to
the Federal Reserve Board or the Federal Deposit Insurance Corporation or
similar organizations (whether in the United States or elsewhere) or their
successors, (c) as may be required or appropriate in respect to any summons or
subpoena or in connection with any litigation, (d) in order to comply with any
law, order, regulation or ruling applicable to such Holder, (e) to the national
association of insurance commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about
the Holder’s investment portfolio in connection with the ratings issued with
respect to such Holder, and (f) to any prospective or actual transferee or
participant in connection with any contemplated transfer or participation of any
of the Notes or any interest therein by any Holder or any other direct or
indirect contractual counterparty in swap agreements or such contractual
counterparty’s professional advisors; provided that such prospective transferee
or contractual counterparty agrees to be bound by the confidentiality provisions
contained in this Section 15.12.

 

Notwithstanding the foregoing, the Purchaser and the Company (and each of their
respective officers, directors, employees, accountants, attorneys and other
advisors, agents and representatives) may disclose to any and all persons,
without limitation of any kind, the U.S. tax treatment and U.S. tax structure of
the transactions contemplated by this Agreement and all materials of any kind
(including opinions or other tax analyses) that are provided to such person
relating to such tax treatment or tax structure, other than any information for
which nondisclosure is reasonably necessary in order to comply with applicable
securities laws, and except that, with respect to any document or similar item
that in either case contains information concerning the U.S. tax treatment or
U.S. tax structure of such transactions as well as other information, this
paragraph shall only apply to such portions of the document or similar item that
relate to such tax treatment or tax structure. The Purchaser agrees to make
commercially reasonable efforts, if to do so would not, in the opinion of
counsel to the Purchaser, violate any law or regulation applicable to the
Purchaser, to provide notice to the Company at least five days prior to
disclosing Financial Statements of the Company and other financial information
of the Company pursuant to this paragraph in order that the Company may take
such action as they deem appropriate to prevent such disclosure.

 

(b) The Company hereby acknowledges and agrees that any Holder may share with
any of its affiliates any information related to the Company or any of its
Subsidiaries (including, without limitation, any nonpublic customer information
regarding the creditworthiness of the Company and its Subsidiaries, provided
such Persons shall be subject to the provisions of this Section 15.12 to the
same extent as the Purchaser).

 

15.13 Registration of Notes. The Company shall keep at its principal executive
office a register for the registration and registration of transfers or partial
transfers of Notes. The name and address of each holder of one or more Notes,
each transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. Upon surrender for registration of
transfer or exchange of a Note at the principal offices of the Company, the
Company shall, at its expense, execute and deliver one or more new Notes of like
tenor and of denominations of at least $100,000 (except as may be necessary to
reflect any principal amount not evenly divisible by $100,000) of a like
aggregate principal amount, registered in the name of the Holder or a transferee
or transferees. Prior to due presentment for

 

-76-



--------------------------------------------------------------------------------

registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary.

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

-77-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

COMPANY:

PEMCO AVIATION GROUP, INC.,

as the Company

By:  

/s/ John R. Lee

--------------------------------------------------------------------------------

Name:   John R. Lee Title:   Chief Financial Officer Address for Notices: 1943
50TH Street North Birmingham, AL 35212 Attention: Mr. John Lee GUARANTORS:

PEMCO AEROPLEX, INC.,

as a Guarantor

By:  

/s/ John R. Lee

--------------------------------------------------------------------------------

Name:   John R. Lee Title:   Chief Financial Officer Address for Notices: 1943
50th Street North Birmingham, AL 35212 Attention: Mr. John Lee Facsimile:
(205) 592-0195

PEMCO ENGINEERS, INC.,

as a Subsidiary Guarantor

By:  

/s/ John R. Lee

--------------------------------------------------------------------------------

Name:   John R. Lee Title:   Chief Financial Officer Address for Notices: 1943
50th Street North Birmingham, AL 35212 Attention: Mr. John Lee Facsimile: (205)
592-0195

 

-78-



--------------------------------------------------------------------------------

PEMCO WORLD AIR SERVICES, INC.,

as a Guarantor

By:  

/s/ John R. Lee

--------------------------------------------------------------------------------

Name:   John R. Lee Title:   Chief Financial Officer Address for Notices: 1943
50th Street North Birmingham, AL 35212 Attention: Mr. John Lee Facsimile: (205)
592-0195

SPACE VECTOR CORPORATION,

as a Guarantor

By:  

/s/ John R. Lee

--------------------------------------------------------------------------------

Name:   John R. Lee Title:   Chief Financial Officer Address for Notices: 1943
50th Street North Birmingham, AL 35212 Attention: Mr. John Lee Facsimile: (205)
592-0195

 

-79-



--------------------------------------------------------------------------------

THE PURCHASER:

SILVER CANYON SERVICES, INC.,

as Purchaser

By:  

/s/ Richard N. Merkin

--------------------------------------------------------------------------------

Name:   Richard N. Merkin Title:   President Address for Notices: 3115 Ocean
Front Walk Marina Del Rey, California 90292 Attention: Richard N. Merkin
Facsimile: (310) 306-8362

 

-80-



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTE

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD, TRANSFERRED, OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN APPLICABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND SUCH LAWS.

 

PEMCO AVIATION GROUP, INC.

SENIOR SECURED NOTE DUE 2007

 

$[                ]   Issue Date: February 15, 2006

 

For value received, the undersigned, PEMCO AVIATION GROUP, INC., a Delaware
corporation (the “Company”, which term includes any successor corporation under
the Purchase Agreement hereinafter referred to), hereby promises to pay to the
order of [HOLDER], a [            ], or its registered assigns (the “Holder”),
the principal sum of $[            ] on the earlier of (a) the first anniversary
of the Closing Date and (b) the date on which amounts outstanding under the
Senior Credit Facility become due and payable, whether at maturity, upon
acceleration thereof or otherwise (the “Maturity Date”) and to pay interest
thereon from time to time as provided herein.

 

1. This Note is one of a duly authorized issue of notes of the Company
designated as its Senior Secured Notes due 2007 (herein called the “Notes”),
issued in the aggregate principal amount limited to $5,000,000 pursuant to the
Purchase Agreement dated as of February 15, 2006 (the “Purchase Agreement”) by
and among the Company, the Guarantors party thereto and the Purchaser party
thereto, and is entitled to the benefits thereof and to the exercise of the
remedies provided thereby or otherwise available in respect thereof. Capitalized
terms used herein without definition have the meanings assigned thereto in the
Purchase Agreement.

 

2.

 

(a) The Company promises to pay interest (“Interest”) on the principal amount of
this Note at the rate of 15.0% per annum (the “Interest Rate”). Interest on this
Note shall accrue from and including the date of issuance through and until
repayment of the principal amount of this Note and payment of all Interest in
full, and shall be computed on the basis of a 360-day year composed of twelve
(12) thirty (30)-day months and the actual number of days elapsed. Interest
shall be payable in cash quarterly in arrears on each January 1, March 1, June 1
and September 1 that the Notes are outstanding or, if any such date shall not be
a Business Day, on the next succeeding Business Day to occur after such date
(each date upon which interest shall be so payable, an “Interest Payment Date”),

 

-81-



--------------------------------------------------------------------------------

beginning on March 1, 2006, by wire transfer of immediately available funds to
an account at a bank designated in writing by the Holder on reasonable notice.
In the absence of any such written designation, any such Interest payment shall
be deemed made on the date a check for good funds in the applicable amount
payable to the order of Holder is received by the Holder at its last address as
reflected in the Company’s Note Register (as defined in Section 10 hereof); if
no such address appears, then to such Holder in care of the last address in such
note register of any predecessor holder of this Note (or its predecessor).

 

(b) Notwithstanding the foregoing provisions of this Section 2, but subject to
applicable law, any overdue principal of, overdue Interest on and any other
overdue amounts payable under this Note shall bear interest, payable on demand
in immediately available funds, for each day from the date payment thereof was
due to the date of actual payment at a rate equal to the sum of (i) the Interest
Rate and (ii) an additional two percent (2.0%) per annum. Subject to applicable
law, any interest that shall accrue on overdue interest on this Note as provided
in the preceding sentence and shall not have been paid in full in cash on or
before the next Interest Payment Date to occur after the date on which the
overdue interest became due and payable shall itself be deemed to be overdue
interest on this Note to which the preceding sentence shall apply.

 

(c) In addition, subject to applicable law, with respect to any acceleration of
this Note pursuant to Section 12 of the Purchase Agreement prior to the date
that is nine (9) months following the Closing Date, any principal amount owing
under this Note at any time that an Event of Default under the Purchase
Agreement has occurred and is continuing shall bear interest, payable on demand
in immediately available funds, for each day commencing on the occurrence of
such Event of Default, at a rate equal to the sum of (i) the Interest Rate and
(ii) an additional two percent (2.0%) per annum, calculated from the date of
such payment upon acceleration to the date that is nine (9) months following the
Closing Date.

 

(d) In the event that any interest rate(s) provided for in this Section 2 shall
be determined to be unlawful, such interest rate(s) shall be computed at the
highest rate permitted by applicable law. Any payment by the Company of any
interest amount in excess of that permitted by law shall be considered a
mistake, with the excess being applied to the principal amount of this Note
without prepayment premium or penalty; if no such principal amount is
outstanding, such excess shall be returned to the Company.

 

3. The Notes are subject to redemption upon not less than 30 nor more than 60
days notice at any time, as a whole or in part, at the election of the Company,
at 100% of the principal amount of the Notes being redeemed, together with
Interest accrued and unpaid thereon to the date fixed for such redemption, as
provided in the Purchase Agreement; provided, however, that in the case of each
redemption of less than all of the outstanding Notes, the Notes shall be
redeemed pro rata among all of the Notes at the time outstanding in proportion,
as nearly as practicable, to the respective unpaid principal amounts thereof not
theretofore called for redemption, with adjustments, to the extent practicable,
to compensate for any prior redemptions not made exactly in such proportion.

 

-82-



--------------------------------------------------------------------------------

4. All redemption payments shall include payment of accrued Interest on the
principal amount of this Note so prepaid and shall be applied first to all
costs, expenses and indemnities payable under the Purchase Agreement, then to
payment of default interest, if any, then to payment of the Interest and the
Prepayment Fee, and thereafter to principal.

 

5. In the event of redemption of this Note in part only, a new Note or Notes for
the unredeemed portion hereof shall be issue in the name of the Holder hereof
upon cancellation hereof.

 

6. If an Event of Default shall occur and be continuing, the principal of all
the Notes may be declared to be due and payable in the manner and with the
effect provided in the Purchase Agreement. This Note is entitled to the benefits
of certain guarantees set forth in the Purchase Agreement (the “Guaranties”)
made in favor of the Holders of the Notes by the Guarantors. Reference is hereby
made to the Purchase Agreement for a statement of the respective rights,
limitation of rights, duties and obligations thereunder of the Guarantors and
Holders of the Notes.

 

7. The Notes are secured by a pledge of substantially all of the assets and
properties of the Company and the Guaranties are secured by the pledge of
substantially all of the assets and properties of each Guarantor, as set forth
in the Purchase Agreement. Pursuant to the Intercreditor Agreement, the security
interests securing the indebtedness evidenced by the Notes are contractually
subordinate to the prior payment in full of amounts outstanding under the Senior
Credit Facility.

 

8. This Note may be transferred, pledged or assigned, in whole or in part, by
the Holder at any time, in accordance with the provisions of the Purchase
Agreement. The Purchase Agreement also contains provisions permitting the
Required Holders, on behalf of the Holders of all the Notes, to waive compliance
by the Company or the Guarantors with certain provisions of the Purchase
Agreement and certain past defaults under the Purchase Agreement and their
consequences. Any such consent or waiver by or on behalf of the Holder of this
Note shall be conclusive and binding upon such Holder and upon all future
Holders of this Note and of any Note issued upon the registration of transfer
hereof or in the exchange herefor or in lieu hereof whether or not notation of
such consent or waiver is made upon this Note.

 

9. No reference herein to the Purchase Agreement and no provision of this Note
or of the Purchase Agreement shall alter or impair the obligation of the
Company, which is absolute and unconditional, to pay the principal of (and
premium, if any) and interest on this Note at the times, place and rate, and in
the coin and currency, herein prescribed.

 

10. The Company shall maintain a register (the “Note Register”) in its principal
offices for the purpose of registering the Notes and any transfer or partial
transfer thereof, which register shall as set forth in the Purchase Agreement
reflect and identify the ownership of record of any interest in this Note. Upon
surrender for registration of transfer or exchange of this Note at the principal
offices of the Company, the Company shall, at its expense, execute and deliver
one or more new Notes of like tenor of a like aggregate principal amount,
registered in the name of the Holder or a transferee or transferees. Every Note
surrendered for registration of transfer or exchange shall be duly endorsed, or
be accompanied by a written instrument of transfer duly

 

-83-



--------------------------------------------------------------------------------

executed by the Holder of such Note or such Holder’s attorney duly authorized in
writing. Prior to and at the time of due presentment of this Note for
registration of transfer, the Company may treat the Person in whose name this
Note is registered as the owner hereof for all purposes, whether or not this
Note be overdue, and the Company shall not be affected by notice to the
contrary.

 

11. The term “Holder” as used herein shall also include any transferee of this
Note whose name has been recorded by the Company in the Note Register. Each
transferee of this Note acknowledges that this Note has not been registered
under the Securities Act, and may be transferred only pursuant to an effective
registration under the Securities Act or pursuant to an applicable exemption
from the registration requirements of the Securities Act.

 

12. On receipt by the Company of an affidavit of an authorized representative of
the Holder stating the circumstances of the loss, theft, destruction or
mutilation of this Note (and in the case of any such mutilation, on surrender
and cancellation of such Note), the Company, at its expense, will promptly
execute and deliver, in lieu thereof, a new Note of like tenor. If required by
the Company, such Holder must provide indemnity sufficient in the reasonable
judgment of the Company to protect the Company from any loss which they may
suffer if a lost, stolen or destroyed Note is replaced.

 

13. All notices, demands and other communications provided for or permitted
hereunder shall be made in accordance with Section 15.03 of the Purchase
Agreement.

 

14. This Note shall be governed by, construed in accordance with, and enforced
under, the laws of the state of New York applicable to agreements or instruments
entered into and performed entirely within such state.

 

-84-



--------------------------------------------------------------------------------

PEMCO AVIATION GROUP, INC.

By:

       

Name:

Title:

 

-85-



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

 

COMPLIANCE CERTIFICATE

FOR THE PERIOD ENDING                     

 

To:   

Silver Canyon Services, Inc., as Purchaser

3115 Ocean Front Walk

Marina Del Rey, California 90292

Attention: Richard N. Merkin

 

Pursuant to that certain Note Purchase Agreement, dated as of February 15, 2006
(as amended, restated, supplemented and otherwise modified from time to time,
the “Purchase Agreement”) among PEMCO AVIATION GROUP, INC., a Delaware
corporation (the “Company”), PEMCO AEROPLEX, INC., an Alabama corporation, PEMCO
ENGINEERS, INC., a Delaware corporation, PEMCO WORLD AIR SERVICES, INC., a
Delaware corporation, SPACE VECTOR CORPORATION, a Delaware corporation (the
“Guarantors”, and, together with the Company, the “Obligors”), and SILVER CANYON
SERVICES, INC., a Nevada corporation, as Purchaser (the “Purchaser”), the
undersigned submits this Compliance Certificate and certifies that the covenants
and financial tests described in the Purchase Agreement are as follows:

 

I. Financial Statements and Reports

 

         

Compliance

(Please Indicate)

A.

   Annual CPA audited, Fiscal Year-End financial statements within 90 days after
each Fiscal Year-End    Yes    No

B.

   Quarterly unaudited financial statements within 45 days after each
Quarter-End    Yes    No

C.

   A Collateral Report delivered no later than as required under the Senior
Credit Facility    Yes    No

D.

   Copies of all reports, proxy statements, and financial statements that the
Company sends or makes available to its Equity Owners promptly after sending,
making available or filing    Yes    No

E.

   Copies of all registration statements and reports that the Company files with
the Securities and Exchange Commission (or any other similar Governmental
Authority) promptly after sending, making available or filing    Yes    No

 

-86-



--------------------------------------------------------------------------------

F.

   Written notice specifying the nature of any material change to, or any
material default under, any Assigned Agreement, Assigned Lease or any other
contract which is material to the operation of the Company’s business and
describing the anticipated effect thereof, promptly upon any officer of any
Obligor becoming aware of such change or default    Yes    No

G.

   Written notice of any action, suit, investigation, litigation or proceeding
affecting any Obligor commenced or threatened before any court, governmental
agency or arbitrator that (i) seeks damages in excess of $100,000, (ii) seeks
injunctive relief, (iii) alleges criminal misconduct by Obligor or any director,
officer, agent or representative of Obligor, or (iv) could reasonably be
expected to give rise to a Material Adverse Effect, promptly upon any officer of
any Obligor becoming aware of such change or default    Yes    No

 

II. Fixed Charge Coverage Ratio

 

Beginning December 31, 2006, a minimum of 1.0 to 1.0 required.

 

Numerator (Operating Income):

      

EBITDA

   $ ______________

Less: Income Tax Expense1

   $ ______________

Plus: Lease Expense2

   $ ______________

All payments on Unfunded Pension Liability3

   $ ______________

Non-cash Stock Option Expense4

   $ ______________

Less: Capital Expenditures

   $ ______________

TOTAL:

   $ ______________

Denominator (Fixed Charges):

      

Regularly Scheduled Debt Payments5

   $ ______________

Plus:  Interest Expense

   $ ______________

Lease Expense6

   $ ______________

All payments on Unfunded Pension Liability7

   $ ______________

TOTAL:

   $ ______________

--------------------------------------------------------------------------------

1 To the extent included in the determination of Net Income (Loss) for such
Person.

 

2 Id.

 

3 Id.

 

4 Id.

 

5 Including payments in respect of Capitalized Lease Obligations but excluding
any scheduled payment which repays such Indebtedness in full.

 

6 Including payments in respect of Capitalized Lease Obligations but excluding
any scheduled payment which repays such Indebtedness in full.

 

7 Whether or not included in the determination of Net Income (Loss) for such
Person.

 

-87-



--------------------------------------------------------------------------------

$                     divided by    $                        =    ________   
Yes    No Numerator    Denominator         Ratio          

 

III. Adjusted Tangible Net Worth

 

Beginning March 31, 2006, minimum of (i) Adjusted Tangible Net Worth as of
December 31, 2005 plus (ii) $5,000,000.00, less (iii) $1,000,000.00, plus
(iv) 60% of the Net Income as of each Quarter-End.

 

Actual Adjusted Tangible Net Worth for this reporting period equals
$                        Yes    No

 

Actual Adjusted Tangible Net Worth:

 

Adjusted Tangible Net Worth as of December 31, 2005

   $ ____________

Plus:

   $ 5,000,000.00

Less:

   $ 1,000,000.00

Plus: 60% of Net Income as of Quarter-End

   $ ____________

TOTAL:

   $ ____________

 

IV. Adjusted Liabilities to Adjusted Tangible Net Worth

 

Maximum of 2.5 to 1.0 allowed.

 

As of the month ending                     

 

$                    /$                         =    ________    Yes    No

Adjusted

Liabilities

 

Adjusted

TNW

        Ratio          

 

V. EBT

 

A minimum of $1,000,000 required for the six-month period ending June 30, 2006.

 

A minimum of $3,750,000 for the nine-month period ending September 30, 2006.

 

EBT through the end of this reporting period equals   $                       
Yes    No EBT               Net Income (Loss)   $                              
Plus: Income Tax Expense8   $                               TOTAL:  
$                              

--------------------------------------------------------------------------------

8 To the extent included in the determination of such Net Income (Loss).

 

-88-



--------------------------------------------------------------------------------

A. The undersigned represent and warrant to the Purchaser that the undersigned
have individually reviewed the provisions of the Purchase Agreement and that a
review of the activities of the Company during the period covered by this
Compliance Certificate has been made by or under the supervision of the
undersigned with a view to determining whether the Company has kept, observed,
performed and fulfilled all of its obligations under the Purchase Agreement.

 

B. The Obligors have observed and performed each and every undertaking contained
in the Purchase Agreement, and no Default or Event of Default has occurred and
is continuing.

 

C. That all information set forth in this Compliance Certificate is true,
complete, and accurate.

 

Executed this                      day of                     , 20        .

 

PEMCO AVIATION GROUP, INC.

By:

   

Its:

   

PEMCO AEROPLEX, INC.

By:

   

Its:

   

PEMCO ENGINEERS, INC.

By:

   

Its:

   

PEMCO WORLD AIR SERVICES, INC.

By:

   

Its:

   

SPACE VECTOR CORPORATION

By:

   

Its:

   

 

-89-



--------------------------------------------------------------------------------

Schedule 1.01 – Existing Indebtedness

 

Outstanding Debt

 

  1. Credit Agreement dated December 16, 2002 as amended between the Company and
South Trust Bank and Compass Bank

 

(a)    Revolving Loan up to $28,000,000, including Swingline up to $5,000,000

   Current Balance: $23,260,000

(b)    Term Loan up to $5,000,000

   Current Balance: $1,833,333.36

(c)    Treasury Stock Term Loan up to $5,000,000

   Current Balance: $1,316,588.74

 

  2. Loan Agreement between Dothan-Houston County Airport Authority and Pemco
Aviation Group, Inc. for $2,500,000

Current Balance: 2,140,000

 

Letters of Credit

 

  1. Letter of Credit between Pemco Aviation Group, Inc. and SouthTrust Bank
dated November 26, 2002 for $2,500,000 Current Balance: $2,140,000

 

  2. Letter of Credit between Pemco Aviation Group, Inc. and SouthTrust Bank
dated April 1, 2004 as amended April 1, 2005 in the amount of $1,235,000
(Workers Compensation)

 

Capital Leases

 

  1. Lease Agreement between Citicorp Leasing, Inc. & Pemco Aeroplex, Inc. dated
April 21, 2004. Term 60 months at $415.61 per month. Current balance: $15,853.51

 

  2. Lease Agreement between Key Equipment Finance and Pemco Aeroplex, Inc.
dated April 15, 2004 term 36 months. Current balance: $4,626.00

 

Operating Leases

 

Facility Leases

 

Property    Landlord/Lessee    Expiration/Option

Space Vector - 9223 Deering Ave, Chatsworth, CA

   Northpark Industrial Center   

11/30/2006/to extend

one year

Space Vector - 9207 Deering Ave #B, Chatsworth, CA

   Northpark Industrial Center   

11/30/2006/to extend

one year

Space Vector - 9174 Deering Ave, Chatsworth, CA

   Northpark Industrial Center   

5/31/2007/to extend

one year

 

-90-



--------------------------------------------------------------------------------

Space Vector-9200 Deering Ave,

Chatsworth, CA

   Northpark Industrial Center    7/1/2007/to extend one year

Pemco Aeroplex Bham - 1943 50th St.

N., Birmingham, AL

   Birmingham Airport Authority    9/30/2019 Pemco WAS - Dothan - 100 Pemco Dr.,
Dothan, AL    Dothan Houston County AA    12/3/2023 / 12/31/2033

 

Equipment

Leases

Birmingham

 

L04-02

   Neopost Leasing    Advanced Office Prod    Mailing Equipment    06/11/04   
06/10/09

L01-001

   Advantage Fin Svcs    The Stewart Org.    34 Copiers    04/04/01    04/04/06

L01-001

   Advantage Fin Svcs    The Stewart Org.    Canon IR2200 and IR400s    01/31/02
   01/31/06

L01-001

   Advantage Fin Svcs    The Stewart Org.    Konica 7130(2)    07/30/02   
01/31/06

L01-001

   Advantage Fin Svcs    The Stewart Org.    Canon IR2200(1)    12/03/02   
04/04/06

L01-001

   Advantage Fin Svcs    The Stewart Org.    Konica copiers at Dothan   
02/27/02    02/27/06

L03-001

   Ford Motor Credit    Jim Skinner Ford    2003 Expedition    01/28/03   
01/27/06

L03-004

   Ford Motor Credit    Town & Country Ford    2003 F-150    06/11/03   
06/10/06

L03-004

   Ford Motor Credit    Gilbert and Baker Ford    2003 F-150 for flightline   
09/29/03    09/28/06

 

Dothan

 

L01-001

   Advantage Fin Svcs    The Stewart Org.    Copy Machines    02/27/02   
02/27/06

 

-91-



--------------------------------------------------------------------------------

     Greater Bay         Mall machine    04/01/03    03/01/07      Advantage Fin
Svcs    The Stewart Org.    Copiers (2)    03/26/01    03/26/06      Resun
Leasing    Resun    Modular bldg    04/01/04    04/01/07 Space Vector          
                    Xerox         Xerox copy machine    10/15/02    10/15/07  
   Avaya Financial         Telephone Equipment    01/16/05    01/15/06
Pemco Engineers                                    XEROX    440 Workcenter
Copier    05/01/02    04/30/07           XEROX    425 Copier    12/23/03   
12/22/08 Corporate                         

4125573-001

   G E Capital    3 Snorkels/1 Genie Ind.    4 Boom Lifts-PWAS    11/01/01   
10/31/06

4125573-002

   G E Capital    Hyster    Forklift    11/01/01    10/31/06

 

-92-



--------------------------------------------------------------------------------

3. Schedule 1.02 – Permitted Liens

 

None.

 

-93-



--------------------------------------------------------------------------------

Schedule 1.03 – Approved Contracts

 

Current contracts with The Government of the United States of America

 

Current contracts with Northwest Airlines

 

Current contracts with Lockheed Martin Corporation

 

Current contracts with McDonnell Douglas Corporation, A Wholly Owned Subsidiary
of the Boeing Company

 

Current contracts with The Boeing Company

 

Current contracts with Kellstrom Defense Aerospace, Inc.

 

Current contracts with MTC Technologies, Inc.

 

Current contracts with Malaysian Airline System Berhad

 

Current contracts with International Lease Finance Corporation

 

Current contracts with Officine Meccaniche Aeronautiche S.p.A.

 

Current contracts with Alaska Airlines.

 

Current contracts with Southwest Airlines Co.

 

Current contracts with L3 Communications Integrated Systems LP

 

Current contracts with Northrup Grumman

 

Current contracts with Taikoo (Xiamen) Aircraft Engineering Co. Ltd. and Taikoo
(Shandong) Aircraft Engineering Co. Ltd.

 

Current contracts with Champion Air

 

Current contracts with Futura International Airways, S.A. and RPK Capital
Management Group, LLC

 

New contracts with entities listed above on this Schedule 1.03 will be deemed
automatically an Approved Contract if (i) the new contract is for similar
services with reasonably similar terms and conditions, (ii) Borrower gives
written notice to Agent that such contract is intended to be an Approved
Contract, and (iii) Agent approves such contract as an Approved Contract (and as
a condition of such approval, Agent may require, among other things, a copy of
the new contract and financial information regarding the party to the contract
to evidence that such party and such party’s creditworthiness are acceptable to
Agent).

 

-94-



--------------------------------------------------------------------------------

Schedule 5.03(b) – Transaction Documents

 

See attached.

 

-95-



--------------------------------------------------------------------------------

Schedule 7.03 – Equity Agreements

 

Pemco Aviation – None, except as follows:

 

  1. Non-Qualified Stock Option Plan amended and restated May 14, 2003.

 

  2. Amended and Restated Employment Agreement between the Company and Ronald A.
Aramini dated May 3, 2002.

 

  3. Executive Deferred Compensation Agreement between the Company and Ronald A.
Aramini dated May 3, 2002.

 

  4. Amendment No. 1 to Amended and Restated Employment Agreement between the
Company and Ronald A. Aramini dated May 13, 2003.

 

  5. First Amendment to Executive Deferred Compensation Agreement between the
Company and Ronald A. Aramini dated May 16, 2003.

 

Pemco Aeroplex – None.

 

Pemco World – None.

 

Pemco Engineers – None.

 

Space Vector – None.

 

-96-



--------------------------------------------------------------------------------

Schedule 7.04 – List of Correct Legal Names, I.D. Numbers, Names Used by the
Company in

Last Six Years and Persons Acquired in Last Six Years

 

Correct Legal Name of Borrower

--------------------------------------------------------------------------------

  

Organizational I.D. Number

--------------------------------------------------------------------------------

  

Federal

Employer

Identification

Number

--------------------------------------------------------------------------------

  

Other Names Used by
Borrower in Last Six (6) Years

--------------------------------------------------------------------------------

  

Persons Whose
Assets Were
Acquired in Last
Six (6) Years

--------------------------------------------------------------------------------

Pemco Aviation Group, Inc.

  

California: C9520887

Alabama : N/A

Delaware File #:3206673

   84-0985295    Precision Standard, Inc.*    None.

Pemco Aeroplex, Inc.

   Alabama: N/A    63-0916533    None    None.

Pemco Engineers, Inc.

  

California: C2237781

Delaware File #2202784:

   63-1275178   

Precision Standard Corp.

(former name)

   None.

Pemco World Air Services, Inc.

  

Alabama: N/A

Delaware File #:3380712

   63-1275213    None    None.

Space Vector Corporation

  

California: C128764

Delaware File #:2044753

   22-2587844    None    None.

 

* Pemco Aviation Group, Inc. is the surviving corporation of a merger with
Precision Standard, Inc., a Colorado corporation

 

-97-



--------------------------------------------------------------------------------

Schedule 7.05 – List of Supplemental Type Certificates

 

STC HOLDER

--------------------------------------------------------------------------------

  

STC Holder’s Address

--------------------------------------------------------------------------------

  

STC Number

--------------------------------------------------------------------------------

  

Description

--------------------------------------------------------------------------------

Pemco Aeroplex, Inc.

  

100 Pemco Drive,

Dothan, AL 36303

   SA1048SO    Conversion of USAF Model T-29B into the civil Model 240-27 with
deviations to TCDS A-793

Pemco Aeroplex, Inc.

  

100 Pemco Drive,

Dothan, AL 36303

   SA1097SO    Installation of two (2) double seats to increase passenger
configuration from 44 to 48.

Pemco Aeroplex, Inc.

  

100 Pemco Drive,

Dothan, AL 36303

   SA1248SO    Installation of single point seat belt and shoulder harness
restraint systems for the pilot’s, co-pilot’s, forward observer’s and flight
attendant’s seat assemblies.

Pemco Aeroplex, Inc.

  

100 Pemco Drive,

Dothan, AL 36303

   SA1300SO    Installation of main cabin interior.

Pemco Aeroplex, Inc.

  

100 Pemco Drive,

Dothan, AL 36303

   SA1428SO    Installation of 76 first class passenger seat interior

Pemco Aeroplex, Inc.

  

100 Pemco Drive,

Dothan, AL 36303

   SA1444SO    Installation of a cargo door, cargo interior, and 9G restraint
net

Pemco Aeroplex, Inc.

  

100 Pemco Drive,

Dothan, AL 36303

   SA1489SO    Installation of 68 first class seat interior and related
equipment

Pemco Aeroplex, Inc.

  

100 Pemco Drive,

Dothan, AL 36303

   SA1509SO    Installation of a cargo door.

Pemco Aeroplex, Inc.

  

100 Pemco Drive,

Dothan, AL 36303

   SA1543SO    Installation of class “E” cargo compartment and 9g restraint
barrier, a 170 passenger interior, and six passenger/cargo combinations

Pemco Aeroplex, Inc.

  

100 Pemco Drive,

Dothan, AL 36303

   SA1579SO    Installation of a ninety four (94) first class passenger seat
interior.

Pemco Aeroplex, Inc.

  

100 Pemco Drive,

Dothan, AL 36303

   SA1644SO    Installation of main landing gear down-lock indicator system.

Pemco Aeroplex, Inc.

  

100 Pemco Drive,

Dothan, AL 36303

   SA1667SO    Installation of provisions for a ninth cargo pallet.

Pemco Aeroplex, Inc.

  

100 Pemco Drive,

Dothan, AL 36303

   SA1716SO    Installation of main cabin interior.

Pemco Aeroplex, Inc.

  

100 Pemco Drive,

Dothan, AL 36303

   SA1740SO    Installation of a class B combination cargo/passenger
compartment.

Pemco Aeroplex, Inc.

  

100 Pemco Drive,

Dothan, AL 36303

   SA1746SO    Manufacture and installation of pallet assemblies for a
palletized seat system.

Pemco Aeroplex, Inc.

  

100 Pemco Drive,

Dothan, AL 36303

   SA1863SO    Installation of Class E cargo compartment.

Pemco Aeroplex, Inc.

  

100 Pemco Drive,

Dothan, AL 36303

   SA1896SO    Installation of a cargo door and associated class E cargo
compartment.

 

-98-



--------------------------------------------------------------------------------

Pemco Aeroplex, Inc.

  

100 Pemco Drive,

Dothan, AL 36303

   SA1969SO    Installation of class E cargo compartment and 9.0g restraint
bulkhead

Pemco Aeroplex, Inc.

  

100 Pemco Drive,

Dothan, AL 36303

   SA1970SO    Installation of aft cargo door

Pemco Aeroplex, Inc.

  

100 Pemco Drive,

Dothan, AL 36303

   SA1971SO    Installation of a cargo handling system.

Pemco Aeroplex, Inc.

  

100 Pemco Drive,

Dothan, AL 36303

   SA2040SO    Installation of cabin window plugs.

Pemco Aeroplex, Inc.

  

100 Pemco Drive,

Dothan, AL 36303

   SA2200SO    Modification of floor panels and seat tracks.

Pemco Aeroplex, Inc.

  

100 Pemco Drive,

Dothan, AL 36303

   SA2447SO    Installation of a cargo loading system.

Pemco Aeroplex, Inc.

  

100 Pemco Drive,

Dothan, AL 36303

   SA2518SO    Installation of a forward and an aft coatroom.

Pemco Aeroplex, Inc.

  

100 Pemco Drive,

Dothan, AL 36303

   SA2522SO    Installation of a cargo loading system.

Pemco Aeroplex, Inc.

  

100 Pemco Drive,

Dothan, AL 36303

   SA2597SO    Installation of upper deck crew galley.

Pemco Aeroplex, Inc.

  

100 Pemco Drive,

Dothan, AL 36303

   SA2968SO    Modification of floor.

Pemco Aeroplex, Inc.

  

100 Pemco Drive,

Dothan, AL 36303

   SA2969SO    Installation of a cargo door.

Pemco Aeroplex, Inc.

  

100 Pemco Drive,

Dothan, AL 36303

   SA2970SO    Installation of a Class E cargo compartment and passenger
interior configuration.

Pemco Aeroplex, Inc.

  

100 Pemco Drive,

Dothan, AL 36303

   SA2971SO    Installation of a cargo loading system.

Pemco Aeroplex, Inc.

  

100 Pemco Drive,

Dothan, AL 36303

   SA3128SO    Installation of passenger seats and galleys.

Pemco Aeroplex, Inc.

  

100 Pemco Drive,

Dothan, AL 36303

   SA3198SO    This modification will install Buderus Sell Galleys.

Pemco Aeroplex, Inc.

  

100 Pemco Drive,

Dothan, AL 36303

   SA3202SO    This modification will install Buderus Sell Galleys.

Pemco Aeroplex, Inc.

  

100 Pemco Drive,

Dothan, AL 36303

   SA3211SO    This modification will install Driessen Galleys.

Pemco Aeroplex, Inc.

  

100 Pemco Drive,

Dothan, AL 36303

   SA3246SO    Installation of interior cabin modification

Pemco Aeroplex, Inc.

  

100 Pemco Drive,

Dothan, AL 36303

   SA3247SO    This modification will install Driessen Galleys.

Pemco Aeroplex, Inc.

  

100 Pemco Drive,

Dothan, AL 36303

   SA3262SO    This modification will install Driessen Galleys.

Pemco Aeroplex, Inc.

  

100 Pemco Drive,

Dothan, AL 36303

   SA3267SO    This modification will allow interior reconfiguration.

Pemco Aeroplex, Inc.

  

100 Pemco Drive,

Dothan, AL 36303

   SA781SO    Installation of a cargo loading door. (707-227)

Pemco Aeroplex, Inc.

  

100 Pemco Drive,

Dothan, AL 36303

   ST00065AT    Installation of a Sundstrand Mark V ground proximity warning
system with reactive windshear.

 

-99-



--------------------------------------------------------------------------------

Pemco Aeroplex, Inc.

  

100 Pemco Drive,

Dothan, AL 36303

   ST00123AT    Passenger interior reconfiguration. (737-300 Series S/N 26284)

Pemco Aeroplex, Inc.

  

100 Pemco Drive,

Dothan, AL 36303

   ST00146AT    Installation of a second HF radio system.

Pemco Aeroplex, Inc.

  

100 Pemco Drive,

Dothan, AL 36303

   ST00201ST    Reconfiguration of passenger interior.

Pemco Aeroplex, Inc.

  

100 Pemco Drive,

Dothan, AL 36303

   ST00371AT    Passenger interior reconfiguration.

Pemco Aeroplex, Inc.

  

100 Pemco Drive,

Dothan, AL 36303

   ST00379AT    Installation of passenger interior configuration.

Pemco Aeroplex, Inc.

  

100 Pemco Drive,

Dothan, AL 36303

   ST00497AT    Installation of passenger interior configuration.

Pemco Aeroplex, Inc.

  

100 Pemco Drive,

Dothan, AL 36303

   ST00604AT    Approval of maximum zero fuel weight increase. (737-200 Series
S/N’s 20549, 22002, 22540)

Pemco Aeroplex, Inc.

  

100 Pemco Drive,

Dothan, AL 36303

   ST00846AT    Installation of a cargo loading system.

Pemco Aeroplex, Inc.

  

100 Pemco Drive,

Dothan, AL 36303

   ST01008AT    Installation of an interior modification including galley and
lavatory and passenger seat rearrangement.

Pemco Aeroplex, Inc.

  

100 Pemco Drive,

Dothan, AL 36303

   ST01009AT    Installation of an interior modification including galley,
dividers, stowage closets, and passenger seat rearrangement.

Pemco Aeroplex, Inc.

  

100 Pemco Drive,

Dothan, AL 36303

   ST01269AT    Conversion of a freighter to a Quick Change Configuration.

Pemco Aeroplex, Inc.

  

100 Pemco Drive,

Dothan, AL 36303

   ST01371AT    Installation of overhead bins. (737-300 Series S/N 24021)

Pemco Aeroplex, Inc.

  

100 Pemco Drive,

Dothan, AL 36303

   ST1035SO    Installation of a combination passenger/cargo interior to include
all cargo, 44 passenger/cargo, 10 passenger/cargo, and 6 passenger/cargo
configuration. (340 modified in accordance with STC SA4-1100) (440 military
C-131E modified in accordance with STC SA4-1100)

Pemco Aeroplex, Inc.

  

100 Pemco Drive,

Dothan, AL 36303

   ST981SO    Deactiviation of the cabin pressurization system, conversion of
the cargo compartment to a class “E” compartment, and modification of the
ventilation system.

Pemco Aeroplex, Inc.

  

12000 E. 47th Ave.

Suite 400, Denver,

CO 80239

   SA2199SO    Installation of forward and aft galleys.

Pemco Aeroplex, Inc.

  

1943 50th Street

North Birmingham,

AL 35212

   SA2792SO    Installation of a digital clock system. (747-E4B)

Pemco Engineers, Inc.

  

10762 Chestnut

Street Stanton,

CA 90680

   SA2552NM    Installation of pallet restraint system.

 

-100-



--------------------------------------------------------------------------------

Pemco Engineers, Inc.

  

10762 Chestnut

Street Stanton,

CA 90680

   SA3199WE    Cargo handling system installation.

Pemco Engineers, Inc.

  

10762 Chestnut

Street Stanton,

CA 90680

   SA3479WE    Modification by installation of an alternate pallet restraint
system.

Pemco Engineers, Inc.

  

2398 Railroad

Street Corona, CA

91720

   SA1327NM    Installation of heavy duty Universal pallet system. (DC-8 series
refer to PEMCO Engineers index list PDC-8)

Pemco Engineers, Inc.

  

2398 Railroad

Street Corona, CA

91720

   SA2014NM    Installation of fixed side restraint assembly.

Pemco Engineers, Inc.

  

2398 Railroad

Street Corona, CA

91720

   SA2015NM    Installation of fixed side restraint assembly.

Pemco Engineers, Inc.

  

2398 Railroad

Street Corona, CA

91720

   SA3120WE    Modification consisting of installation of cargo pallet restraint
system. (188A s/n 1035 and up)

Pemco Engineers, Inc.

  

2398 Railroad

Street Corona, CA

91720

   SA3673WE    Installation of cargo restraint system which meets the
requirements of a NAS 3610 Class IIA restraint system in a Boeing 727-22C, -100C
and -200 Series airplane. (727-22C)

Pemco Engineers, Inc.

  

2398 Railroad

Street Corona, CA

91720

   SA3900WE    Installation of heavy duty cargo handling and quick change
system, P/N 90045. (See Pemco Engineers index list no PB-737 for applicable
models)

Pemco Engineers, Inc.

  

2398 Railroad

Street Corona, CA

91720

   SA1877SO    Fabrication of cargo system.

Pemco Engineers, Inc.

  

P.O. Box 520067

Miami, FL 33152-0067

   SA2167SO    Installation of a T.V. monitor.

 

-101-



--------------------------------------------------------------------------------

Schedule 7.07 – Equity Interests

 

Each Subsidiary is 100% owned by its parent entity. (See Organizational chart
below.)

 

LOGO [g98210img001.jpg]

 

-102-



--------------------------------------------------------------------------------

Schedule 7.09 – Disputed Tax Matters

 

None.

 

-103-



--------------------------------------------------------------------------------

Schedule 7.11 – Real Property Owned or Leased by the Obligors

 

TYPE OF

FACILITY

--------------------------------------------------------------------------------

  

STREET

ADDRESS

--------------------------------------------------------------------------------

  

COUNTY/

PARISH

AND STATE

--------------------------------------------------------------------------------

  

APPLICABLE

BORROWER

--------------------------------------------------------------------------------

  

RECORD

OWNER

--------------------------------------------------------------------------------

Aircraft Manufacturing & Maintenance Facility    1943 50th Street North   
Jefferson County, Alabama    Pemco Aeroplex, Inc.    Birmingham Airport
Authority Aircraft Manufacturing & Maintenance Facility    100 Pemco Drive   
Dale County, Alabama    Pemco World Air Services, Inc.    Dothan/Houston County
Airport Authority Industrial Building    9200 Deering Avenue    Los Angeles
County, California    Pemco Engineers, Inc.    Northpark Industrial Center, LLC
Industrial Building    9223 Deering Avenue    Los Angeles County, California   
Space Vector Corp.    Northpark Industrial Center, LLC

 

-104-



--------------------------------------------------------------------------------

Schedule 7.26(a) – Patents, Trademarks and Copyrights

 

OWNER

--------------------------------------------------------------------------------

  

MARK

--------------------------------------------------------------------------------

   REGISTRATION
NUMBER


--------------------------------------------------------------------------------

   REG. DATE


--------------------------------------------------------------------------------

   EXP. DATE


--------------------------------------------------------------------------------

Pemco Aviation Group, Inc.   

Design + PEMCO

(Trademark)

(Cls 6,7,12)

   2640562    10/22/02    10/22/12 Pemco Aviation Group, Inc.   

Design + PEMCO

(Trademark)

(Cls 37,40,42,35)

   2640561    10/22/02    10/22/12 Pemco Aviation Group, Inc.   

PEMCO AEROPLEX

(Service Mark)

(Cls 37,40,42)

   1871578    1/3/95    1/3/15 Pemco Aviation Group, Inc.   

PEMCO AEROPLEX

(Trademark)

(Class 12)

   1970225    4/23/96    4/23/06 Pemco Aviation Group, Inc.   

PEMCO ENGINEERS

(Trademark)

(Class 12)

   1963568    3/19/96    3/19/06 Pemco Aviation Group, Inc.   

PEMCO

(Trademark)

(Cls 6, 7)

   1963645    3/26/96    3/26/06 Pemco Aviation Group, Inc.   

PEMCO ENGINEERS

(Trademark)

(Cls 6, 7)

   1962637    3/19/96    3/19/06 Pemco Aviation Group, Inc.   

PEMCO WORLD

AIR SERVICES

(Service Mark)

(Cls 37, 40, 42)

   1928070    10/17/95    10/17/15 Pemco Aviation Group, Inc.   

PEMCO

(Service Mark)

(Cls 37, 40, 42)

   1871579    1/3/95    1/3/15

 

-105-



--------------------------------------------------------------------------------

PATENT LIST

 

Item

--------------------------------------------------------------------------------

   Patent No.


--------------------------------------------------------------------------------

   Date Issued


--------------------------------------------------------------------------------

   Expiration


--------------------------------------------------------------------------------

  

Description

--------------------------------------------------------------------------------

1

   5,518,207    5-21-96    5-21-16    Aircraft Door Sill Guard

2

   6,131,717    10-17-00    10-17-20    Braking Roller

3

   6,485,238    11-26-02    11-26-22    Air Cargo Restraint (Locking Pawl)

 

All patents and trademarks are registered with the United States Patent and
Trademark Office.

 

There are no applications on file.

 

-106-



--------------------------------------------------------------------------------

Schedule 7.28 – Environmental Matters

 

1. In December 1997, the Company received an inspection report from the
Environmental Protection Agency (“EPA”) documenting the results of an inspection
at the Birmingham, Alabama facility. The report cited various violations of
environmental laws. The Company has taken actions to correct the items raised by
the inspection. On December 21, 1998, the Company and the EPA entered into a
Consent Agreement and Consent Order (“CACO”) resolving the complaint and
compliance order. As part of the CACO, the Company agreed to assess a portion of
the Birmingham facility for possible contamination by certain constituents and
remediate such contamination as necessary. During 1999, the Company drilled test
wells and took samples under its Phase I Site Characterization Plan. These
samples were forwarded to the EPA in 1999. A Phase II Site Characterization Plan
(“Phase II Plan”) was submitted to the EPA in 2001 upon receiving the agency’s
response to the 1999 samples. The Phase II Plan was approved in January 2003,
wells installed and favorable sampling events recorded. The Company compiled the
results and submitted a revised work plan to the agency which was accepted on
July 30, 2004. The Media Clean-up Standard Report, as required, was submitted to
the EPA in January 2005. It is the Company’s policy to accrue environmental
remediation costs when it is probable that such costs will be incurred and when
a range of loss can be reasonably estimated. The Company reviews the status of
all significant existing or potential environmental issues and adjusts its
accruals as necessary. The Company recorded liabilities of approximately
$100,000 related to the Phase II Plan at both December 31, 2004 and 2003, which
are included in accrued liabilities – other on the accompanying Consolidated
Balance Sheets. The Company anticipates the total costs of the Phase II Plan to
be approximately $550,000, of which the Company has paid approximately $450,000
as of December 31, 2004. Management believes that the results of the Phase II
Plan will not have a material impact on the Company financial position or
results of operations.

 

2. In March 2005, Pemco Aeroplex received notice from the South Carolina
Department of Health and Environmental Control (DHEC) that it was believed to be
a potentially responsible part (PRP) with regard to contamination found on the
Philips Service site located in Rock Hill, South Carolina. Pemco was listed as a
PRP due to alleged use by the Company of contract services in disposal of
hazardous substances. The Company joined a large group of existing PRP
notification recipients (“Group”) in retaining environmental counsel. The
Company believes it is possible that paint chips were disposed of with this
contractor beginning in 1997. PSC filed for bankruptcy in 2003. It is noted that
contamination seems to be primarily linked to a diesel fuel tank leak whereby
over 200,000 gallons of diesel product was lost or released into the environment
at the Rock Hill site. The database of manifests located on-site at PSC has not
been completed for review to date. The Company is insured in this matter.

 

-107-



--------------------------------------------------------------------------------

Schedule 7.34 – Insurance Policies

 

Insurance policies and arrangements carried and maintained by the Company.

 

Pemco Aviation Group              April 2005 to April 2006                     
                                     Rentention/Deductible:


--------------------------------------------------------------------------------

 

Line of Coverage

--------------------------------------------------------------------------------

   Effective Dates


--------------------------------------------------------------------------------

   Company


--------------------------------------------------------------------------------

  

Sub-Company

--------------------------------------------------------------------------------

   Policy Number


--------------------------------------------------------------------------------

   Limit


--------------------------------------------------------------------------------

   AOP


--------------------------------------------------------------------------------

   Flood


--------------------------------------------------------------------------------

   EQ


--------------------------------------------------------------------------------

 

Property Package

   04/01/05 -04/01/06    Zurich
Insurance
Company   

American Guaranty & Liability Ins Co

   ERP370583903     
  TIV /Various
Sublimits    $ 100,000    $
  250k /XS
NFIP    5 %

Hangar/GL/Excess Auto (60%)

   04/16/05 -04/16/06    JLT Risk
Solutions   

Various Syndicates at Lloyd’s

   SCO591706000      See note below      Nil, except      N/A    N/A  

Hangar/GL/Excess Auto (40%)

   04/16/05 -04/16/06    AIG
Aviation   

National Union Fire Ins Co of Pittsburgh, PA

   FQ185530901      per JLT policy      per JLT      N/A    N/A  

Automobile

   04/01/05 -04/01/06    Hartford   

Hartford Fire Insurance Company

   21UENTU6628    $ 1,000,000    $ 500 PD      N/A    N/A  

Workers’ Comp

   04/01/05 -04/01/06    Strategic
Comp   

Great American Insurance Company of New York

   WC617207601      Statutory    $ 350,000      N/A    N/A  

Foreign Package

   04/01/05 -04/01/06    ACE   

Ace American Insurance Company

   PHF090583    $ 1,000,000      Nil      N/A    N/A  

Crime

   04/01/05 -04/01/06    AIG   

National Union Fire Ins Co of Pittsburgh, PA

   4910373    $ 5,000,000    $ 25,000      N/A    N/A  

Special Crime

   04/01/05 -04/01/08    AIG   

National Union Fire Ins Co of Pittsburgh, PA

   647-4486    $ 20,000,000    $ —        N/A    N/A  

Fiduciary

   04/01/05 -04/01/06    AIG   

National Union Fire Ins Co of Pittsburgh, PA

   4910350    $ 5,000,000    $ 20,000      N/A    N/A  

Employment Practices Liability

   04/01/05 -04/01/06    AIG   

National Union Fire Ins Co of Pittsburgh, PA

   4910357    $ 10,000,000    $ 100,000      N/A    N/A  

Directors & Officers

   04/01/05 -04/01/06    AIG   

National Union Fire Ins Co of Pittsburgh, PA

   4910346    $ 10,000,000     
 
  $250,000
Securities /
$150,000 All Other      N/A    N/A  

Excess Directors & Officers

   04/01/05 -04/01/07    Houston
Casualty
Company   

US Specialty

   14-MGU-05-A10186    $ 10,000,000      Excess of AIG      N/A       

Pollution/Mold

   03/10/04 -03/10/09    AIG   

American Int’l Specialty Lines Ins Co

   PLS1242992    $ 10,000,000    $ 100,000      N/A    N/A                 

        JLT / AIG Policy Limits

--------------------------------------------------------------------------------

                                           Aircraft Products Liability    $
500,000,000                                     Grounding Liability    $
125,000,000                                     Premises Liability    $
500,000,000                                     Hangarkeepers Liability / any
one aircraft/occurrence    $ 500,000,000    $ 50,000                          
   Hangarkeepers Liability / in-flight    $ 60,000,000    $ 50,000              
               Fire Damage Legal Liability    $ 1,000,000                       
             Medical Payments    $ 100,000                                    
Personal/Advertising Injury    $ 25,000,000                                    
Non-Owned Aircraft/Contigent Liability    $ 500,000,000                       
             Excess Automobile    $ 10,000,000                                 
   Excess Employers Liability    $ 5,000,000                     

 

-108-



--------------------------------------------------------------------------------

Schedule 7.36 – Labor Matters

 

1. Pemco Aviation Group, Inc. Non-Qualified Stock Option Plan, as amended and
restated on May 14, 2003.

 

2. Amended and Restated Employment Agreement between the Company and Ronald A.
Aramini dated May 3, 2002, as amended by Amendment No. 1 thereto dated May 13,
2003.

 

3. Executive Deferred Compensation Agreement between the Company and Ronald A.
Aramini dated May 3, 2002 as amended by that certain First Amendment dated
May 16 2003.

 

4. Promissory Note between the Company and Ronald A. Aramini dated April 23,
2002.

 

5. Agreement between Pemco Aeroplex, Inc. and the International Union, United
Automobile, Aerospace and Agricultural Implement Workers of America and Its
Local No. 1155 dated March 21, 2005.

 

6. Agreement between Pemco World Air Services, Inc. and the International
Association of Machinists and Aerospace Workers, AFL-CIO and Its Local Lodge
No. 1632 dated August 19, 2000.

 

7. Agreement between Pemco Aeroplex, Inc. and the Association of Plant Police of
Alabama, Birmingham Lodge #1 Popularly known as and Certified by the National
Labor Relations Board as Association of Guards and Firemen of Pemco Aeroplex
dated March 19, 2001.1

 

8. National Labor Relations Board charge against Pemco Engineers, Inc.2

 

9. Pemco Aviation Group Merit and Incentive Plan implemented during 2000.

 

10. Employment letters with the following Executive Management Personnel :

 

Doris K. Sewell dated March 2, 2000

 

John R. Lee dated April 19, 2000

 

Philip Panzera dated June 21, 2002

 

Raymond B. Bennett dated February 22, 2005

 

Glenn Hess dated March 24, 2004

 

Randall C. Shealy dated November 19, 2004

--------------------------------------------------------------------------------

1 Firefighters will be moving to the International Association of Firefighters
and Its Local 178 in March 2006.

 

2 Agreement between Pemco Engineers, Inc. and the International Union, United
Automobile, Aerospace & Agricultural Implement Workers of America and Its Local
887 dated December 4, 2000. Agreement was extended for one year and expired on
December 5, 2005. Pemco Engineers’ operations relocated in July 2005.

 

-109-



--------------------------------------------------------------------------------

Schedule 7.38 – Affiliate Transactions

 

None.

 

-110-



--------------------------------------------------------------------------------

Schedule 7.39 – Deposit Accounts

 

Compass Bank:

Pemco Aviation Group Inc.

Concentration Account – Account No. 0074697011

 

State of Alabama, Director, Dept of Industrial Relations

& PEMCO Aeroplex, Inc.

Time Deposit – TD No. 100324323

 

Wachovia Bank:

Pemco Aviation Group, Inc.

Concentration Account – Account No. 2000722134980

 

-111-



--------------------------------------------------------------------------------

Schedule 7.41(b) – Mortgages

 

The office of the Judge of Probate of Dale County, Alabama.

 

-112-



--------------------------------------------------------------------------------

Schedule 9.26(a) – Addresses of Obligors

 

Pemco Aviation Group, Inc.

1943 50th Street North, Birmingham, Alabama 35212

 

Pemco Aeroplex, Inc.

1943 50th Street North, Birmingham, Alabama 35212

 

Pemco World Air Services, Inc.

100 Pemco Drive, Dothan, Alabama 36303

 

Pemco Engineers, Inc.

9200 Deering Avenue, Chatsworth, California 91311

 

Space Vector Corporation

9223 Deering Avenue, Chatsworth, California 91311

 

Additional location of collateral:

 

Source One Spares Warehouse

   153 Extension Place

(Consignment Inventory)

   Hot Springs, Arkansas 71901

 

-113-



--------------------------------------------------------------------------------

Schedule 9.35 – Additional Approved Bank Accounts

 

Wachovia Bank:

 

Pemco World Air Service, Inc.

Payroll Account – 2000722133664

Disbursement Account – 2000722133554

 

Space Vector Corporation

Payroll Account – 2000722133884

Disbursement Account – 2000722133774

 

Pemco Aviation Group, Inc.

Payroll Account – 2000722134540

Disbursement Account – 2000722134430

 

Pemco Engineers, Inc.

Payroll Account – 2000722134100

Disbursement Account – 2000722133994

 

Pemco Aeroplex, Inc.

Payroll Account – 2000722134210

Disbursement Account – 2000722134320

 

Pemco Aircraft Engineering Service, Inc.

Payroll Account – 2000722134650

Disbursement Account – 2000722134760

 

-114-



--------------------------------------------------------------------------------

Schedule 11.02 – Approved Transactions

 

None.

 

-115-